Exhibit 10.116

 

EXECUTION COPY

 

 

 

FIRST INVESTORS SERVICING CORPORATION

as Servicer,

 

FIRST INVESTORS AUTO FUNDING CORPORATION

as Depositor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Indenture Trustee and Securities Intermediary

 

and

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

as Issuer

 

 

--------------------------------------------------------------------------------

 

SALE AND ALLOCATION AGREEMENT

 

Dated as of May 5, 2005

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I

Definitions

 

 

 

Section 1.1.

Definitions

 

Section 1.2.

Other Definitional Provisions

 

 

 

 

Article II

Trust Property

 

 

 

 

Section 2.1.

Conveyance of Trust Property

 

Section 2.2.

Representations and Warranties of the Depositor as to the Contracts

 

Section 2.3.

Repurchase by Depositor for Breach

 

 

 

 

Article III

Distributions; Reserve Account; Statements to Noteholders and Certificateholders

 

 

 

 

Section 3.1.

Accounts

 

Section 3.2. [a05-13486_1ex10d116.htm#Section3_2__021608]

Collections [a05-13486_1ex10d116.htm#Section3_2__021608]

 

Section 3.3. [a05-13486_1ex10d116.htm#Section3_3__022325]

Application of Collections [a05-13486_1ex10d116.htm#Section3_3__022325]

 

Section 3.4. [a05-13486_1ex10d116.htm#Section3_4__021611]

Application of Deposits [a05-13486_1ex10d116.htm#Section3_4__021611]

 

Section 3.5. [a05-13486_1ex10d116.htm#Section3_5__021613]

Determination Date Calculations [a05-13486_1ex10d116.htm#Section3_5__021613]

 

Section 3.6. [a05-13486_1ex10d116.htm#Section3_6__021619]

Reserve Account [a05-13486_1ex10d116.htm#Section3_6__021619]

 

Section 3.7. [a05-13486_1ex10d116.htm#Section3_7__021627]

Prefunding Account [a05-13486_1ex10d116.htm#Section3_7__021627]

 

Section 3.8. [a05-13486_1ex10d116.htm#Section3_8__021630]

Statements to Noteholders [a05-13486_1ex10d116.htm#Section3_8__021630]

 

Section 3.9. [a05-13486_1ex10d116.htm#Section3_9__021632]

Control of Securities Accounts; The Securities Intermediary
[a05-13486_1ex10d116.htm#Section3_9__021632]

 

Section 3.10. [a05-13486_1ex10d116.htm#Section3_10__021635]

Policy Matters [a05-13486_1ex10d116.htm#Section3_10__021635]

 

 

 

 

Article IV [a05-13486_1ex10d116.htm#Articleiv_021637]

The Depositor [a05-13486_1ex10d116.htm#Articleiv_021637]

 

 

 

 

Section 4.1. [a05-13486_1ex10d116.htm#Section4_1__021639]

Representations and Warranties of the Depositor
[a05-13486_1ex10d116.htm#Section4_1__021639]

 

Section 4.2. [a05-13486_1ex10d116.htm#Section4_2__021654]

Liability of Depositor; Indemnities [a05-13486_1ex10d116.htm#Section4_2__021654]

 

Section 4.3. [a05-13486_1ex10d116.htm#Section4_3__021701]

Merger or Consolidation of, or Assumption of the Obligations of, Depositor
[a05-13486_1ex10d116.htm#Section4_3__021701]

 

Section 4.4. [a05-13486_1ex10d116.htm#Section4_4__021703]

Limitation on Liability of Depositor and Others
[a05-13486_1ex10d116.htm#Section4_4__021703]

 

Section 4.5. [a05-13486_1ex10d116.htm#Section4_5__021704]

Depositor May Own Class A Notes [a05-13486_1ex10d116.htm#Section4_5__021704]

 

Section 4.6. [a05-13486_1ex10d116.htm#Section4_6__021707]

Covenants of the Depositor [a05-13486_1ex10d116.htm#Section4_6__021707]

 

 

 

 

Article V [a05-13486_1ex10d116.htm#Articlev_021709]

Miscellaneous [a05-13486_1ex10d116.htm#Articlev_021709]

 

 

 

 

Section 5.1. [a05-13486_1ex10d116.htm#Section5_1__022553]

Amendment [a05-13486_1ex10d116.htm#Section5_1__022553]

 

Section 5.2. [a05-13486_1ex10d116.htm#Section5_2__021712]

Protection of Title of Trust [a05-13486_1ex10d116.htm#Section5_2__021712]

 

Section 5.3. [a05-13486_1ex10d116.htm#Section5_3__021715]

Governing Law [a05-13486_1ex10d116.htm#Section5_3__021715]

 

Section 5.4. [a05-13486_1ex10d116.htm#Section5_4__021717]

Notices [a05-13486_1ex10d116.htm#Section5_4__021717]

 

Section 5.5. [a05-13486_1ex10d116.htm#Section5_5__021718]

Severability of Provisions [a05-13486_1ex10d116.htm#Section5_5__021718]

 

Section 5.6. [a05-13486_1ex10d116.htm#Section5_6__021721]

Assignment [a05-13486_1ex10d116.htm#Section5_6__021721]

 

Section 5.7. [a05-13486_1ex10d116.htm#Section5_7__021723]

Further Assurances [a05-13486_1ex10d116.htm#Section5_7__021723]

 

Section 5.8. [a05-13486_1ex10d116.htm#Section5_8__021724]

No Waiver; Cumulative Remedies [a05-13486_1ex10d116.htm#Section5_8__021724]

 

Section 5.9. [a05-13486_1ex10d116.htm#Section5_9__021734]

Third-Party Beneficiaries [a05-13486_1ex10d116.htm#Section5_9__021734]

 

Section 5.10. [a05-13486_1ex10d116.htm#Section5_10__021737]

Actions by Noteholders [a05-13486_1ex10d116.htm#Section5_10__021737]

 

 

i

--------------------------------------------------------------------------------


 

Section 5.11. [a05-13486_1ex10d116.htm#Section5_11__021740]

Counterparts [a05-13486_1ex10d116.htm#Section5_11__021740]

 

Section 5.12. [a05-13486_1ex10d116.htm#Section5_12__021743]

[Reserved] [a05-13486_1ex10d116.htm#Section5_12__021743]

 

Section 5.13. [a05-13486_1ex10d116.htm#Section5_13__021744]

No Bankruptcy [a05-13486_1ex10d116.htm#Section5_13__021744]

 

Section 5.14. [a05-13486_1ex10d116.htm#Section5_14__021748]

Limitation of Liability of Owner Trustee and Indenture Trustee
[a05-13486_1ex10d116.htm#Section5_14__021748]

 

Section 5.15. [a05-13486_1ex10d116.htm#Section5_15__021750]

Certain Rights of the Insurer [a05-13486_1ex10d116.htm#Section5_15__021750]

 

Section 5.16. [a05-13486_1ex10d116.htm#Section5_16__021752]

Optional Redemption [a05-13486_1ex10d116.htm#Section5_16__021752]

 

Section 5.17. [a05-13486_1ex10d116.htm#Section5_17__021755]

Subordination [a05-13486_1ex10d116.htm#Section5_17__021755]

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit A [a05-13486_1ex10d116.htm#Exhibita_023240]

Form of Monthly Servicer Report [a05-13486_1ex10d116.htm#Exhibita_023240]

 

Exhibit B [a05-13486_1ex10d116.htm#Exhibitb_023242]

[Reserved] [a05-13486_1ex10d116.htm#Exhibitb_023242]

 

Exhibit C [a05-13486_1ex10d116.htm#Exhibitc_023244]

Credit Policy [a05-13486_1ex10d116.htm#Exhibitc_023244]

 

Exhibit D [a05-13486_1ex10d116.htm#Exhibitd_023248]

[Reserved] [a05-13486_1ex10d116.htm#Exhibitd_023248]

 

Exhibit E [a05-13486_1ex10d116.htm#Exhibite_023250]

Form of Originator Agreement [a05-13486_1ex10d116.htm#Exhibite_023250]

 

Exhibit F [a05-13486_1ex10d116.htm#Exhibitf_023252]

Form of Additional Contract Assignment [a05-13486_1ex10d116.htm#Exhibitf_023252]

 

 

 

 

Schedules

 

 

 

 

 

Schedule 1 [a05-13486_1ex10d116.htm#Schedule1_023227]

Schedule of Initial Contracts [a05-13486_1ex10d116.htm#Schedule1_023227]

 

Schedule 2 [a05-13486_1ex10d116.htm#Schedule2_023229]

Location of Contract Files [a05-13486_1ex10d116.htm#Schedule2_023229]

 

Schedule 3 [a05-13486_1ex10d116.htm#Schedule3_023234]

Perfection Representations, Warranties and Covenants
[a05-13486_1ex10d116.htm#Schedule3_023234]

 

 

ii

--------------------------------------------------------------------------------


 

SALE AND ALLOCATION AGREEMENT, dated as of May 5, 2005 (as amended, supplemented
or otherwise modified and in effect from time to time, this “Agreement”), by and
among FIRST INVESTORS AUTO OWNER TRUST 2005-A, a Delaware statutory trust (the
“Trust”), FIRST INVESTORS AUTO FUNDING CORPORATION, as depositor (the
“Depositor”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee (the
“Indenture Trustee”) and as securities intermediary (the “Securities
Intermediary”) and FIRST INVESTORS SERVICING CORPORATION, a Delaware
corporation, as servicer (together with its successors and assigns and in such
capacity, either “FISC” or the “Servicer”).

 

WHEREAS, the Trust desires to purchase the Contracts contributed by the Seller
to the Depositor pursuant to the Contribution Agreement;

 

WHEREAS, the Depositor is willing to sell the Contracts to the Trust as of the
date hereof; and

 

WHEREAS, FISC is willing to service such Contracts on behalf of the Trust in
accordance with the terms of the Servicing Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1.                                DEFINITIONS.


 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, whenever capitalized shall have the following
meanings:

 

Accounts: The Collection Account, the Reserve Account, the Prefunding Account,
the Depositor Account, the Class A Note Payment Account and the Class B Note
Payment Account.

 

Additional Contract: Any Contract purchased by the Trust from the Depositor
during the Prefunding Period from proceeds available in the Prefunding Account.

 

Additional Contract Cutoff Date: With respect to any Additional Contract, the
date that is two Business Days prior to the related Additional Contract Purchase
Date.

 

Additional Contract Purchase Date: Any Business Day during the Prefunding Period
that is designated by the Depositor in writing to the Indenture Trustee and the
Insurer as the date on which Additional Contracts will be purchased by the Trust
from the Depositor.

 

Additional Conveyed Property:  With respect to any Additional Contracts, the
proceeds, rights and other items described in Section 2.1(a)(ii) through (ix).

 

--------------------------------------------------------------------------------


 

Additional Note Interest:  For any Payment Date, with respect to the Class A
Notes, the sum of (i) all accrued but unpaid Monthly Note Interest for previous
Payment Dates plus (ii) the sum of, to the extent permitted by law, (A) interest
at the applicable Note Rate on all accrued and unpaid interest on the Class A-1
Notes and (B) interest at the applicable Note Rate on all accrued and unpaid
interest on the Class A-2 Notes.

 

Additional Purchase Price:  With respect to any Additional Contract and the
related Additional Conveyed Property, 100% of the outstanding balance of such
Additional Contract as of the related Additional Contract Cutoff Date.

 

Additional Reserve Account Deposit:  As defined in Section 2.1(f)(iii).

 

Affiliate:  With respect to any Person, any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with such
Person.  For purposes of this definition, “control” when used with respect to
any Person shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

Amount Financed:  With respect to any Contract, the aggregate amount advanced to
the related Obligor under such Contract toward the purchase price of the
Financed Vehicle and any related costs.

 

Applicable Tax State:  As of any date of determination, (i) any state in which
the Owner Trustee maintains the Corporate Trust Office, (ii) any state in which
the Owner Trustee maintains its principal executive offices and (iii) any state
in which the Servicer regularly conducts servicing and collection activities
(other than purely ministerial activities) with respect to a material portion of
the Contracts.

 

APR:  With respect to any Contract, the annual percentage rate of interest
stated in such Contract.

 

Available Funds:  For any Payment Date, (i) all Obligor payments received with
respect to the Contracts during the preceding Collection Period, (ii) all
Liquidation Proceeds and insurance proceeds received with respect to the
Contracts during the preceding Collection Period, (iii) all interest earned on,
and Eligible Investments of, funds on deposit in the Collection Account, the
Reserve Account and the Prefunding Account during the preceding Collection
Period, (iv) the Purchase Amount for all Contracts that became Purchased
Contracts during the preceding Collection Period and (v) all prepayments
received with respect to the Contracts during the preceding Collection Period
attributable to any refunded item included in the Amount Financed (including
amounts received as a result of rebates of extended warranty contract costs and
insurance premiums and proceeds received under physical damage, credit life and
credit disability insurance policies); provided, however, that Available Funds
for any Payment Date shall not include any payments or other amounts (including
Liquidation Proceeds and insurance proceeds) received with respect to any
Purchased Contract the Purchase Amount for which was included in Available Funds
for a previous Payment Date.

 

Back-up Servicer:  Wells Fargo Bank, National Association, a national banking
association, in its capacity as back-up servicer, and its successors and assigns
in such capacity.

 

2

--------------------------------------------------------------------------------


 

Business Day:  Any day other than a Saturday, a Sunday or a day on which banking
institutions or trust companies in New York, New York; Wilmington, Delaware;
Houston, Texas; Minneapolis, Minnesota or Atlanta, Georgia are authorized or
obligated by law, executive order or governmental decree to remain closed.

 

Capitalized Interest Amount:  For the period from and including the Closing Date
to but excluding the first Payment Date, $184,327.80; for the period from and
including the first Payment Date to but excluding the second Payment Date,
$160,316.32; and for the period from and including the second Payment Date to
but excluding the Prefunding Account Payout Date, $80,158.16; provided, however,
on any day on which the amount on deposit in the Prefunding Account is zero and
the Prefunding Period has terminated, the Capitalized Interest Amount shall be
zero.

 

Class A Monthly Note Principal:  For any Payment Date, the lesser of (i) the
Class A Note Balance as of the day preceding such Payment Date and (ii) the
amount necessary to reduce the Class A Note Balance as of the day preceding such
Payment Date to the sum of (A) 95.75% of the Pool Balance as of the last day of
the related Collection Period and (B) prior to the end of the Prefunding Period
and the distribution of the Excess Prefunding Amount, 97.0% of the Prefunding
Account Balance as of the last day of the related Collection Period; provided,
however, that if such Payment Date is the Final Note Payment Date for any
Class of Class A Notes, the Class A Monthly Note Principal for such Payment Date
shall equal the greater of (a) the amount determined above and (b) the
outstanding principal balance of such Class of Class A Notes as of the day
preceding its Final Note Payment Date; provided, further, that for the purposes
of determining Class A Monthly Note Principal, the unpaid balance of any
Defaulted Contract or a Purchased Contract will be deemed zero on and after the
last day of the Collection Period during which such Contract became a Defaulted
Contract or a Purchased Contract.

 

Class A Note Parity Amount:  For any Payment Date: (i) if such Payment Date is
the Final Note Payment Date for the Class A-1 Notes, the greater of: (A) the
amount necessary to reduce the outstanding principal balance of the Class A-1
Notes to zero and (B) the amount necessary to reduce the Class A Note Balance
(calculated after giving effect to principal payments made on the Class A Notes
on the immediately preceding Payment Date) to the sum of the Pool Balance and
97.0% of the amount on deposit in the Prefunding Account as of the last day of
the related Collection Period; (ii) for the Final Note Payment Date for the
Class A-2 Notes, the amount necessary to reduce the outstanding principal
balance of the Class A-2 Notes to zero; and (iii) for any other Payment Date,
the amount calculated pursuant to clause (i)(B) of the definition hereof.

 

Class A Note Balance:  At any time, as the context may require, (i) with respect
to all of the Class A Notes, an amount equal to, initially, the Initial Class A
Note Balance and, thereafter, an amount equal to the Initial Class A Note
Balance as reduced from time to time by all amounts allocable to principal
previously distributed to each Class of Class A Noteholders or (ii) with respect
to any Class A-1 Note and Class A-2 Note, an amount equal to, initially, the
initial denomination of such Class A Note and, thereafter, an amount equal to
such initial denomination as reduced from time to time by all amounts allocable
to principal previously distributed in respect of such Class A Note; provided,
however, that in determining whether the Holders of Class A Notes evidencing the
requisite percentage of the Class A Note Balance have given any request, demand,
authorization, direction, notice, consent or waiver hereunder or under any other

 

3

--------------------------------------------------------------------------------


 

Transaction Document, Class A Notes owned by the Trust, any other obligor upon
the Class A Notes, the Depositor, the Servicer or any Affiliate of any of the
foregoing Persons shall be disregarded and deemed to be excluded from the
Class A Note Balance (unless such Persons own 100% of the Class A Note Balance),
except that, in determining whether the Indenture Trustee or the Owner Trustee
shall be protected in relying on any such request, demand, authorization,
direction, notice, consent or waiver, only Class A Notes that a Responsible
Officer of the Indenture Trustee or the Owner Trustee, as applicable, actually
knows to be so owned shall be so disregarded; and, provided further, that
Class A Notes that, to the actual knowledge of a Responsible Officer of the
Indenture Trustee or the Owner Trustee, as applicable, have been pledged in good
faith may be regarded as included in the Class A Note Balance if the pledgee
establishes to the satisfaction of the Indenture Trustee or the Owner Trustee,
as applicable, the pledgee’s right so to act with respect to such Class A Notes
and that the pledgee is not the Trust, any other obligor upon the Class A Notes,
the Depositor, the Servicer or any Affiliate of any of the foregoing Persons.

 

Class A Note Payment Account:  The account established and maintained as such
pursuant to Section 3.1(b)(i).

 

Class A-1 Monthly Interest: For the initial Payment Date, $68,425.00, and for
any Payment Date thereafter, 1/12 of the product of: (i) 3.57% and the
outstanding principal balance of the Class A-1 Notes as of the preceding Payment
Date (after giving effect to all principal payments to the holders of the
Class A-1 Notes on or before such date).

 

Class A-2 Monthly Interest: For the initial Payment Date, $125,129.28, and for
any Payment Date thereafter, 1/12 of the product of: (i) 4.23% and the
outstanding principal balance of the Class A-2 Notes as of the preceding Payment
Date (after giving effect to all principal payments to the holders of the
Class A-2 Notes on or before such date).

 

Class B Monthly Note Principal:  For any Payment Date, the lesser of (i) the
Class B Note Balance as of the day preceding such Payment Date and (ii) the
amount necessary to reduce the Class B Note Balance as of the day preceding such
Payment Date to the sum of (A) 4.25% of the Pool Balance as of the last day of
the related Collection Period and (B) prior to the end of the Prefunding Period
and the distribution of the Excess Prefunding Amount, 3.0% of the Prefunding
Account Balance as of the last day of the related Collection Period; provided,
however, that the Class B Monthly Note Principal for the Final Note Payment Date
for the Class B Notes shall equal the principal balance of the Class B Notes as
of the day preceding such Final Note Payment Date; provided, further, that for
the purposes of determining Class B Monthly Note Principal, the unpaid balance
of any Defaulted Contract or a Purchased Contract will be deemed zero on and
after the last day of the Collection Period during which such Contract became a
Defaulted Contract or a Purchased Contract.

 

Class B Note Balance:  At any time, as the context may require, (i) with respect
to all of the Class B Notes, an amount equal to, initially, the Initial Class B
Note Balance and, thereafter, an amount equal to the Initial Class B Note
Balance as reduced from time to time by all amounts allocable to principal
previously distributed to the Class B Noteholders or (ii) with respect to any
Class B Note, an amount equal to, initially, the initial denomination of such
Class B Note and,

 

4

--------------------------------------------------------------------------------


 

thereafter, an amount equal to such initial denomination as reduced from time to
time by all amounts allocable to principal previously distributed in respect of
such Class B Note.

 

Class B Note Payment Account:  The account established and maintained as such
pursuant to Section 3.1(b)(ii).

 

Closing Date:  May 5, 2005.

 

Collection Account:  The account established and maintained as such pursuant to
Section 3.1(a).

 

Collection Period:  Each calendar month during the term of this Agreement or, in
the case of the initial Collection Period, the period from but excluding the
Initial Cutoff Date to and including April 30, 2005.

 

Contract:  A retail installment sale contract or promissory note and security
agreement identified on the Contract Schedule (as such contract may be amended,
supplemented or otherwise modified and in effect from time to time).

 

Contract File:  With respect to any Contract:

 

(I)                                     THE SOLE ORIGINAL EXECUTED COUNTERPART
OF THE RETAIL INSTALLMENT CONTRACT OR PROMISSORY NOTE AND SECURITY AGREEMENT
EVIDENCING EACH SUCH CONTRACT AND ANY AND ALL AMENDMENTS THERETO;

 

(II)                                  (A) THE ORIGINAL CERTIFICATE OF TITLE OR
COPIES OF CORRESPONDENCE TO THE APPROPRIATE STATE TITLE REGISTRATION AGENCY, AND
ALL ENCLOSURES THERETO, FOR ISSUANCE OF THE ORIGINAL CERTIFICATE OF TITLE OR
(B) IF THE APPROPRIATE STATE TITLE REGISTRATION AGENCY ISSUES A LETTER OR OTHER
FORM OF EVIDENCE OF LIEN IN LIEU OF A CERTIFICATE OF TITLE, THE ORIGINAL LIEN
ENTRY LETTER OR OTHER FORM OF EVIDENCE OF LIEN IN LIEU OF A CERTIFICATE OF
TITLE, THE ORIGINAL LIEN ENTRY LETTER OR FORM OR COPIES OF CORRESPONDENCE TO
SUCH STATE TITLE REGISTRATION AGENCY, AND ALL ENCLOSURES THERETO, FOR ISSUANCE
OF THE ORIGINAL LIEN ENTRY LETTER OR FORM.

 

Contract Schedule:  The list identifying the Contracts attached as Schedule 1 to
this Agreement (which list may be in the form of an electronic file or compact
disk), as such schedule may be amended from time to time.

 

Contribution Agreement: The Contribution Agreement, dated as of the date hereof,
between First Investors Financial Services, Inc., as Seller, and First Investors
Auto Funding Corporation, as Depositor.

 

Corporate Trust Office:  As applicable, (i) the principal office of the
Indenture Trustee at which at any particular time its corporate trust business
shall be administered, which office at the date of the execution of this
Agreement is located at Sixth Street and Marquette Avenue, MAC N9311-161,
Minneapolis, Minnesota 55479, Attention: Corporate Trust Services Asset-Backed
Trust Administration, or at such other address as the Indenture Trustee may
designate from time to time by notice to the Noteholders, the Owner Trustee, the
Depositor and the Seller, or the principal corporate trust office of any
successor Indenture Trustee at the address designated by such successor
Indenture Trustee by notice to the Noteholders, the Owner Trustee, the Depositor

 

5

--------------------------------------------------------------------------------


 

and the Seller or (ii) the principal office of the Owner Trustee at which at any
particular time its corporate trust business shall be administered, which office
at the date of the execution of this Agreement is located at c/o Wells Fargo
Delaware Trust Company, 919 North Market Street, Suite 700, Wilmington, DE
19801, Attention: Corporate Trust Administration or at such other address as the
Owner Trustee may designate from time to time by notice to the Indenture
Trustee, the Depositor and the Seller, or the principal corporate trust office
of any successor Owner Trustee at the address designated by such successor Owner
Trustee by notice to the Indenture Trustee, the Depositor and the Seller.

 

Credit Policy:  The credit policy of the Seller substantially in the form
attached hereto as Exhibit C.

 

Cumulative Net Loss Rate:  The ratio of (i) cumulative Net Losses for the
related Collection Period and all preceding Collection Periods to (ii) the
excess of (I) the sum of (a) the aggregate Principal Balances of all the
Contracts as of the Initial Cutoff Date and (b) the sum, for each Additional
Contract Cutoff Date, of the aggregate Principal Balances of all Contracts that
became Additional Contracts on such Additional Contract Cutoff Date over (II)
the aggregate Principal Balance of each Purchased Contract as of its related
Cutoff Date.

 

Cutoff Date:  (i) With respect to the Initial Contracts, the Initial Cutoff Date
and (ii) with respect to any Additional Contract, the Additional Contract Cutoff
Date for such Contract.

 

Defaulted Contract:  Any Contract as to which the first of any of the following
has occurred (i) a scheduled payment, or any portion thereof in excess of
$10.00, is more than 120 days delinquent (or if the related Obligor is insolvent
or has sought protection under the United States Bankruptcy Code and such
Contract is more than 180 days delinquent), (ii) 90 days have elapsed since the
Servicer repossessed the Financed Vehicle, (iii) the related Financed Vehicle
has been repossessed and sold, or (iv) consistent with the Servicer’s Collection
Policy, has been or should be written off as uncollectible; provided, however,
that any Contract which has become a Purchased Contract will not be deemed to be
a Defaulted Contract.

 

Delinquent Contract:  Any Contract (other than a Defaulted Contract) as to which
more than $10.00 of any scheduled payment remains unpaid for more than 30 days
from the date at which it is contractually due and payable.

 

Delinquency Ratio:  With respect to any date of determination, the ratio
(expressed as a percentage) of (i) the Principal Balance of all Contracts that
were Delinquent Contracts at the end of the preceding Collection Period to
(ii) the Principal Balance of all Contracts at the end of such preceding
Collection Period.

 

Depositor:  First Investors Auto Funding Corporation, a Delaware corporation.

 

Depositor Account:  The account established and maintained as such pursuant to
Section 3.1(c).

 

Determination Date:  The third Business Day preceding each Payment Date
commencing on May 11, 2005.

 

6

--------------------------------------------------------------------------------


 

Eligible Investments:  On any date of determination, book entry securities,
negotiable instruments or securities represented by instruments in bearer or
registered form with maturities not exceeding the next Payment Date which
evidence:

 

(I)                                     DIRECT OBLIGATIONS OF, AND OBLIGATIONS
FULLY GUARANTEED BY, THE UNITED STATES OF AMERICA OR ANY AGENCY OR
INSTRUMENTALITY THEREOF THE OBLIGATIONS OF WHICH ARE BACKED BY THE FULL FAITH
AND CREDIT OF THE UNITED STATES OF AMERICA;

 

(II)                                  DEMAND DEPOSITS, TIME DEPOSITS, BANKERS’
ACCEPTANCES OR CERTIFICATES OF DEPOSIT OF ANY DEPOSITORY INSTITUTION OR TRUST
COMPANY INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF (OR ANY DOMESTIC BRANCH OF A FOREIGN BANK) AND SUBJECT TO SUPERVISION
AND EXAMINATION BY FEDERAL OR STATE BANKING OR DEPOSITORY INSTITUTION
AUTHORITIES, INCLUDING THE INDENTURE TRUSTEE OR THE OWNER TRUSTEE, ACTING IN
THEIR RESPECTIVE COMMERCIAL CAPACITIES; PROVIDED, HOWEVER, THAT, AT THE TIME OF
THE INVESTMENT OR CONTRACTUAL COMMITMENT TO INVEST THEREIN, SUCH DEPOSITORY
INSTITUTION OR TRUST COMPANY SHALL BE RATED PRIME-1 BY MOODY’S AND A-1+ BY S&P
OR ANY OTHER DEPOSIT WHICH IS FULLY INSURED BY THE FEDERAL DEPOSIT INSURANCE
CORPORATION;

 

(III)                               REPURCHASE OBLIGATIONS WITH RESPECT TO ANY
SECURITY THAT IS A DIRECT OBLIGATION OF, OR FULLY GUARANTEED BY, THE UNITED
STATES OF AMERICA OR ANY AGENCY OR INSTRUMENTALITY THEREOF THE OBLIGATIONS OF
WHICH ARE BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA,
IN EITHER CASE ENTERED INTO WITH A DEPOSITORY INSTITUTION OR TRUST COMPANY
(ACTING AS PRINCIPAL) DESCRIBED IN CLAUSE (II) ABOVE;

 

(IV)                              SHORT TERM CORPORATE SECURITIES BEARING
INTEREST OR SOLD AT A DISCOUNT ISSUED BY ANY CORPORATION INCORPORATED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF; THE SHORT TERM
UNSECURED OBLIGATIONS OF WHICH ARE RATED PRIME-1 BY MOODY’S AND A-1 BY S&P AT
THE TIME OF THE INVESTMENT; PROVIDED, HOWEVER THAT THE TOTAL AMOUNT OF DEBT FROM
ISSUERS RATED A-1 BY S&P MUST (I) BE LIMITED TO THE INVESTMENT OF MONTHLY
PRINCIPAL AND INTEREST PAYMENTS; (II) REPRESENT NO MORE THAN 20% OF THE TOTAL
PRINCIPAL BALANCE; (III) NOT MATURE BEYOND 30 DAYS; (IV) SHALL NOT HAVE AN ‘R’
SUFFIX ATTACHED TO ITS RATING; (V) HAVE A PREDETERMINED FIXED DOLLAR AMOUNT OF
PRINCIPAL DUE AT ITS MATURITY THAT CANNOT BE FIXED OR VARIABLE; AND (VI) BE TIED
TO A SINGLE INTEREST RATE INDEX PLUS A SINGLE FIXED RATE SPREAD (IF ANY) AND
MOVE PROPORTIONATELY WITH THAT INDEX;

 

(V)                                 COMMERCIAL PAPER, AT THE TIME OF THE
INVESTMENT OR CONTRACTUAL COMMITMENT TO INVEST THEREIN, RATED PRIME-1 BY MOODY’S
AND A-1+ BY S&P AT THE TIME OF THE INVESTMENT;

 

(VI)                              GUARANTEED INVESTMENT CONTRACTS ISSUED BY AN
INSURANCE COMPANY OR OTHER CORPORATION ACCEPTABLE TO THE RATING AGENCIES AND THE
INSURER (PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING);

 

(VII)                           INVESTMENTS IN MONEY MARKET FUNDS HAVING A
RATING OF AAA-M BY MOODY’S AND AAAM-G BY S&P; AND

 

(VIII)                        ANY OTHER INVESTMENT APPROVED IN WRITING BY THE
INSURER IN ADVANCE WITH NOTICE TO THE RATING AGENCIES.

 

7

--------------------------------------------------------------------------------


 

Each of the Eligible Investments may be purchased by or through the Indenture
Trustee or an Affiliate thereof.

 

Eligible Institution:  The corporate trust department of the Indenture Trustee
or the corporate trust department of any other depository institution organized
under the laws of the United States of America or any state thereof or the
District of Columbia or any domestic branch of a foreign bank which at all times
has either: (i) a long term unsecured debt rating of at least Baa3 from Moody’s
and a short term debt rating of A-2 by S&P; or (ii) a long term unsecured debt
rating, a short term unsecured debt rating or a certificate of deposit rating
acceptable to the Rating Agencies and the Insurer (provided that no Insurer
Default shall have occurred and be continuing) and, in each case, whose deposits
are insured by the Federal Deposit Insurance Corporation.

 

Event of Servicing Termination:  As defined in Section 5.01 of the Servicing
Agreement.

 

Extended Contract Rate:  A fraction (expressed as a percentage) calculated as of
the last day of the related Collection Period, the numerator of which is the
number of Contracts extended during the related Collection Period and the
denominator of which is the number of all Contracts.

 

Fee Letters:  The Indenture Trustee Fee Letter and the Owner Trustee Fee Letter.

 

Final Order:  A final, non-appealable order of a court exercising jurisdiction
in a proceeding relating to an Insolvency Event with respect to the Seller, the
Servicer or the Depositor to the effect that all or any portion of any payment
made to the Class A Noteholders must be returned prior to the end of the Term
(as defined in the Insurance Agreement) of the Insurance Agreement as a voidable
preference under the United States Bankruptcy Code (11 U.S.C.), as amended from
time to time.

 

Financed Vehicle:  A new or used automobile or light-duty truck, together with
all accessions thereto, securing an Obligor’s indebtedness under a Contract.

 

Fiscal Agent:  As defined in the Policy.

 

Holder:  A Noteholder.

 

Indenture:  The Indenture, dated as of May 5, 2005, between the Trust and Wells
Fargo Bank, National Association, as Indenture Trustee and Custodian as the same
may be amended, supplemented or otherwise modified and in effect from time to
time.

 

Indenture Trustee:  Wells Fargo Bank, National Association, not in its
individual capacity but solely as Indenture Trustee under the Indenture, its
successors in interest and any successor trustee under the Indenture.

 

Indenture Trustee Fee:  The amount payable by the Issuer to the Indenture
Trustee on each Payment Date for the previous Collection Period equal to the
greater of (A) the product of 0.015% per annum and the Pool Balance as of the
close of business on the first day of the related Collection Period; and
(B) $750.

 

8

--------------------------------------------------------------------------------


 

Indenture Trustee Fee Letter:  The letter agreement dated May, 2005 between the
Seller and Wells Fargo Bank, National Association in its capacities as Indenture
Trustee, Custodian and Back-up Servicer.

 

Initial Class A Note Balance:  As the context may require, (i) with respect to
all of the Class A Notes, $175,493,000.00, or (ii) with respect to any Class A
Note, an amount equal to the initial denomination of such Class A Note.

 

Initial Class B Note Balance:  As the context may require, (i) with respect to
all of the Class B Notes, $5,427,618.68 or (ii) with respect to any Class B
Note, an amount equal to the initial denomination of such Class B Note.

 

Initial Contract Price:  $150,920,720.68.

 

Initial Conveyed Property:  With respect to the Initial Contracts, the proceeds,
rights and other items described in Section 2.1(a)(ii) through (ix).

 

Initial Cutoff Date:  March 31, 2005.

 

Initial Prefunding Account Amount:  $29,999,898.

 

Initial Reserve Account Deposit:  An amount equal to the sum of (i) 1.0% of the
Principal Balance of the Initial Contracts as of the Initial Cutoff Date and
(ii) the Capitalized Interest Amount.

 

Insolvency Event:  With respect to any Person, (i) the making by such Person of
a general assignment for the benefit of creditors, (ii) the filing by such
Person of a voluntary petition in bankruptcy, (iii) such Person being adjudged
bankrupt or insolvent, or having had entered against such Person an order for
relief in any bankruptcy or insolvency proceeding, (iv) the filing by such
Person of a petition or answer seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, (v) the filing by such Person of an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against such Person in any proceeding specified in clause (vii) below,
(vi) seeking, consenting to or acquiescing in the appointment of a trustee,
receiver or liquidator of such Person or of all or any substantial part of the
assets of such Person or (vii) the failure to obtain dismissal within 60 days of
the commencement of any proceeding against such Person seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, or the entry of any order
appointing a trustee, liquidator or receiver of such Person of all or any
substantial portion of the assets of such Person.

 

Insurance Agreement:  The Insurance Agreement, dated as of the date hereof by
and among the Seller, the Servicer, the Administrator, the Depositor, the Trust,
the Backup Servicer, the Owner Trustee, the Insurer and the Indenture Trustee as
the same may be amended, supplemented or otherwise modified and in effect from
time to time.

 

Insurance Payment Amount:  For any Payment Date, the amount payable by the
Issuer to the Insurer specified in Section 3.5(a)(ix).

 

9

--------------------------------------------------------------------------------


 

Insurance Premium: As defined in the Insurance Agreement.

 

Insurer:  MBIA Insurance Corporation, a stock insurance corporation incorporated
under the laws of the State of New York.

 

Insurer Default:  The failure of the Insurer to make any required payment under
the Policy or the occurrence of an Insolvency Event with respect to the Insurer.

 

Lien:  A security interest, lien, charge, pledge, equity or encumbrance of any
kind, other than tax liens, mechanics’ or materialmen’s liens, judicial liens
and any liens that may attach to a Financed Vehicle by operation of law.

 

Liquidation Proceeds:  All amounts received by the Servicer with respect to any
Defaulted Contract, net of the sum of (i) any reasonable expenses incurred by
the Servicer in connection with collection of such Contract and the disposition
of the related Financed Vehicle (to the extent determinable by the Servicer and
not previously reimbursed) plus (ii) any amounts required by law to be remitted
to the related Obligor.

 

Monthly Note Interest:  With respect to any Payment Date, the sum of the
Class A-1 Monthly Interest and the Class A-2 Monthly Interest.

 

Monthly Remittance Condition:  As defined in Section 3.2.

 

Monthly Servicer Report:  As defined in the Servicing Agreement.

 

Monthly Servicing Fee:  The amount payable to the Servicer by the Issuer on each
Payment Date for the preceding Collection Period equal to one twelfth times the
sum of (i) the Servicing Rate multiplied by the aggregate principal balance of
the Contracts as of the beginning of the first day of such Collection Period and
(ii) the Servicing Rate multiplied by the sum of the Principal Balances of each
Contract purchased by the Issuer during such Collection Period on the date of
its purchase, but not listed on the Contract Schedule, during such preceding
Collection Period.

 

Moody’s:  Moody’s Investors Service, Inc., and its successors.

 

Net Losses:  With respect to any Collection Period, the excess, if any, of
(i) the aggregate Principal Balance of all Contracts that became Defaulted
Contracts during such Collection Period over (ii) the aggregate Liquidation
Proceeds received by the Servicer during such Collection Period.

 

Note Payment Accounts:  Collectively, the Class A Note Payment Account and the
Class B Note Payment Account.

 

Note Factor:  With respect to each Class of Class A Notes, (i) as of the Closing
Date, 1.0000000 and (ii) as of the close of business on the last day of any
Collection Period ending after the Closing Date, a seven digit decimal figure
equal to the outstanding principal balance of such Class of Class A Notes as of
such last day (after giving effect to any reductions of the principal balance of
such Class of Class A Notes to be made on the following Payment Date) divided by
the initial principal balance of such Class of Class A Notes.

 

10

--------------------------------------------------------------------------------


 

Note Rate:  With respect to the Class A-1 Notes, 3.57% per annum and with
respect to the Class A-2 Notes, 4.23% per annum.

 

Obligor:  The purchaser or co-purchasers of a new or used automobile or
light-duty truck purchased in whole or in part by the execution and delivery of
a Contract or any other Person who owes or may be liable for payments under a
Contract.

 

Offering Memorandum:  That certain Offering Memorandum dated April 27, 2005
relating to the Class A Notes.

 

Officer’s Certificate:  A certificate signed by the chairman, the president, any
executive vice president, senior vice president, vice president or the treasurer
of the Depositor, the Seller, the Trust or the Servicer, as the case may be, and
delivered to the Owner Trustee and the Indenture Trustee.

 

Originator:  Each Person from whom the Seller has acquired a Contract.

 

Originator Agreement:  An agreement substantially in the form of Exhibit E
hereto.

 

Other Assets: Any assets, or interests therein, (other than the Trust Property)
conveyed or purported to be conveyed by the Depositor to another Person or
Persons other than the Trust, whether by way of a sale, capital contribution or
by virtue of the granting of a lien.

 

Owner Trust Estate:  As defined in the Trust Agreement.

 

Owner Trustee:  Wells Fargo Delaware Trust Company, not in its individual
capacity but solely as Owner Trustee under the Trust Agreement, its successors
in interest and any successor owner trustee under the Trust Agreement.

 

Owner Trustee Fee:  The fee payable by the Issuer to the Owner Trustee, set
forth in the Owner Trustee Fee Letter, payable annually in advance on the
Closing Date, and annually thereafter on each Payment Date in May in accordance
with Section 3.5(d) hereof.

 

Owner Trustee Fee Letter:  The letter agreement dated March 22, 2005 between
Wells Fargo Delaware Trust Company and the Seller, relating to the fees and
expenses of Wells Fargo Delaware Trust Company in its capacity as Owner Trustee.

 

Payment Date:  The 15th day of each month or, if such 15th day is not a Business
Day, the following Business Day, commencing on May 16, 2005.

 

Person:  A legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, limited liability partnership, trust, unincorporated organization, or
government or any agency or political subdivision thereof, or any other entity
of whatever nature.

 

Policy:  That certain financial guaranty insurance policy, dated May 5, 2005,
issued by MBIA Insurance Corporation in favor of the Indenture Trustee for the
benefit of the Class A Noteholders.

 

11

--------------------------------------------------------------------------------


 

Policy Claim Amount:  As defined in Section 3.5(c).

 

Pool Balance:  On any day, the aggregate Principal Balance of the Contracts
calculated as of the last day of the most recently ended Collection Period.

 

Prefunding Account:  The account established and maintained as such pursuant to
Section 3.7.

 

Prefunding Account Balance:  On any date of determination, the amount on deposit
in the Prefunding Account (including the proceeds of any Eligible Investments
therein).

 

Prefunding Account Ending Date:  June 30, 2005.

 

Prefunding Account Payout Date:  July 15, 2005.

 

Prefunding Period:  The period beginning on the Closing Date and ending on the
Prefunding Account Ending Date.

 

Prepayment Date:  As defined in Section 5.16.

 

Principal Balance:  With respect to any Contract as of any date, the Amount
Financed under such Contract minus the sum of (i) that portion of all Scheduled
Payments actually received on or prior to such date allocable to principal (to
the extent collected) plus (ii) any rebates of extended warranty contract costs
or physical damage, credit life or credit disability insurance premiums included
in the Amount Financed plus (iii) any full or partial prepayment applied to
reduce the unpaid principal balance of such Contract; provided, however, that
(A) the Principal Balance of a Defaulted Contract shall be zero as of the last
day of the Collection Period during which it became a Defaulted Contract,
(B) the Principal Balance of a Purchased Contract shall be zero as of the date
on which the related Purchase Amount is remitted by the Depositor or the
Servicer, and (C) the Principal Balance of a Contract that has been foreclosed
upon by the Indenture Trustee at the direction of the Insurer pursuant to
Section 5.4(a) of the Indenture shall be zero as of the date of such
foreclosure.

 

Principal Deficit:  As of any Payment Date, the excess, if any, of (i) the
Class A Note Balance as of such Payment Date (after giving effect to all
distributions of principal in reduction of the Class A Note Balance) over
(ii) the sum of (a) the Pool Balance as of the last day of the related
Collection Period and (b) 97.0% of the amounts on deposit in the Prefunding
Account.

 

Purchase Amount:  With respect to any Payment Date and any Contract to be
repurchased by the Depositor or the Seller or purchased by the Servicer on such
Payment Date, an amount equal to the sum of (i) the Principal Balance of such
Contract plus (ii) the amount of accrued but unpaid interest on such Principal
Balance at the related APR to but excluding such Payment Date.

 

Purchase Price:  (i) With respect to the Initial Contracts and the related
Initial Conveyed Property, the Initial Contract Price and (ii) with respect to
any Additional Contract and the related Additional Conveyed Property, the
Additional Purchase Price.

 

12

--------------------------------------------------------------------------------


 

Purchased Contract:  A Contract as to which payment of the Purchase Amount has
been made by the Depositor pursuant to Section 2.3 hereof or by the Servicer
pursuant to Section 2.02 or 2.28 of the Servicing Agreement.

 

Purchase Date:  With respect to the Initial Contracts, the Closing Date and with
respect to any Additional Contract, the applicable Additional Contract Purchase
Date.

 

Rating Agencies:  Moody’s and S&P and their respective successors; provided,
however, that if no such organization or successor is any longer in existence,
Rating Agency shall mean a nationally recognized statistical rating organization
or other comparable Person designated by the Trust and acceptable to the Insurer
(provided that no Insurer Default shall have occurred and is continuing), notice
of which designation shall have been given to the Indenture Trustee, the Owner
Trustee and the Servicer.

 

Rating Agency Condition:  With respect to any action, that each Rating Agency
shall have been given prior notice thereof and shall have notified the Seller,
the Depositor, the Insurer, the Servicer, the Owner Trustee and the Indenture
Trustee that such action will not result in a reduction or withdrawal of the
then current rating of the Class A Notes, without giving effect to the Policy.

 

Re-Liening Trigger:  The occurrence of any Event of Default.

 

Relevant UCC:  The Uniform Commercial Code as in effect from time to time in any
relevant jurisdiction.

 

Required Payment Amount:  For any Payment Date, the meaning specified for such
Payment Date in Section 3.5(a).

 

Required Rating:  A short term unsecured debt rating of Prime-1 by Moody’s and
A-1+ by S&P.

 

Required Reserve Account Amount:  For the Closing Date, the Initial Reserve
Account Deposit and, thereafter, for any Payment Date, (i) if a Reserve Account
Increase Event has not occurred and is not continuing, an amount equal to the
sum of (A) 2.0% of the aggregate initial Principal Balance of the Contracts as
of the applicable Cutoff Date for each such Contract and (B) the applicable
Capitalized Interest Amount, or (ii) if a Reserve Account Increase Event has
occurred and is continuing, the sum of (A) the greater of (x) 2.0% of the
aggregate initial Principal Balance of the Contracts as of the applicable Cutoff
Date for each such Contract, and (y) 6.0% of the Pool Balance as of the last day
of the related Collection Period and (B) the applicable Capitalized Interest
Amount; provided, however, that in either case the amount on deposit in the
Reserve Account shall not at any time exceed the Class A Note Balance.

 

Reserve Account:  The account established and maintained as such pursuant to
Section 3.6(a).

 

Reserve Account Amount:  For any Payment Date, the amount on deposit in and
available for withdrawal from the Reserve Account on such Payment Date (after
giving effect to all deposits to and withdrawals from the Reserve Account on the
preceding Payment Date, or, in the case of the first Payment Date, the Closing
Date), including, without limitation, all interest and other

 

13

--------------------------------------------------------------------------------


 

income (net of losses and investment expenses) earned on such amount during the
preceding Collection Period.

 

Reserve Account Deficiency:  For any Payment Date, the meaning specified for
such Payment Date in Section 3.5(b).

 

Reserve Account Draw Amount:  As defined in Section 3.5(b).

 

Reserve Account Increase Event:  The occurrence of either of the following:

 

(I)                                     THE AVERAGE DELINQUENCY RATIO FOR ANY
THREE COLLECTION PERIODS: (I) EXCEEDS 4.20% DURING THE PERIOD FROM APRIL 2005
THROUGH DECEMBER 2005; (II) EXCEEDS 5.25% DURING THE PERIOD FROM JANUARY 2006
THROUGH MAY 2007; AND (III) EXCEEDS 6.25% THEREAFTER; OR

 

(II)                                  THE CUMULATIVE NET LOSS RATE FOR ANY
COLLECTION PERIOD INDICATED IN THE FOLLOWING TABLE EXCEEDS THE PERCENTAGE
CORRESPONDING THERETO:

 

Collection Period

 

Cumulative Net Loss
Rate

 

April 2005

 

0.20

%

 

May 2005

 

0.20

%

 

June 2005

 

0.40

%

 

July 2005

 

0.85

%

 

August 2005

 

0.85

%

 

September 2005

 

1.60

%

 

October 2005

 

1.60

%

 

November 2005

 

2.30

%

 

December 2005

 

2.30

%

 

January 2006

 

3.00

%

 

February 2006

 

3.00

%

 

March 2006

 

3.60

%

 

April 2006

 

3.60

%

 

May 2006

 

3.60

%

 

June 2006

 

4.20

%

 

July 2006

 

4.20

%

 

August 2006

 

4.20

%

 

September 2006

 

4.70

%

 

October 2006

 

4.70

%

 

November 2006

 

4.70

%

 

December 2006

 

5.15

%

 

January 2007

 

5.15

%

 

February 2007

 

5.15

%

 

March 2007

 

5.55

%

 

April 2007

 

5.55

%

 

May 2007

 

5.55

%

 

June 2007

 

5.80

%

 

July 2007

 

5.80

%

 

August 2007

 

5.80

%

 

September 2007

 

6.10

%

 

October 2007

 

6.10

%

 

November 2007

 

6.10

%

 

December 2007

 

6.30

%

 

January 2008

 

6.30

%

 

February 2008

 

6.30

%

 

March 2008

 

6.50

%

 

April 2008

 

6.50

%

 

May 2008

 

6.50

%

 

June 2008

 

6.65

%

 

July 2008

 

6.65

%

 

August 2008

 

6.65

%

 

September 2008

 

6.85

%

 

October 2008

 

6.85

%

 

November 2008

 

6.85

%

 

December 2008 and thereafter

 

7.00

%

 

 

14

--------------------------------------------------------------------------------


 

Reserve Account Property:  All amounts, securities, investments, financial
assets and other property deposited in or credited to the Reserve Account from
time to time.

 

Responsible Officer:  (i) in the case of the Indenture Trustee, any officer
within the Corporate Trust Department of the Indenture Trustee with direct
responsibility for the administration of the Indenture and also, with respect to
a particular matter, any other officer of the Indenture Trustee to whom such
matter is referred because of such officer’s knowledge of and familiarity with
such matter or other similar matters and (ii) in the case of the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee with direct
responsibility for the administration of the Trust Agreement or this Agreement
and also, with respect to a particular matter, any other officer of the Owner
Trustee to whom such matter is referred because of such officer’s knowledge of
and familiarity with such matter or other similar matters.

 

Scheduled Payment:  For any Contract, each payment required to be made by the
related Obligor in accordance with the terms of such Contract (after giving
effect to any deferral of payments pursuant to the Servicing Agreement or any
rescheduling of payments as a result of any Insolvency Event with respect to
such Obligor).

 

Securities Intermediary:  As defined in Section 3.9.

 

Seller:  First Investors Financial Services, Inc., a Texas corporation, in its
capacity as seller of the Contracts under the Contribution Agreement, and its
successors and assigns in such capacity.

 

Servicer:  FISC, in its capacity as servicer of the Contracts under the
Servicing Agreement, and its successors and assigns (including, if applicable,
the Back-up Servicer) in such capacity.

 

15

--------------------------------------------------------------------------------


 

Servicing Agreement:  That certain Servicing Agreement, dated as of the date
hereof, among the Back-up Servicer, the Indenture Trustee, the Servicer and the
Trust.

 

Servicing Rate:  2.5% per annum or such other rate as determined in the
Servicing Agreement; provided, however, that if the Back-up Servicer becomes the
Successor Servicer, the Servicing Rate shall be equal to the greater of (i) 2.5%
per annum and (ii) the average of three bids obtained by the Back-up Servicer
from third party servicers, who are qualified to act as servicers, selected by
the Back-up Servicer and approved by the Insurer.

 

S & P:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

Total Available Funds:  For any Payment Date, the sum of (i) the Available Funds
for such Payment Date plus (ii) the Reserve Account Draw Amount, if any, for
such Payment Date.

 

Total Note Interest:  For any Payment Date with respect to the Class A Notes,
the sum of (i) the Monthly Note Interest for such Payment Date plus (ii) the
Additional Note Interest for such Payment Date.

 

Total Servicing Fee:  For any Collection Period, the sum of (i) the Monthly
Servicing Fee for such Collection Period plus (ii) all accrued but unpaid
Monthly Servicing Fees for previous Collection Periods.

 

Trust:  First Investors Auto Owner Trust 2005-A, a Delaware statutory trust.

 

Trust Agreement:  The Amended and Restated Trust Agreement, dated as of the date
hereof, between the Depositor and the Owner Trustee, as the same may be further
amended, supplemented or otherwise modified and in effect from time to time.

 

Trust Officer:  (i) in the case of the Indenture Trustee, any officer within the
Corporate Trust Department of the Indenture Trustee with direct responsibility
for the administration of the Indenture and also, with respect to a particular
matter, any other officer of the Indenture Trustee to whom such matter is
referred because of such officer’s knowledge of and familiarity with such matter
or other similar matters and (ii) in the case of the Owner Trustee, any officer
within the Corporate Trust Office of the Owner Trustee with direct
responsibility for the administration of the Trust Agreement and this Agreement
and also, with respect to a particular matter, any other officer of the Owner
Trustee to whom such matter is referred because of such officer’s knowledge of
and familiarity with such matter or other similar matters.

 

Trust Property:  As of any date of determination, (i) the Contracts and other
related property sold, transferred, assigned and otherwise conveyed by the
Depositor to the Trust pursuant to Section 2.1(a) and (b), (ii) rights under
this Agreement to cause the Depositor to purchase Contracts affected materially
and adversely by breaches of the representations and warranties of the Depositor
made in this Agreement, and (iii) all amounts, securities, financial assets,
investments and other property deposited from time to time in or credited to the
Collection Account, the Prefunding Account, the Class A Note Payment Account,
the Class B Note Payment Account and the Reserve Account.

 

16

--------------------------------------------------------------------------------


 


SECTION 1.2.                                OTHER DEFINITIONAL PROVISIONS.


 


(A)                                  CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN THE INDENTURE OR
THE SERVICING AGREEMENT.


 


(B)                                 ALL TERMS DEFINED IN THIS AGREEMENT SHALL
HAVE THE DEFINED MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED THEREIN.


 


(C)                                  AS USED IN THIS AGREEMENT AND IN ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
ACCOUNTING TERMS NOT DEFINED IN THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR
OTHER DOCUMENT, AND ACCOUNTING TERMS PARTLY DEFINED IN THIS AGREEMENT OR IN ANY
SUCH CERTIFICATE OR OTHER DOCUMENT TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS ASSIGNED TO THEM UNDER GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES.  TO THE EXTENT THAT THE DEFINITIONS OF ACCOUNTING TERMS IN THIS
AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER DOCUMENT ARE INCONSISTENT WITH THE
MEANINGS OF SUCH TERMS UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, THE
DEFINITIONS CONTAINED IN THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER
DOCUMENT SHALL CONTROL.


 


(D)                                 THE WORDS “HEREOF,” “HEREIN,” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.  ARTICLE, SECTION, SCHEDULE AND EXHIBIT REFERENCES CONTAINED IN THIS
AGREEMENT ARE REFERENCES TO ARTICLES, SECTIONS, SCHEDULES AND EXHIBITS IN OR TO
THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.  THE TERM “INCLUDING” SHALL MEAN
“INCLUDING WITHOUT LIMITATION.”


 


(E)                                  THE DEFINITIONS CONTAINED IN THIS AGREEMENT
ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS AND TO
THE MASCULINE AS WELL AS TO THE FEMININE AND NEUTER GENDERS OF SUCH TERMS.


 


(F)                                    ANY AGREEMENT, INSTRUMENT OR STATUTE
DEFINED OR REFERRED TO HEREIN OR IN ANY INSTRUMENT OR CERTIFICATE DELIVERED IN
CONNECTION HEREWITH MEANS SUCH AGREEMENT, INSTRUMENT OR STATUTE AS FROM TIME TO
TIME AMENDED, MODIFIED OR SUPPLEMENTED AND INCLUDES (IN THE CASE OF AGREEMENTS
OR INSTRUMENTS) REFERENCES TO ALL ATTACHMENTS THERETO AND INSTRUMENTS
INCORPORATED THEREIN.  REFERENCES TO A PERSON ARE ALSO TO ITS PERMITTED
SUCCESSORS AND ASSIGNS.


 


ARTICLE II


 


TRUST PROPERTY


 


SECTION 2.1.                                CONVEYANCE OF TRUST PROPERTY.


 


(A)                                  SUBJECT TO SECTION 2.1(B), IN CONSIDERATION
OF THE TRUST’S DELIVERY TO THE DEPOSITOR OF THE PURCHASE PRICE, THE DEPOSITOR
HEREBY AGREES TO SELL, TRANSFER, ASSIGN AND OTHERWISE CONVEY TO THE TRUST,
WITHOUT RECOURSE (SUBJECT TO THE OBLIGATIONS HEREIN), ALL RIGHT, TITLE AND
INTEREST OF THE DEPOSITOR, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN, TO AND
UNDER THE FOLLOWING:


 

(I)                                     THE CONTRACTS;

 

17

--------------------------------------------------------------------------------


 

(II)                                  ALL AMOUNTS RECEIVED ON OR IN RESPECT OF
THE CONTRACTS AFTER THE APPLICABLE CUTOFF DATE (EXCEPT THAT INTEREST ACCRUED ON
THE CONTRACTS PRIOR TO THE APPLICABLE CUTOFF DATE AND RECEIVED AFTER SUCH CUTOFF
DATE WILL BE REMITTED BY THE TRUST TO THE SELLER);

 

(III)                               THE SECURITY INTERESTS IN THE FINANCED
VEHICLES;

 

(IV)                              ANY PROCEEDS FROM CLAIMS ON OR REFUNDS OF
PREMIUMS WITH RESPECT TO EXTENDED WARRANTIES OR PHYSICAL DAMAGE, THEFT, CREDIT
LIFE AND CREDIT DISABILITY INSURANCE POLICIES RELATING TO THE FINANCED VEHICLES
OR THE RELATED OBLIGORS;

 

(V)                                 ANY LIQUIDATION PROCEEDS;

 

(VI)                              THE CONTRACT FILES;

 

(VII)                           RIGHTS UNDER THE CONTRIBUTION AGREEMENT TO CAUSE
THE SELLER TO PURCHASE CONTRACTS AFFECTED MATERIALLY AND ADVERSELY BY BREACHES
OF THE REPRESENTATIONS AND WARRANTIES OF THE SELLER MADE IN THE CONTRIBUTION
AGREEMENT;

 

(VIII)                        RIGHTS UNDER THE SERVICING AGREEMENT TO CAUSE THE
SERVICER TO PURCHASE CONTRACTS AFFECTED MATERIALLY AND ADVERSELY BY BREACHES OF
THE REPRESENTATIONS AND WARRANTIES OF THE SERVICER MADE IN THE SERVICING
AGREEMENT; AND

 

(IX)                                ALL PRESENT AND FUTURE CLAIMS, DEMANDS,
CAUSES OF ACTION AND CHOSES IN ACTION IN RESPECT OF ANY OR ALL OF THE FOREGOING
AND ALL PAYMENTS ON OR UNDER AND ALL PROCEEDS OF EVERY KIND AND NATURE
WHATSOEVER IN RESPECT OF ANY OR ALL OF THE FOREGOING, INCLUDING ALL PROCEEDS OF
THE CONVERSION THEREOF, VOLUNTARY OR INVOLUNTARY, INTO CASH OR OTHER LIQUID
PROPERTY, ALL CASH PROCEEDS, ACCOUNTS, ACCOUNTS RECEIVABLE, NOTES, DRAFTS,
ACCEPTANCES, CHATTEL PAPER, CHECKS, DEPOSIT ACCOUNTS, INSURANCE PROCEEDS,
CONDEMNATION AWARDS, RIGHTS TO PAYMENT OF ANY AND EVERY KIND AND OTHER FORMS OF
OBLIGATIONS AND RECEIVABLES, INSTRUMENTS AND OTHER PROPERTY WHICH AT ANY TIME
CONSTITUTE ALL OR PART OF OR ARE INCLUDED IN THE PROCEEDS OF ANY OF THE
FOREGOING.

 


(B)                                 ON THE CLOSING DATE, SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, IN CONSIDERATION OF THE TRUST’S DELIVERY OF
THE INITIAL CONTRACT PRICE, THE DEPOSITOR HEREBY IRREVOCABLY SELLS, TRANSFERS,
ASSIGNS AND OTHERWISE CONVEYS TO THE TRUST AND THE TRUST HEREBY PURCHASES FROM
THE DEPOSITOR THE INITIAL CONTRACTS AND THE INITIAL CONVEYED PROPERTY.  ON EACH
ADDITIONAL CONTRACT PURCHASE DATE SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, IN CONSIDERATION OF THE TRUST’S DELIVERY OF THE ADDITIONAL PURCHASE
PRICE, THE DEPOSITOR WILL TRANSFER, ASSIGN AND OTHERWISE CONVEY AND THE TRUST
WILL PURCHASE FROM THE DEPOSITOR SUCH ADDITIONAL CONTRACTS AND ADDITIONAL
CONVEYED PROPERTY AS THE DEPOSITOR MAY SPECIFY BY WRITTEN NOTICE TO THE
INDENTURE TRUSTEE, THE OWNER TRUSTEE, THE RATING AGENCIES AND THE TRUST.


 


(C)                                  THE DEPOSITOR AND THE TRUST INTEND THAT
EACH TRANSFER OF TRUST PROPERTY CONTEMPLATED BY SECTION 2.1(B) CONSTITUTES A
SALE OF THE TRUST PROPERTY, CONVEYING GOOD TITLE TO THE RELATED TRUST PROPERTY,
FROM THE DEPOSITOR TO THE TRUST.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THAT THE CONTRACTS ARE HELD TO BE PROPERTY OF THE DEPOSITOR, OR IF FOR ANY
REASON THIS AGREEMENT IS HELD OR DEEMED TO CREATE INDEBTEDNESS OR A SECURITY
INTEREST IN THE CONTRACTS AND THE OTHER TRUST PROPERTY, THEN IT IS INTENDED
THAT:

 

18

--------------------------------------------------------------------------------


 

(I)                                     THIS AGREEMENT SHALL BE DEEMED TO BE A
SECURITY AGREEMENT WITHIN THE MEANING OF ARTICLES 8 AND 9 OF THE RELEVANT UCC;

 

(II)                                  THE SALE PROVIDED FOR IN
SECTION 2.1(B) SHALL BE DEEMED TO BE A GRANT BY THE DEPOSITOR, AND THE DEPOSITOR
HEREBY GRANTS, TO THE SELLER A SECURITY INTEREST IN ALL OF ITS RIGHT (INCLUDING
THE POWER TO CONVEY TITLE THERETO), TITLE AND INTEREST, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, IN AND TO THE CONTRACTS AND THE OTHER TRUST PROPERTY, TO
SECURE SUCH INDEBTEDNESS AND THE PERFORMANCE OF THE OBLIGATIONS OF THE DEPOSITOR
HEREUNDER;

 

(III)                               THE POSSESSION BY THE TRUST OR THE CUSTODIAN
OF THE CONTRACT FILES AND ANY OTHER PROPERTY AS CONSTITUTE INSTRUMENTS, MONEY,
NEGOTIABLE DOCUMENTS OR CHATTEL PAPER SHALL BE DEEMED TO BE “POSSESSION BY THE
SECURED PARTY” OR POSSESSION BY THE PURCHASER OR A PERSON DESIGNATED BY SUCH
PURCHASER, FOR PURPOSES OF PERFECTING THE SECURITY INTEREST PURSUANT TO THE
RELEVANT UCC; AND

 

(IV)                              NOTIFICATIONS TO PERSONS HOLDING SUCH
PROPERTY, AND ACKNOWLEDGMENTS, RECEIPTS OR CONFIRMATIONS FROM PERSONS HOLDING
SUCH PROPERTY, SHALL BE DEEMED TO BE NOTIFICATIONS TO, OR ACKNOWLEDGMENTS,
RECEIPTS OR CONFIRMATIONS FROM, BAILEES OR AGENTS (AS APPLICABLE) OF THE TRUST
FOR THE PURPOSE OF PERFECTING SUCH SECURITY INTEREST UNDER THE RELEVANT UCC.

 


(D)                                 THE SALE, TRANSFER, ASSIGNMENT AND
CONVEYANCE OF THE TRUST PROPERTY MADE UNDER SECTION 2.1(B) SHALL NOT CONSTITUTE
AND IS NOT INTENDED TO RESULT IN AN ASSUMPTION BY THE TRUST OF ANY OBLIGATION OF
THE DEPOSITOR TO THE OBLIGORS OR ANY OTHER PERSON IN CONNECTION WITH THE
CONTRACTS AND THE OTHER TRUST PROPERTY OR ANY AGREEMENT, DOCUMENT OR INSTRUMENT
RELATED THERETO.


 


(E)                                  UPON EACH OF THE TRANSFERS OF THE TRUST
PROPERTY PURSUANT TO CLAUSE (B) OF THIS SECTION 2.1, THE DEPOSITOR SHALL CLEARLY
MARK ITS FILES, DOCUMENTS, BOOKS AND ANY OTHER RECORDS (INCLUDING COMPUTER
RECORDS) IN THE DEPOSITOR’S CONTROL PERTAINING TO THE TRUST PROPERTY, IN ORDER
TO INDICATE THAT THE TRUST PROPERTY HAS BEEN TRANSFERRED TO THE TRUST.


 


(F)                                    THE TRUST’S OBLIGATION TO PURCHASE
ADDITIONAL CONTRACTS AND ADDITIONAL CONVEYED PROPERTY PURSUANT TO CLAUSE (B) OF
THIS SECTION 2.1 IS SUBJECT TO SATISFACTION ON OR BEFORE THE RELATED ADDITIONAL
CONTRACT PURCHASE DATE OF THE FOLLOWING CONDITIONS PRECEDENT:


 

(I)                                     EACH OF THE REPRESENTATIONS AND
WARRANTIES OF THE DEPOSITOR MADE PURSUANT TO SECTION 2.2 WITH RESPECT TO THE
ADDITIONAL CONTRACTS SHALL BE TRUE AND CORRECT AS OF THE ADDITIONAL CONTRACT
PURCHASE DATE;

 

(II)                                  THE DEPOSITOR SHALL HAVE EXECUTED AND
DELIVERED TO THE TRUST AND THE TRUST SHALL HAVE EXECUTED AND DELIVERED TO THE
INDENTURE TRUSTEE, WRITTEN ASSIGNMENTS IN THE FORM OF EXHIBIT F HERETO CONVEYING
SUCH ADDITIONAL CONTRACTS AND ADDITIONAL CONVEYED PROPERTY TO THE TRUST AND THE
INDENTURE TRUSTEE, RESPECTIVELY;

 

(III)                               THE TRUST SHALL HAVE DEPOSITED, OR CAUSE TO
BE DEPOSITED, IN THE RESERVE ACCOUNT, AN AMOUNT EQUAL TO 1.0% OF THE AGGREGATE
OUTSTANDING PRINCIPAL BALANCE OF ADDITIONAL CONTRACTS TO BE CONVEYED ON SUCH
ADDITIONAL CONTRACT PURCHASE DATE (THE “ADDITIONAL RESERVE ACCOUNT DEPOSIT”);

 

19

--------------------------------------------------------------------------------


 

(IV)                              THE TRUST SHALL HAVE RECEIVED RELEASE LETTERS
AND RELATED UCC-3 TERMINATION STATEMENTS AND/OR AMENDMENT STATEMENTS (FOR EACH
APPROPRIATE JURISDICTION), TO RELEASE ALL SECURITY INTERESTS OR SIMILAR RIGHTS
OF ANY PERSON IN THE ADDITIONAL CONVEYED PROPERTY, INCLUDING THE SECURITY
INTERESTS IN THE FINANCED VEHICLES SECURING THE CONTRACTS AND ANY PROCEEDS OF
THE FOREGOING;

 

(V)                                 THE TRUST SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE INSURER; AND

 

(VI)                              THE TRUST AND THE INSURER SHALL HAVE EACH
RECEIVED SUCH OTHER DOCUMENTS AS THE TRUST OR THE INSURER MAY HAVE REASONABLY
REQUESTED.

 


(G)                                 IT IS EXPLICITLY AGREED BY THE DEPOSITOR AND
THE TRUST THAT THE PURCHASE PRICE DELIVERED TO THE DEPOSITOR BY THE TRUST
PURSUANT TO CLAUSE (B) OF THIS SECTION 2.1 SHALL CONSIST OF THE NET PROCEEDS
FROM THE SALE OF THE NOTES (MINUS THE SUM OF THE INITIAL RESERVE ACCOUNT DEPOSIT
AND THE ADDITIONAL RESERVE ACCOUNT DEPOSITS) AND THAT THE REMAINING PORTION OF
THE PURCHASE PRICE SHALL BE DEEMED TO CONSTITUTE A CAPITAL CONTRIBUTION BY THE
SELLER TO THE DEPOSITOR (IT BEING UNDERSTOOD THAT THE SELLER HAS A 100%
OWNERSHIP INTEREST IN THE DEPOSITOR AND THAT THE DEPOSITOR HAS A 100% OWNERSHIP
INTEREST IN THE TRUST).


 


SECTION 2.2.                                REPRESENTATIONS AND WARRANTIES OF
THE DEPOSITOR AS TO THE CONTRACTS.


 

The Depositor makes the following representations and warranties as to the
Contracts on which the Trust shall be deemed to have relied in accepting the
Contracts.  The representations and warranties speak as of the execution and
delivery of this Agreement with respect to the Contracts transferred to the
Trust on the Closing Date and, with respect to any Additional Contracts, as of
the related Additional Contract Purchase Date, except, in each case, to the
extent otherwise provided, but shall survive the sale, transfer, assignment and
conveyance of the Contracts to the Trust pursuant to this Agreement and the
pledge of the Contracts to the Indenture Trustee pursuant to the Indenture.

 


(A)                                  CHARACTERISTICS OF CONTRACTS.  EACH
CONTRACT (I) HAS EITHER (A) BEEN PURCHASED IN A BONA FIDE SALE BY THE SELLER
FROM A DEALER, BANK, FINANCE COMPANY OR SIMILAR ENTITY IN THE ORDINARY COURSE OF
THE SELLER’S BUSINESS AND WAS ORIGINATED BY SUCH PERSON IN CONNECTION WITH AN
ADVANCE MADE FOR THE SALE OR RE-FINANCING OF A NEW OR USED AUTOMOBILE OR
LIGHT-DUTY TRUCK AND HAS BEEN FULLY AND PROPERLY EXECUTED BY THE PARTIES THERETO
OR (B) HAS BEEN ORIGINATED BY THE SELLER THROUGH DIRECT MARKETING TO CONSUMERS
WHO WISH TO REFINANCE LOANS OBTAINED BY A DIFFERENT LENDER AND, IN THE CASE OF
EACH OF (A) AND (B) ABOVE, HAS BEEN VALIDLY ASSIGNED BY THE SELLER TO THE
DEPOSITOR PURSUANT TO, AND IN ACCORDANCE WITH THE TERMS OF, THE CONTRIBUTION
AGREEMENT , (II) HAS CREATED A VALID, BINDING AND ENFORCEABLE SECURITY INTEREST
IN FAVOR OF THE SELLER IN THE RELATED FINANCED VEHICLE, WHICH SECURITY INTEREST
HAS BEEN VALIDLY ASSIGNED BY THE SELLER TO THE DEPOSITOR, BY THE DEPOSITOR TO
THE TRUST AND WHICH WILL BE ASSIGNED BY THE TRUST TO THE INDENTURE TRUSTEE
PURSUANT TO THE INDENTURE, (III) CONTAINS CUSTOMARY AND ENFORCEABLE PROVISIONS
SUCH THAT THE RIGHTS AND REMEDIES OF THE HOLDER THEREOF ARE ADEQUATE FOR
REALIZATION AGAINST THE COLLATERAL OF THE BENEFITS OF THE SECURITY,
(IV) PROVIDES FOR LEVEL MONTHLY PAYMENTS THAT FULLY AMORTIZE THE AMOUNT FINANCED
BY MATURITY (EXCEPT THAT THE PERIOD BETWEEN THE DATE OF SUCH CONTRACT AND THE
DATE OF THE FIRST SCHEDULED PAYMENT MAY BE LESS THAN OR GREATER THAN ONE MONTH
AND THE AMOUNT

 

20

--------------------------------------------------------------------------------


 


OF THE FIRST AND LAST SCHEDULED PAYMENTS MAY BE LESS THAN OR GREATER THAN THE
LEVEL PAYMENTS, BUT NOT BY A MATERIAL AMOUNT) AND YIELD INTEREST AT THE RELATED
APR, (V) PROVIDES FOR, IN THE EVENT THAT SUCH CONTRACT IS PREPAID, A PREPAYMENT
THAT FULLY PAYS THE PRINCIPAL BALANCE OF SUCH CONTRACT WITH INTEREST AT THE
RELATED APR THROUGH THE DATE OF PAYMENT, (VI) WAS SELECTED BY SELECTION
PROCEDURES BELIEVED BY THE DEPOSITOR NOT TO BE ADVERSE TO THE TRUST AND THE
CLASS A NOTEHOLDERS AND WITH RESPECT TO WHICH INFORMATION PROVIDED TO THE TRUST
AND ITS ASSIGNS PURSUANT TO THE TRANSACTION DOCUMENTS IS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, (VII) IS SECURED BY A NEW OR USED AUTOMOBILE OR LIGHT-DUTY
TRUCK, (VIII) RELATES TO AN OBLIGOR WHO HAS MADE A DOWN PAYMENT UNDER SUCH
CONTRACT AS OF THE APPLICABLE CUTOFF DATE, IF REQUIRED, (IX) SATISFIES IN ALL
MATERIAL RESPECTS THE REQUIREMENTS UNDER THE CREDIT POLICY AND (X) REQUIRES THE
OBLIGOR THEREUNDER TO OBTAIN AND MAINTAIN PHYSICAL DAMAGE INSURANCE COVERING THE
RELATED FINANCED VEHICLE IN ACCORDANCE WITH THE SELLER’S NORMAL REQUIREMENTS.


 


(B)                                 CONTRACT SCHEDULE.  THE INFORMATION SET
FORTH IN THE CONTRACT SCHEDULE WAS TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE OPENING OF BUSINESS ON THE APPLICABLE CUTOFF DATE, AND NO SELECTION
PROCEDURES BELIEVED TO BE ADVERSE TO THE TRUST OR THE NOTEHOLDERS WERE UTILIZED
IN SELECTING THE CONTRACTS FROM THOSE RETAIL INSTALLMENT SALE CONTRACTS OR
SECURITY AGREEMENTS AND PROMISSORY NOTES WHICH MET THE CRITERIA CONTAINED
HEREIN.  THE INFORMATION SET FORTH IN THE COMPACT DISK OR OTHER LISTING
REGARDING THE CONTRACTS MADE AVAILABLE TO THE TRUST AND ITS ASSIGNS (WHICH
COMPACT DISK OR OTHER LISTING IS REQUIRED TO BE DELIVERED AS SPECIFIED HEREIN)
IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


(C)                                  COMPLIANCE WITH LAW.  EACH CONTRACT AND THE
SALE OF THE RELATED FINANCED VEHICLE COMPLIED, AT THE TIME SUCH CONTRACT WAS
ORIGINATED AND COMPLIES, AS OF THE RELATED PURCHASE DATE, IN ALL MATERIAL
RESPECTS WITH ALL REQUIREMENTS OF APPLICABLE FEDERAL, STATE AND LOCAL LAWS, AND
REGULATIONS THEREUNDER, INCLUDING, WITHOUT LIMITATION, USURY LAWS, THE
TRUTH-IN-LENDING ACT, THE EQUAL CREDIT OPPORTUNITY ACT, THE FAIR CREDIT
REPORTING ACT, THE FAIR CREDIT BILLING ACT, THE FAIR DEBT COLLECTION PRACTICES
ACT, THE FEDERAL TRADE COMMISSION ACT, THE MAGNUSON-MOSS WARRANTY ACT, THE
FEDERAL RESERVE BOARD’S REGULATIONS B AND Z, THE SERVICEMEMBERS CIVIL RELIEF ACT
AND STATE ADAPTATIONS OF THE UNIFORM CONSUMER CREDIT CODE.


 


(D)                                 BINDING OBLIGATION.  EACH CONTRACT
REPRESENTS THE GENUINE, LEGAL, VALID AND BINDING PAYMENT OBLIGATION IN WRITING
OF THE RELATED OBLIGOR, ENFORCEABLE BY THE HOLDER THEREOF IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


(E)                                  NO GOVERNMENT OR INCORPORATED OBLIGOR.  NO
CONTRACT IS DUE FROM THE UNITED STATES OF AMERICA OR ANY STATE THEREOF OR FROM
ANY AGENCY, DEPARTMENT OR INSTRUMENTALITY OF THE UNITED STATES OF AMERICA OR ANY
STATE THEREOF OR FROM ANY INCORPORATED ENTITY.


 


(F)                                    SECURITY INTEREST IN FINANCED VEHICLES. 
IMMEDIATELY PRIOR TO THE TRANSFER OF THE CONTRACTS BY THE SELLER TO THE
DEPOSITOR AND BY THE DEPOSITOR TO THE TRUST, EACH CONTRACT WAS SECURED BY A
VALID, BINDING AND ENFORCEABLE FIRST PRIORITY PERFECTED SECURITY INTEREST IN
FAVOR OF THE SELLER IN THE RELATED FINANCED VEHICLE AND, AT SUCH TIME AS
ENFORCEMENT OF SUCH SECURITY INTEREST IS SOUGHT, THERE SHALL EXIST A VALID,
BINDING AND ENFORCEABLE FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUCH
FINANCED VEHICLE FOR THE BENEFIT OF THE SELLER AND THE TRUST, RESPECTIVELY,

 

21

--------------------------------------------------------------------------------


 


WHICH IS SUBJECT TO REGULATORY REGISTRATION WITH A CLEAR LEGAL RIGHT OF
REPOSSESSION IN FAVOR OF THE SELLER AND THE TRUST.


 


(G)                                 CONTRACTS IN FORCE.  NO CONTRACT HAS BEEN
SATISFIED, SUBORDINATED OR RESCINDED, NOR HAS ANY FINANCED VEHICLE BEEN RELEASED
IN WHOLE OR IN PART FROM THE LIEN GRANTED BY THE RELATED CONTRACT.


 


(H)                                 NO WAIVER.  NO PROVISION OF A CONTRACT HAS
BEEN WAIVED IN SUCH A MANNER THAT SUCH CONTRACT FAILS TO MEET ALL OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE DEPOSITOR IN THIS SECTION 2.2 WITH
RESPECT THERETO AND NO PROVISION OF ANY CONTRACT HAS BEEN WAIVED EXCEPT AS NOTED
IN THE CONTRACT FILES.


 


(I)                                     NO DEFENSES.  NO CONTRACT IS SUBJECT TO
ANY RIGHT OF RESCISSION, SETOFF, COUNTERCLAIM OR DEFENSE, INCLUDING THE DEFENSE
OF USURY, AND THE OPERATION OF ANY OF THE TERMS OF ANY CONTRACT, OR THE EXERCISE
OF ANY RIGHT THEREUNDER, WILL NOT RENDER SUCH CONTRACT UNENFORCEABLE IN WHOLE OR
IN PART OR SUBJECT TO ANY RIGHT OF RESCISSION, SETOFF, COUNTERCLAIM OR DEFENSE,
INCLUDING THE DEFENSE OF USURY, AND THE DEPOSITOR HAS NOT RECEIVED WRITTEN
NOTICE OF THE ASSERTION OF ANY SUCH RIGHT OF RESCISSION, SETOFF, COUNTERCLAIM OR
DEFENSE ASSERTED WITH RESPECT THERETO.


 


(J)                                     NO LIENS.  NO LIENS OR CLAIMS EXIST OR
HAVE BEEN FILED FOR WORK, LABOR OR MATERIALS OR UNPAID STATE OR FEDERAL TAXES
RELATING TO ANY FINANCED VEHICLE THAT ARE PRIOR TO, OR EQUAL OR COORDINATE WITH,
THE SECURITY INTEREST IN SUCH FINANCED VEHICLE CREATED BY THE RELATED CONTRACT.


 


(K)                                  NO DEFAULT; REPOSSESSION.  NO DEFAULT,
BREACH, VIOLATION OR EVENT PERMITTING ACCELERATION UNDER THE TERMS OF ANY
CONTRACT HAS OCCURRED (OTHER THAN PAYMENTS THAT ARE NOT MORE THAN 30 DAYS PAST
DUE), NO CONTINUING CONDITION THAT WITH NOTICE OR THE LAPSE OF TIME OR BOTH
WOULD CONSTITUTE A DEFAULT, BREACH, VIOLATION OR EVENT PERMITTING ACCELERATION
UNDER THE TERMS OF ANY CONTRACT HAS ARISEN AND NO FINANCED VEHICLE HAS BEEN
REPOSSESSED AS OF THE APPLICABLE CUTOFF DATE.


 


(L)                                     TRUE
SALE.                                           THE DEPOSITOR INTENDS THAT THE
TRANSFER OF THE CONTRACTS CONTEMPLATED BY SECTION 2.1(B) CONSTITUTE A SALE OF
THE CONTRACTS FROM THE DEPOSITOR TO THE TRUST AND THAT THE BENEFICIAL INTEREST
IN, AND TITLE TO, THE CONTRACTS NOT BE PART OF THE DEPOSITOR’S ESTATE IN THE
EVENT OF THE FILING OF A BANKRUPTCY PETITION BY OR AGAINST THE DEPOSITOR UNDER
ANY BANKRUPTCY LAW.  THE DEPOSITOR HAS NOT SOLD, TRANSFERRED, ASSIGNED OR
PLEDGED ANY CONTRACT TO ANY PERSON OTHER THAN THE TRUST AND SUCH CONTRACT HAS
NOT BEEN RELEASED.


 


(M)                               VALID ASSIGNMENT.  NO CONTRACT HAS BEEN
ORIGINATED IN, OR IS SUBJECT TO THE LAWS OF, ANY JURISDICTION UNDER WHICH THE
SALE, TRANSFER, ASSIGNMENT AND CONVEYANCE OF SUCH CONTRACT UNDER THIS AGREEMENT
OR THE PLEDGE OF SUCH CONTRACT UNDER THE INDENTURE IS UNLAWFUL, VOID OR
VOIDABLE.  NO CONTRACT IS SUBJECT TO ANY AGREEMENT WITH ANY ACCOUNT DEBTOR THAT
PROHIBITS, RESTRICTS OR CONDITIONS THE ASSIGNMENT OF THE CONTRACTS.


 


(N)                                 [RESERVED]


 


(O)                                 [RESERVED]


 


(P)                                 ONE ORIGINAL.  THERE IS ONLY ONE ORIGINAL
EXECUTED COPY OF EACH CONTRACT.

 

22

--------------------------------------------------------------------------------


 


(Q)                                 PRINCIPAL BALANCE.  EACH CONTRACT ACQUIRED
BY THE ISSUER ON THE CLOSING DATE HAD A PRINCIPAL BALANCE AS OF THE INITIAL
CUTOFF DATE OF NOT MORE THAN $55,000 AND EACH CONTRACT ACQUIRED BY THE ISSUER
DURING THE PREFUNDING PERIOD HAD A PRINCIPAL BALANCE AS OF THE APPLICABLE CUTOFF
DATE OF NOT MORE THAN $50,000.


 


(R)                                    NO BANKRUPT OBLIGORS.  AS OF THE
APPLICABLE CUTOFF DATE, NO CONTRACT WAS DUE FROM AN OBLIGOR THAT WAS THE SUBJECT
OF A PROCEEDING UNDER THE BANKRUPTCY CODE OF THE UNITED STATES OR WAS BANKRUPT.


 


(S)                                  TERM TO MATURITY.  AS OF THE APPLICABLE
CUTOFF DATE, EACH CONTRACT HAD AN ORIGINAL TERM TO MATURITY OF NOT MORE THAN 84
MONTHS; PROVIDED, HOWEVER, THAT AS OF THE PREFUNDING ACCOUNT ENDING DATE, THE
WEIGHTED AVERAGE REMAINING TERM TO MATURITY OF ALL CONTRACTS SHALL NOT EXCEED 57
MONTHS.


 


(T)                                    ANNUAL PERCENTAGE RATE.  EACH CONTRACT
HAS AN APR OF AT LEAST 5.0%; PROVIDED, HOWEVER, THAT AS OF THE PREFUNDING
ACCOUNT ENDING DATE, THE WEIGHTED AVERAGE APR OF ALL CONTRACTS SHALL NOT BE LESS
THAN 13.20%.


 


(U)                                 LOCATION OF CONTRACT FILES.  THE CONTRACT
FILES ARE COMPLETE AND HAVE BEEN DELIVERED TO THE CUSTODIAN PRIOR TO THE
APPLICABLE PURCHASE DATE AND ARE MAINTAINED AT THE LOCATION LISTED IN SCHEDULE 2
TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE DEPOSITOR SHALL HAVE 180 DAYS
AFTER THE DATE THAT THE APPLICABLE CONTRACT IS TRANSFERRED TO THE TRUST TO
DELIVER TO THE CUSTODIAN ANY CERTIFICATE OF TITLE OR OTHER EVIDENCE IN LIEU OF A
CERTIFICATE OF TITLE REASONABLY ACCEPTABLE TO THE INSURER CONTAINED IN SUCH
CONTRACT FILE.


 


(V)                                 NO DELINQUENT CONTRACTS OR DEFAULTED
CONTRACTS.  AS OF THE APPLICABLE CUTOFF DATE, NO CONTRACT WAS A DELINQUENT
CONTRACT OR A DEFAULTED CONTRACT.


 


(W)                               OFFERING MEMORANDUM DATA.  THE TABULAR AND
NUMERICAL DATA CONTAINED IN THE OFFERING MEMORANDUM RELATING TO THE
CHARACTERISTICS OF THE CONTRACTS IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


(X)                                   NO DEFAULTS.  NO CONTRACT IS DUE FROM AN
OBLIGOR THAT HAS PREVIOUSLY DEFAULTED ON A RETAIL INSTALLMENT SALES CONTRACT OR
PROMISSORY NOTE AND SECURITY AGREEMENT PURCHASED BY THE SELLER.


 


(Y)                                 FINAL SCHEDULED PAYMENT DATE.  AS OF THE
APPLICABLE CUTOFF DATE, EACH CONTRACT HAD A FINAL SCHEDULED PAYMENT DATE ON OR
BEFORE JULY 31, 2011.


 


(Z)                                   ORIGINATOR AGREEMENT.  EACH CONTRACT IS
SUBJECT TO AN ORIGINATOR AGREEMENT WITH THE SELLER AND WHICH IF ACQUIRED BY THE
SELLER PURSUANT TO A “BULK PURCHASE” FROM ANOTHER ORIGINATOR HAS BEEN APPROVED
BY THE INSURER; PROVIDED, HOWEVER THAT RECEIVABLES ORIGINATED UNDER THE SELLER’S
DIRECT ORIGINATION PROGRAM ARE EVIDENCED BY A PROMISSORY NOTE.


 


(AA)                            LOCKBOX.  THE OBLIGOR WITH RESPECT TO EACH
CONTRACT HAS BEEN INSTRUCTED TO MAKE PAYMENTS UNDER THE CONTRACT TO A LOCKBOX
WHICH IS UNDER THE CONTROL OF THE SERVICER.

 

23

--------------------------------------------------------------------------------


 


(BB)                          UNITED STATES OBLIGOR.  EACH CONTRACT IS DUE FROM
AN OBLIGOR WHICH HAS PROVIDED AS ITS MOST RECENT BILLING ADDRESS AN ADDRESS
LOCATED IN THE UNITED STATES OF AMERICA.


 


(CC)                            U.S. DOLLARS.  EACH CONTRACT IS PAYABLE IN THE
LAWFUL MONEY OF THE UNITED STATES OF AMERICA.


 


(DD)                          NO WAIVER OR MODIFICATION.  NO CONTRACT HAS BEEN
WAIVED OR MODIFIED AS OF THE APPLICABLE CUTOFF DATE EXCEPT AS PERMITTED BY THE
SERVICING AGREEMENT.


 


(EE)                            PERFECTION REPRESENTATIONS.  THE PERFECTION
REPRESENTATIONS, WARRANTIES AND COVENANTS MADE BY THE DEPOSITOR AND SET FORTH ON
SCHEDULE 3 HERETO SHALL BE A PART OF THIS AGREEMENT FOR ALL PURPOSES.


 


(FF)                                DIRECT PROGRAM ORIGINATION.  NOT LESS THAN
54.0% OF THE AGGREGATE PRINCIPAL BALANCE OF THE CONTRACTS, AFTER GIVING EFFECT
TO THE PREFUNDING PERIOD, SHALL HAVE BEEN ORIGINATED THROUGH THE SELLER’S DIRECT
ORIGINATION PROGRAM.


 


SECTION 2.3.                                REPURCHASE BY DEPOSITOR FOR BREACH.


 

The Seller, the Insurer, the Depositor, the Servicer or the Trust, as the case
may be, shall inform the other parties to this Agreement and the Indenture
Trustee promptly, in writing, upon the discovery of any breach or failure to be
true of the representations and warranties made by the Depositor pursuant to
Section 2.2.  If such breach or failure shall not have been cured by the close
of business on the last day of the Collection Period which includes the
thirtieth (30th) day after the date on which the Depositor becomes aware of, or
receives written notice from, the Servicer, the Insurer or the Trust of such
breach or failure, and such breach or failure materially and adversely affects
the interest of the Trust in a Contract, the Depositor shall repurchase such
Contract from the Trust on the Business Day preceding the Payment Date
immediately following such Collection Period.  In consideration of the
repurchase of a Contract hereunder, the Depositor shall remit the Purchase
Amount of such Contract in the manner specified in Section 3.4.  The sole remedy
of the Trust, the Owner Trustee, the Indenture Trustee and the Noteholders with
respect to a breach or failure to be true of the representations and warranties
made by the Depositor pursuant to Section 2.2 shall be to require the Depositor
to repurchase Contracts pursuant to this Section 2.3 or to enforce the
obligation of the Seller to repurchase such Contacts pursuant to the
Contribution Agreement.  Neither the Owner Trustee nor the Indenture Trustee
shall have any duty to conduct an affirmative investigation as to the occurrence
of any condition requiring the repurchase of any Contract pursuant to this
Section 2.3 or the eligibility of any Contract for purposes of this Agreement.

 


ARTICLE III


 


DISTRIBUTIONS; RESERVE ACCOUNT; STATEMENTS TO NOTEHOLDERS AND CERTIFICATEHOLDERS


 


SECTION 3.1.                                ACCOUNTS.


 


(A)                                  THE TRUST SHALL ESTABLISH, OR SHALL CAUSE
TO BE ESTABLISHED, ON OR BEFORE THE CLOSING DATE, AND SHALL MAINTAIN IN THE NAME
OF THE INDENTURE TRUSTEE AT AN ELIGIBLE INSTITUTION (WHICH

 

24

--------------------------------------------------------------------------------


 


SHALL INITIALLY BE THE INDENTURE TRUSTEE) A SEGREGATED TRUST ACCOUNT DESIGNATED
AS THE COLLECTION ACCOUNT (THE “COLLECTION ACCOUNT”).  THE COLLECTION ACCOUNT
SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE INSURER AND THE NOTEHOLDERS AND
SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF THE INDENTURE TRUSTEE; PROVIDED,
HOWEVER, THAT THE SERVICER MAY MAKE DEPOSITS TO AND DIRECT THE INDENTURE TRUSTEE
IN WRITING TO MAKE WITHDRAWALS FROM THE COLLECTION ACCOUNT IN ACCORDANCE WITH
THIS AGREEMENT AND THE INDENTURE.  ALL MONIES DEPOSITED FROM TIME TO TIME IN THE
COLLECTION ACCOUNT PURSUANT TO THIS AGREEMENT SHALL BE HELD BY THE INDENTURE
TRUSTEE AS PART OF THE TRUST PROPERTY AND SHALL BE APPLIED AS PROVIDED IN THIS
AGREEMENT.  ALL DEPOSITS TO AND WITHDRAWALS FROM THE COLLECTION ACCOUNT SHALL BE
MADE ONLY UPON THE TERMS AND CONDITIONS OF THE TRANSACTION DOCUMENTS.


 

If the Servicer is required to remit collections within two (2) Business Days
pursuant to the first sentence of Section 3.2, all amounts held in the
Collection Account shall, to the extent permitted by applicable law, rules and
regulations, be invested, as directed in writing by the Servicer, by the bank or
trust company then maintaining the Collection Account in Eligible Investments
that mature not later than the Business Day preceding the Payment Date following
the Collection Period to which such amounts relate.  If the Collection Account
is no longer to be maintained at the Indenture Trustee, the Servicer shall, with
the Indenture Trustee’s assistance as necessary, cause the Collection Account to
be moved to an Eligible Institution within ten (10) Business Days (or such
longer period not to exceed thirty (30) calendar days as to which each Rating
Agency and the Insurer (provided that no Insurer Default shall have occurred and
is continuing) may consent).  The Servicer shall promptly notify the Indenture
Trustee, the Rating Agencies, the Insurer (provided that no Insurer Default
shall have occurred and is continuing) and the Owner Trustee of any change in
the account number or location of the Collection Account.

 


(B)                                 THE TRUST SHALL ESTABLISH, OR SHALL CAUSE TO
BE ESTABLISHED, ON OR BEFORE THE CLOSING DATE, AND SHALL MAINTAIN IN THE NAME OF
THE INDENTURE TRUSTEE AT AN ELIGIBLE INSTITUTION (WHICH SHALL INITIALLY BE THE
INDENTURE TRUSTEE) THE FOLLOWING NOTE PAYMENT ACCOUNTS:


 

(I)                                     A SEGREGATED TRUST ACCOUNT DESIGNATED AS
THE CLASS A NOTE PAYMENT ACCOUNT (THE “CLASS A NOTE PAYMENT ACCOUNT”).  THE
CLASS A NOTE PAYMENT ACCOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE
CLASS A NOTEHOLDERS AND THE INSURER.  THE CLASS A NOTE PAYMENT ACCOUNT SHALL BE
UNDER THE SOLE DOMINION AND CONTROL OF THE INDENTURE TRUSTEE; PROVIDED, HOWEVER,
THAT THE SERVICER MAY MAKE DEPOSITS TO AND DIRECT THE INDENTURE TRUSTEE IN
WRITING TO MAKE WITHDRAWALS FROM THE CLASS A NOTE PAYMENT ACCOUNT IN ACCORDANCE
WITH THIS AGREEMENT AND THE INDENTURE.  ALL MONIES DEPOSITED FROM TIME TO TIME
IN THE CLASS A NOTE PAYMENT ACCOUNT PURSUANT TO THIS AGREEMENT AND THE INDENTURE
SHALL BE HELD BY THE INDENTURE TRUSTEE AS PART OF THE TRUST PROPERTY AND SHALL
BE APPLIED AS PROVIDED IN THIS AGREEMENT AND THE INDENTURE.  THE AMOUNTS ON
DEPOSIT IN THE CLASS A NOTE PAYMENT ACCOUNT SHALL NOT BE INVESTED.  IF THE
CLASS A NOTE PAYMENT ACCOUNT IS NO LONGER TO BE MAINTAINED AT THE INDENTURE
TRUSTEE, THE SERVICER SHALL, WITH THE INDENTURE TRUSTEE’S ASSISTANCE AS
NECESSARY, CAUSE THE CLASS A NOTE PAYMENT ACCOUNT TO BE MOVED TO AN ELIGIBLE
INSTITUTION WITHIN TEN (10) BUSINESS DAYS (OR SUCH LONGER PERIOD NOT TO EXCEED
THIRTY (30) CALENDAR DAYS AS TO WHICH EACH RATING AGENCY AND THE INSURER
(PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING) MAY
CONSENT). THE SERVICER SHALL PROMPTLY NOTIFY THE INDENTURE TRUSTEE, THE RATING
AGENCIES,

 

25

--------------------------------------------------------------------------------


 

THE INSURER AND THE OWNER TRUSTEE OF ANY CHANGE IN THE ACCOUNT NUMBER OR
LOCATION OF THE CLASS A NOTE PAYMENT ACCOUNT; AND

 

(II)                                  A SEGREGATED TRUST ACCOUNT DESIGNATED AS
THE CLASS B NOTE PAYMENT ACCOUNT (THE “CLASS B NOTE PAYMENT ACCOUNT”).  THE
CLASS B NOTE PAYMENT ACCOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE
CLASS B NOTEHOLDERS.  THE CLASS B NOTE PAYMENT ACCOUNT SHALL BE UNDER THE SOLE
DOMINION AND CONTROL OF THE INDENTURE TRUSTEE; PROVIDED, HOWEVER, THAT THE
SERVICER MAY MAKE DEPOSITS TO AND DIRECT THE INDENTURE TRUSTEE IN WRITING TO
MAKE WITHDRAWALS FROM THE CLASS B NOTE PAYMENT ACCOUNT IN ACCORDANCE WITH THIS
AGREEMENT AND THE INDENTURE.  ALL MONIES DEPOSITED FROM TIME TO TIME IN THE
CLASS B NOTE PAYMENT ACCOUNT PURSUANT TO THIS AGREEMENT AND THE INDENTURE SHALL
BE HELD BY THE INDENTURE TRUSTEE AS PART OF THE TRUST PROPERTY AND SHALL BE
APPLIED AS PROVIDED IN THIS AGREEMENT AND THE INDENTURE.  THE AMOUNTS ON DEPOSIT
IN THE CLASS B NOTE PAYMENT ACCOUNT SHALL NOT BE INVESTED.  IF THE CLASS B NOTE
PAYMENT ACCOUNT IS NO LONGER TO BE MAINTAINED AT THE INDENTURE TRUSTEE, THE
SERVICER SHALL, WITH THE INDENTURE TRUSTEE’S ASSISTANCE AS NECESSARY, CAUSE THE
CLASS B NOTE PAYMENT ACCOUNT TO BE MOVED TO AN ELIGIBLE INSTITUTION WITHIN TEN
(10) BUSINESS DAYS (OR SUCH LONGER PERIOD NOT TO EXCEED THIRTY (30) CALENDAR
DAYS AS TO WHICH EACH RATING AGENCY AND THE INSURER (PROVIDED THAT NO INSURER
DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING) MAY CONSENT). THE SERVICER SHALL
PROMPTLY NOTIFY THE INDENTURE TRUSTEE, THE RATING AGENCIES, THE INSURER AND THE
OWNER TRUSTEE OF ANY CHANGE IN THE ACCOUNT NUMBER OR LOCATION OF THE CLASS B
NOTE PAYMENT ACCOUNT.

 


(C)                                  THE TRUST SHALL ESTABLISH, OR SHALL CAUSE
TO BE ESTABLISHED, ON OR BEFORE THE CLOSING DATE, AND SHALL MAINTAIN IN THE NAME
OF THE TRUST AT AN ELIGIBLE INSTITUTION (WHICH SHALL INITIALLY BE THE OWNER
TRUSTEE OR AN AFFILIATE OF THE OWNER TRUSTEE) A SEGREGATED TRUST ACCOUNT
DESIGNATED AS THE DEPOSITOR ACCOUNT (THE “DEPOSITOR ACCOUNT”).  THE DEPOSITOR
ACCOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE CERTIFICATEHOLDER.  THE
DEPOSITOR ACCOUNT SHALL NOT CONSTITUTE PART OF THE TRUST ESTATE.  THE SERVICER
MAY DIRECT THE INDENTURE TRUSTEE IN WRITING TO MAKE DEPOSITS TO THE DEPOSITOR
ACCOUNT IN ACCORDANCE WITH SECTION 3.5(D) OF THIS AGREEMENT.  ALL MONIES
DEPOSITED FROM TIME TO TIME IN THE DEPOSITOR ACCOUNT PURSUANT TO THIS AGREEMENT
SHALL BE APPLIED IN ACCORDANCE WITH THE TERMS OF THE TRUST AGREEMENT.  THE
AMOUNTS ON DEPOSIT IN THE DEPOSITOR ACCOUNT SHALL NOT BE INVESTED.  IF THE
DEPOSITOR ACCOUNT IS NO LONGER TO BE MAINTAINED AT THE OWNER TRUSTEE OR AN
AFFILIATE OF THE OWNER TRUSTEE, THE SERVICER SHALL, WITH THE OWNER TRUSTEE’S
ASSISTANCE AS NECESSARY, CAUSE THE DEPOSITOR ACCOUNT TO BE MOVED TO AN ELIGIBLE
INSTITUTION WITHIN TEN (10) BUSINESS DAYS (OR SUCH LONGER PERIOD NOT TO EXCEED
THIRTY (30) CALENDAR DAYS AS TO WHICH EACH RATING AGENCY AND THE INSURER
(PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING) MAY
CONSENT).  THE SERVICER SHALL PROMPTLY NOTIFY THE INDENTURE TRUSTEE, THE INSURER
(PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING) AND THE
OWNER TRUSTEE OF ANY CHANGE IN THE ACCOUNT NUMBER OR LOCATION OF THE DEPOSITOR
ACCOUNT.


 


SECTION 3.2.                                COLLECTIONS.


 

The Servicer shall remit to the Collection Account all amounts received by the
Servicer on or in respect of the Contracts (excluding payments with respect to
Purchased Contracts) as soon as practicable and in no event after the close of
business on the second Business Day after

 

26

--------------------------------------------------------------------------------


 

such receipt; provided, however, that for so long as (a) FISC is the Servicer,
(b) no Event of Servicing Termination shall have occurred and be continuing and
(c) (i) the short term unsecured debt of FISC (for so long as it is Servicer)
shall be rated at least Prime-1 by Moody’s and at least A-1 by S&P or (ii) the
Rating Agency Condition shall have been satisfied and the written consent of the
Insurer shall have been obtained (each, a “Monthly Remittance Condition”), the
Servicer may remit any such amounts received during any Collection Period to the
Collection Account in immediately available funds on the Business Day preceding
the Payment Date following such Collection Period.  The Owner Trustee and the
Indenture Trustee shall not be deemed to have knowledge of any event or
circumstance under clause (ii) or (iii) of the definition of Monthly Remittance
Condition that would require daily remittance by the Servicer to the Collection
Account (and shall be entitled to presume and be fully protected in presuming
that no such event or circumstance has occurred or exists) unless the Owner
Trustee or the Indenture Trustee, as applicable, has received written notice of
such event or circumstance from the Seller or the Servicer in an Officer’s
Certificate or written notice from the Insurer (if no Insurer Default shall have
occurred and be continuing), the Holders of Notes evidencing not less than 25%
of the Class A Note Balance or a Responsible Officer of the Owner Trustee or the
Indenture Trustee, as applicable, has actual knowledge of such event or
circumstance.

 


SECTION 3.3.                                APPLICATION OF COLLECTIONS.


 

For purposes of this Agreement, all amounts received on or in respect of a
Contract during any Collection Period (excluding payments with respect to
Purchased Contracts) shall be applied by the Servicer, on the date received, to
interest and principal on such Contract in accordance with the terms of such
Contract.

 


SECTION 3.4.                                APPLICATION OF DEPOSITS.


 

The Depositor and the Servicer shall deposit or cause to be deposited in the
Collection Account the aggregate Purchase Amount with respect to Purchased
Contracts pursuant to Section 2.3 hereof or Sections 2.02 and 2.28 of the
Servicing Agreement.  All such deposits with respect to a Collection Period
shall be made in immediately available funds no later than 5:00 p.m., New York
City time, on the Business Day preceding the Payment Date following such
Collection Period.

 


SECTION 3.5.                                DETERMINATION DATE CALCULATIONS.


 


(A)                                  ON EACH DETERMINATION DATE, THE SERVICER
SHALL CALCULATE THE FOLLOWING AMOUNTS:


 

(I)                                     THE AVAILABLE FUNDS FOR THE RELATED
PAYMENT DATE;

 

(II)                                  THE TOTAL SERVICING FEE FOR THE RELATED
PAYMENT DATE;

 

(III)                               THE TOTAL NOTE INTEREST FOR THE RELATED
PAYMENT DATE;

 

(IV)                              THE CLASS A MONTHLY NOTE PRINCIPAL FOR THE
RELATED PAYMENT DATE;

 

(V)                                 THE INSURANCE PREMIUM FOR THE RELATED
PAYMENT DATE PLUS ANY OVERDUE INSURANCE PREMIUMS FOR PREVIOUS PAYMENT DATES;

 

27

--------------------------------------------------------------------------------


 

(VI)                              THE AGGREGATE AMOUNT OF ANY UNREIMBURSED
PAYMENTS UNDER THE POLICY TO THE EXTENT PAYABLE TO THE INSURER UNDER THE
INSURANCE AGREEMENT PLUS ACCRUED INTEREST ON ANY UNREIMBURSED PAYMENTS UNDER THE
POLICY AT THE RATE PROVIDED IN THE INSURANCE AGREEMENT PLUS ANY OTHER AMOUNTS
DUE THE INSURER UNDER THE INSURANCE AGREEMENT AND THE POLICY;

 

(VII)                           THE CLASS A NOTE PARITY AMOUNT FOR THE RELATED
PAYMENT DATE;

 

(VIII)                        THE SUM OF THE AMOUNTS DESCRIBED IN CLAUSES (II),
(III) AND (VII) ABOVE (THE “REQUIRED PAYMENT AMOUNT”);

 

(IX)                                THE SUM OF THE AMOUNTS DESCRIBED IN CLAUSES
(V) AND (VI) ABOVE (THE “INSURANCE PAYMENT AMOUNT”);

 

(X)                                   THE CLASS B MONTHLY NOTE PRINCIPAL FOR THE
RELATED PAYMENT DATE; AND

 

(XI)                                ANY UNPAID OR UNREIMBURSED FEES AND EXPENSES
(INCLUDING BUT NOT LIMITED TO, ATTORNEYS’ FEES AND TRANSITION EXPENSES) DUE TO
THE BACK-UP SERVICER, THE INDENTURE TRUSTEE, THE CUSTODIAN AND THE OWNER
TRUSTEE.

 


(B)                                 ON EACH DETERMINATION DATE, THE SERVICER
SHALL CALCULATE THE FOLLOWING AMOUNTS:


 

(I)                                     THE LESSER OF (A) THE AMOUNT, IF ANY, BY
WHICH THE SUM OF THE REQUIRED PAYMENT AMOUNT PLUS THE INSURANCE PAYMENT AMOUNT
EXCEEDS THE AVAILABLE FUNDS FOR SUCH PAYMENT DATE AND (B) THE RESERVE ACCOUNT
AMOUNT FOR SUCH PAYMENT DATE (BEFORE GIVING EFFECT TO ANY DEPOSITS TO OR
WITHDRAWALS FROM THE RESERVE ACCOUNT ON SUCH PAYMENT DATE) (SUCH LESSER AMOUNT,
THE “RESERVE ACCOUNT DRAW AMOUNT”);

 

(II)                                  THE POLICY CLAIM AMOUNT;

 

(III)                               THE RESERVE ACCOUNT AMOUNT FOR THE FOLLOWING
PAYMENT DATE (AFTER GIVING EFFECT TO THE WITHDRAWAL OF THE RESERVE ACCOUNT DRAW
AMOUNT FOR SUCH PAYMENT DATE); AND

 

(IV)                              THE AMOUNT, IF ANY, BY WHICH THE REQUIRED
RESERVE ACCOUNT AMOUNT FOR THE FOLLOWING PAYMENT DATE EXCEEDS THE RESERVE
ACCOUNT AMOUNT FOR SUCH PAYMENT DATE (AFTER GIVING EFFECT TO THE WITHDRAWAL OF
THE RESERVE ACCOUNT DRAW AMOUNT FOR SUCH PAYMENT DATE) (SUCH EXCESS, THE
“RESERVE ACCOUNT DEFICIENCY”).

 

On each Payment Date, the Servicer shall instruct the Indenture Trustee to
withdraw, and the Indenture Trustee upon receipt of such instructions shall
withdraw, the Reserve Account Draw Amount, if any, for such Payment Date from
the Reserve Account and apply such amount in accordance with paragraph (e) of
this Section 3.5.

 


(C)                                  IF THE SERVICER DETERMINES ON ANY
DETERMINATION DATE THAT THE AVAILABLE FUNDS FOR THE FOLLOWING PAYMENT DATE PLUS
THE RESERVE ACCOUNT DRAW AMOUNT (EXCLUDING THAT PORTION ATTRIBUTABLE TO CLAUSE
(II) OF SECTION 3.5(A)) FOR SUCH PAYMENT DATE WILL BE INSUFFICIENT TO PAY IN
FULL THE REQUIRED PAYMENT AMOUNT (EXCLUDING THAT PORTION ATTRIBUTABLE TO CLAUSE
(II) OF SECTION 3.5(A))

 

28

--------------------------------------------------------------------------------


 


FOR SUCH PAYMENT DATE, THE SERVICER SHALL DELIVER TO THE INDENTURE TRUSTEE, WITH
A COPY TO THE INSURER, THE OWNER TRUSTEE AND THE FISCAL AGENT, NO LATER THAN
2:00 P.M., NEW YORK CITY TIME, ON SUCH DETERMINATION DATE, A WRITTEN NOTICE
SPECIFYING THE POLICY CLAIM AMOUNT FOR SUCH PAYMENT DATE.  THE INDENTURE TRUSTEE
SHALL, NO LATER THAN 12:00 P.M., NEW YORK CITY TIME, ON THE SECOND BUSINESS DAY
PRIOR TO SUCH PAYMENT DATE, MAKE A CLAIM UNDER THE POLICY FOR SUCH POLICY CLAIM
AMOUNT BY DELIVERING TO THE INSURER AND THE FISCAL AGENT, WITH A COPY TO THE
SERVICER, A NOTICE (AS DEFINED IN THE POLICY) FOR SUCH POLICY CLAIM AMOUNT.  IN
MAKING ANY SUCH CLAIM, THE INDENTURE TRUSTEE SHALL COMPLY WITH ALL THE TERMS AND
CONDITIONS OF THE POLICY.  THE “POLICY CLAIM AMOUNT” WITH RESPECT TO A PAYMENT
DATE SHALL EQUAL THE SUM OF THE FOLLOWING AMOUNTS:


 

(I)                                     THE EXCESS, IF ANY, OF (A) THE TOTAL
NOTE INTEREST FOR SUCH PAYMENT DATE OVER (B) THE PORTION OF TOTAL AVAILABLE
FUNDS FOR SUCH PAYMENT DATE APPLIED TO THE PAYMENT THEREOF PURSUANT TO SECTIONS
3.5(D) AND (E); AND

 

(II)                                  THE PRINCIPAL DEFICIT; AND

 

(III)                               ON THE FINAL NOTE PAYMENT DATE FOR EACH
CLASS OF CLASS A NOTES, THE OUTSTANDING PRINCIPAL BALANCE OF SUCH CLASS OF
CLASS A NOTES, AFTER GIVING EFFECT TO ALL OTHER DISTRIBUTIONS TO THE CLASS A
NOTEHOLDERS TO BE MADE ON SUCH FINAL NOTE PAYMENT DATE.

 

The Servicer shall instruct the Indenture Trustee to deposit, and the Indenture
Trustee upon receipt of such instructions shall deposit, the proceeds of any
drawing under the Policy in respect of clauses (i), (ii) and (iii) above to the
Class A Note Payment Account.

 

It is understood that this Section 3.5(c) shall have no effect upon the
Insurer’s obligations under the Policy, which are governed solely by the Policy.

 


(D)                                 ON EACH PAYMENT DATE, PRIOR TO ANY
ACCELERATION OF THE NOTES AFTER AN EVENT OF DEFAULT, THE SERVICER SHALL INSTRUCT
THE INDENTURE TRUSTEE TO APPLY THE AVAILABLE FUNDS FOR SUCH PAYMENT DATE TO MAKE
THE FOLLOWING PAYMENTS AND DEPOSITS IN THE FOLLOWING ORDER OF PRIORITY, AND THE
INDENTURE TRUSTEE SHALL APPLY AS SO INSTRUCTED:


 

(I)                                     TO THE BACK-UP SERVICER, THE INDENTURE
TRUSTEE, THE CUSTODIAN AND THE OWNER TRUSTEE IN ITS INDIVIDUAL CAPACITY,
RESPECTIVELY, ANY UNPAID OR UNREIMBURSED BACK-UP SERVICER FEE, INDENTURE TRUSTEE
FEE AND OWNER TRUSTEE FEE, AS APPLICABLE, AND EXPENSES (INCLUDING, BUT NOT
LIMITED TO, ATTORNEYS’ FEES AND TRANSITION EXPENSES) IN ACCORDANCE WITH THE
TERMS OF THE FEE LETTERS AND THE TRANSACTION DOCUMENTS; PROVIDED THAT ANY SUCH
EXPENSES SHALL NOT EXCEED $50,000.00 IN THE AGGREGATE PER YEAR AND (A) PRIOR TO
AN EVENT OF SERVICING TERMINATION, $100,000.00 IN THE TOTAL AGGREGATE OR
(B) AFTER AN EVENT OF SERVICING TERMINATION, $200,000.00 IN THE TOTAL AGGREGATE
SO LONG AS THE NOTES SHALL REMAIN OUTSTANDING AND THE POLICY HAS NOT BEEN
CANCELLED;

 

(II)                                  TO THE SERVICER, THE TOTAL SERVICING FEE
FOR THE PRECEDING COLLECTION PERIOD;

 

29

--------------------------------------------------------------------------------


 

(III)                               TO THE CLASS A NOTE PAYMENT ACCOUNT, FOR
DISTRIBUTION TO THE CLASS A NOTEHOLDERS IN ACCORDANCE WITH SECTION 2.8(B)(I) OF
THE INDENTURE, THE TOTAL NOTE INTEREST FOR SUCH PAYMENT DATE;

 

(IV)                              UNLESS AN INSURER DEFAULT HAS OCCURRED AND IS
CONTINUING, TO THE INSURER, THE INSURANCE PREMIUM FOR SUCH PAYMENT DATE PLUS ANY
OVERDUE INSURANCE PREMIUMS FOR PREVIOUS PAYMENT DATES;

 

(V)                                 TO THE CLASS A NOTE PAYMENT ACCOUNT, FOR
DISTRIBUTION TO THE CLASS A NOTEHOLDERS IN ACCORDANCE WITH SECTION 2.8(B)(I) OF
THE INDENTURE, THE CLASS A MONTHLY NOTE PRINCIPAL FOR SUCH PAYMENT DATE;

 

(VI)                              TO THE INSURER, THE AGGREGATE AMOUNT OF ANY
UNREIMBURSED PAYMENTS UNDER THE POLICY TO THE EXTENT PAYABLE TO THE INSURER
UNDER THE INSURANCE AGREEMENT PLUS ACCRUED INTEREST ON ANY UNREIMBURSED PAYMENTS
UNDER THE POLICY AT THE RATE PROVIDED IN THE INSURANCE AGREEMENT PLUS ANY OTHER
AMOUNTS DUE THE INSURER UNDER THE INSURANCE AGREEMENT AND THE POLICY;

 

(VII)                           TO THE RESERVE ACCOUNT, THE RESERVE ACCOUNT
DEFICIENCY, IF ANY, FOR SUCH PAYMENT DATE;

 

(VIII)                        AFTER THE OCCURRENCE OF A RE-LIENING TRIGGER, TO
THE SERVICER (IF NOT FIRST INVESTORS SERVICING CORPORATION), ANY AND ALL
EXPENSES INCURRED IN CONNECTION WITH RE-TITLING THE FINANCED VEHICLES, TO THE
EXTENT NOT PREVIOUSLY PAID;

 

(IX)                                TO THE CLASS B NOTE PAYMENT ACCOUNT FOR
DISTRIBUTION TO THE CLASS B NOTEHOLDERS IN ACCORDANCE WITH SECTION 2.8(B)(II) OF
THE INDENTURE, THE CLASS B MONTHLY NOTE PRINCIPAL FOR SUCH PAYMENT DATE;

 

(X)                                   OTHER AMOUNTS, IF ANY, DUE THE OWNER
TRUSTEE IN ITS INDIVIDUAL CAPACITY, THE INDENTURE TRUSTEE, THE CUSTODIAN, THE
BACK-UP SERVICER, THE SERVICER AND THE INSURER, RESPECTIVELY, PURSUANT TO THE
TRANSACTION DOCUMENTS TO THE EXTENT NOT PAID PURSUANT TO CLAUSE (I); AND

 

(XI)                                TO THE DEPOSITOR ACCOUNT, ANY REMAINING
AVAILABLE FUNDS.

 

On each Payment Date, the Servicer shall instruct the Indenture Trustee to make
the payments described in Section 2.8(b) and Section 2.8(f) of the Indenture, as
applicable, from the Note Payment Accounts.

 


(E)                                  ON EACH PAYMENT DATE, THE SERVICER SHALL
INSTRUCT THE INDENTURE TRUSTEE TO APPLY, AND THE INDENTURE TRUSTEE SHALL APPLY
AS SO INSTRUCTED, THE AMOUNT, IF ANY, WITHDRAWN FROM THE RESERVE ACCOUNT IN
RESPECT OF THE RESERVE ACCOUNT DRAW AMOUNT IN ACCORDANCE WITH PARAGRAPH (B) OF
THIS SECTION 3.5 TO MAKE THE FOLLOWING PAYMENTS AND DEPOSITS AFTER GIVING EFFECT
TO AMOUNTS PAID OR DEPOSITED PURSUANT TO SECTION 3.5(D) IN THE FOLLOWING ORDER
OF PRIORITY:


 

(I)                                     TO THE SERVICER, THE TOTAL SERVICING FEE
FOR THE PRECEDING COLLECTION PERIOD;

 

30

--------------------------------------------------------------------------------


 

(II)                                  TO THE CLASS A NOTE PAYMENT ACCOUNT, THE
TOTAL NOTE INTEREST FOR SUCH PAYMENT DATE, TO BE APPLIED IN ACCORDANCE WITH
SECTION 2.8(B)(I) OF THE INDENTURE;

 

(III)                               TO THE CLASS A NOTE PAYMENT ACCOUNT, THE
CLASS A MONTHLY NOTE PRINCIPAL FOR SUCH PAYMENT DATE (ONLY IF, AND TO THE EXTENT
THAT, AT SUCH TIME THE CLASS A BALANCE EXCEEDS THE SUM OF THE POOL BALANCE AND
97.0% OF THE AMOUNT ON DEPOSIT IN THE PREFUNDING ACCOUNT AS OF THE LAST DAY OF
THE RELATED COLLECTION PERIOD), TO BE APPLIED IN ACCORDANCE WITH
SECTION 2.8(B)(I) OF THE INDENTURE;

 

(IV)                              IF SUCH PAYMENT DATE IS THE FINAL NOTE PAYMENT
DATE FOR ANY CLASS OF CLASS A NOTES, THE OUTSTANDING PRINCIPAL BALANCE OF SUCH
CLASS OF CLASS A NOTES;

 

(V)                                 UNLESS AN INSURER DEFAULT HAS OCCURRED AND
IS CONTINUING, TO THE INSURER, THE INSURANCE PREMIUM FOR SUCH PAYMENT DATE PLUS
ANY OVERDUE INSURANCE PREMIUMS FOR PREVIOUS PAYMENT DATES; AND

 

(VI)                              TO THE INSURER, THE AGGREGATE AMOUNT OF ANY
UNREIMBURSED PAYMENTS UNDER THE POLICY TO THE EXTENT PAYABLE TO THE INSURER
UNDER THE INSURANCE AGREEMENT PLUS ACCRUED INTEREST ON ANY UNREIMBURSED PAYMENTS
UNDER THE POLICY AT THE RATE PROVIDED IN THE INSURANCE AGREEMENT PLUS ANY OTHER
AMOUNTS DUE THE INSURER UNDER THE INSURANCE AGREEMENT AND THE POLICY.

 


(F)                                    ON ANY PAYMENT DATE ON OR AFTER WHICH THE
NOTES HAVE BEEN ACCELERATED AFTER AN EVENT OF DEFAULT, THE SERVICER MAY, WITH
THE PRIOR WRITTEN CONSENT (A COPY OF WHICH WRITTEN CONSENT SHALL BE FORWARDED BY
THE SERVICER TO THE INDENTURE TRUSTEE) OF THE INSURER, AND SHALL, AT THE WRITTEN
DIRECTION (A COPY OF WHICH WRITTEN DIRECTION SHALL BE FORWARDED BY THE SERVICER
TO THE INDENTURE TRUSTEE) OF THE INSURER (PROVIDED THAT NO INSURER DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING), INSTRUCT THE INDENTURE TRUSTEE TO WITHDRAW
FROM THE RESERVE ACCOUNT, AND THE INDENTURE TRUSTEE UPON RECEIPT OF SUCH
INSTRUCTIONS SHALL WITHDRAW FROM THE RESERVE ACCOUNT, AN AMOUNT UP TO THE
REMAINDER OF THE CLASS A NOTE BALANCE AFTER THE APPLICATION OF ALL OTHER AMOUNTS
DISTRIBUTABLE TO THE CLASS A NOTEHOLDERS ON SUCH PAYMENT DATE PURSUANT TO
SECTION 2.8(F)(I) AND SECTION 5.4(B) OF THE INDENTURE AND DEPOSIT SUCH AMOUNT TO
THE CLASS A NOTE PAYMENT ACCOUNT.  THE SERVICER MAY, WITH THE PRIOR WRITTEN
CONSENT (A COPY OF WHICH WRITTEN CONSENT SHALL BE FORWARDED BY THE SERVICER TO
THE INDENTURE TRUSTEE) OF THE INSURER (PROVIDED THAT NO INSURER DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING), AND SHALL, AT THE WRITTEN DIRECTION (A COPY OF
WHICH WRITTEN DIRECTION SHALL BE FORWARDED BY THE SERVICER TO THE INDENTURE
TRUSTEE) OF THE INSURER, INSTRUCT THE INDENTURE TRUSTEE TO APPLY, AND THE
INDENTURE TRUSTEE SHALL APPLY, SUCH AMOUNT TO THE PAYMENT OF PRINCIPAL ON THE
NOTES IN ACCORDANCE WITH SECTION 2.8(F)(I) AND SECTION 5.4(B) OF THE INDENTURE.


 


(G)                                 ON ANY PAYMENT DATE ON OR AFTER WHICH THE
CLASS A NOTES HAVE BEEN PAID IN FULL AND ALL AMOUNTS DUE TO THE INSURER HAVE
BEEN PAID IN FULL, AFTER GIVING EFFECT TO THE RESERVE ACCOUNT DRAW AMOUNT FOR
SUCH PAYMENT DATE, IF ANY, THE INDENTURE TRUSTEE SHALL WITHDRAW FROM THE RESERVE
ACCOUNT AN AMOUNT UP TO THE OUTSTANDING PRINCIPAL BALANCE OF THE CLASS B NOTES
AND DEPOSIT SUCH AMOUNT TO THE CLASS B NOTE PAYMENT ACCOUNT, TO BE APPLIED IN
ACCORDANCE WITH SECTION 2.8(F)(II) AND SECTION 5.4(B) OF THE INDENTURE.

 

31

--------------------------------------------------------------------------------


 


SECTION 3.6.                                RESERVE ACCOUNT.


 


(A)                                  THE TRUST SHALL ESTABLISH, OR SHALL CAUSE
TO BE ESTABLISHED, ON OR BEFORE THE CLOSING DATE, AND SHALL MAINTAIN IN THE NAME
OF THE INDENTURE TRUSTEE AT AN ELIGIBLE INSTITUTION (WHICH SHALL INITIALLY BE
THE INDENTURE TRUSTEE) A SEGREGATED TRUST ACCOUNT DESIGNATED AS THE RESERVE
ACCOUNT (THE “RESERVE ACCOUNT”).  THE RESERVE ACCOUNT SHALL BE HELD IN TRUST FOR
THE BENEFIT OF THE CLASS A NOTEHOLDERS, THE SERVICER AND THE INSURER.  THE
RESERVE ACCOUNT SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF THE INDENTURE
TRUSTEE; PROVIDED, HOWEVER, THAT THE SERVICER MAY MAKE DEPOSITS TO AND DIRECT
THE INDENTURE TRUSTEE IN WRITING TO MAKE WITHDRAWALS FROM THE RESERVE ACCOUNT IN
ACCORDANCE WITH THIS AGREEMENT AND THE INDENTURE.  ON THE CLOSING DATE, THE
TRUST SHALL DEPOSIT THE INITIAL RESERVE ACCOUNT DEPOSIT INTO THE RESERVE ACCOUNT
FROM THE NET PROCEEDS OF THE SALE OF THE NOTES.  ON EACH ADDITIONAL CONTRACT
PURCHASE DATE, THE RESERVE ACCOUNT SHALL BE FUNDED BY DEPOSITS FROM PROCEEDS OF
THE SALE BY THE DEPOSITOR OF ADDITIONAL CONTRACTS TO THE TRUST IN AN AMOUNT
EQUAL TO 1.0% OF THE AGGREGATE PRINCIPAL BALANCE OF THE ADDITIONAL CONTRACTS AS
OF THE APPLICABLE CUTOFF DATE.  PURSUANT TO THE INDENTURE, THE TRUST WILL PLEDGE
ALL OF ITS RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE RESERVE ACCOUNT AND
THE RESERVE ACCOUNT PROPERTY TO THE INDENTURE TRUSTEE FOR THE BENEFIT OF THE
NOTEHOLDERS AND THE INSURER TO SECURE ITS OBLIGATIONS UNDER THE NOTES AND THE
INDENTURE.


 


(B)                                 THE RESERVE ACCOUNT PROPERTY SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, RULES AND REGULATIONS, BE INVESTED, AS
DIRECTED IN WRITING BY THE SERVICER, BY THE BANK OR TRUST COMPANY THEN
MAINTAINING THE RESERVE ACCOUNT IN ELIGIBLE INVESTMENTS THAT MATURE NOT LATER
THAN THE BUSINESS DAY PRECEDING THE NEXT PAYMENT DATE.  ALL SUCH ELIGIBLE
INVESTMENTS SHALL BE HELD TO MATURITY.  ALL INTEREST AND OTHER INCOME (NET OF
LOSSES AND INVESTMENT EXPENSES) ON FUNDS ON DEPOSIT IN THE RESERVE ACCOUNT
SHALL, AT THE WRITTEN DIRECTION OF THE SERVICER, BE PAID TO THE TRUST ON ANY
PAYMENT DATE TO THE EXTENT THAT FUNDS ON DEPOSIT THEREIN, AS CERTIFIED BY THE
SERVICER, EXCEED THE REQUIRED RESERVE ACCOUNT AMOUNT.  IF THE RESERVE ACCOUNT IS
NO LONGER TO BE MAINTAINED AT THE INDENTURE TRUSTEE, THE SERVICER SHALL, WITH
THE INDENTURE TRUSTEE’S ASSISTANCE AS NECESSARY, CAUSE THE RESERVE ACCOUNT TO BE
MOVED TO AN ELIGIBLE INSTITUTION WITHIN TEN (10) BUSINESS DAYS (OR SUCH LONGER
PERIOD NOT TO EXCEED THIRTY (30) CALENDAR DAYS AS TO WHICH EACH RATING AGENCY
AND THE INSURER (PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING) MAY CONSENT).  THE SERVICER SHALL PROMPTLY NOTIFY THE INSURER
(PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING) AND THE
INDENTURE TRUSTEE OF ANY CHANGE IN THE ACCOUNT NUMBER OR LOCATION OF THE RESERVE
ACCOUNT.


 


(C)                                  WITH RESPECT TO ANY RESERVE ACCOUNT
PROPERTY:


 

(I)                                     ANY RESERVE ACCOUNT PROPERTY THAT IS A
“FINANCIAL ASSET” AS DEFINED IN SECTION 8-102(A)(9) OF THE RELEVANT UCC SHALL BE
PHYSICALLY DELIVERED TO, OR CREDITED TO AN ACCOUNT IN THE NAME OF, THE ELIGIBLE
INSTITUTION MAINTAINING THE RESERVE ACCOUNT, IN ACCORDANCE WITH SUCH
INSTITUTION’S CUSTOMARY PROCEDURES SUCH THAT SUCH INSTITUTION ESTABLISHES A
“SECURITIES ENTITLEMENT” IN FAVOR OF THE INDENTURE TRUSTEE WITH RESPECT THERETO;

 

(II)                                  ANY RESERVE ACCOUNT PROPERTY THAT IS HELD
IN DEPOSIT ACCOUNTS SHALL BE HELD SOLELY IN THE NAME OF THE INDENTURE TRUSTEE AT
ONE OR MORE DEPOSITORY INSTITUTIONS HAVING THE REQUIRED RATING AND EACH SUCH
DEPOSIT ACCOUNT SHALL BE SUBJECT TO THE

 

32

--------------------------------------------------------------------------------


 

EXCLUSIVE CUSTODY AND CONTROL OF THE INDENTURE TRUSTEE AND THE INDENTURE TRUSTEE
SHALL HAVE SOLE SIGNATURE AUTHORITY WITH RESPECT THERETO; AND

 

(III)                               EXCEPT FOR ANY DEPOSIT ACCOUNTS SPECIFIED IN
CLAUSE (II) ABOVE, THE RESERVE ACCOUNT SHALL ONLY BE INVESTED IN SECURITIES OR
IN OTHER ASSETS WHICH THE ELIGIBLE INSTITUTION MAINTAINING THE RESERVE ACCOUNT
AGREES TO TREAT AS “FINANCIAL ASSETS” AS DEFINED IN SECTION 8-102(A)(9) OF THE
RELEVANT UCC.

 


(D)                                 IF THE RESERVE ACCOUNT AMOUNT FOR ANY
PAYMENT DATE (AFTER GIVING EFFECT TO THE WITHDRAWAL OF THE RESERVE ACCOUNT DRAW
AMOUNT FOR SUCH PAYMENT DATE) EXCEEDS THE REQUIRED RESERVE ACCOUNT AMOUNT FOR
SUCH PAYMENT DATE, THE SERVICER SHALL, UNLESS AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, INSTRUCT THE INDENTURE TRUSTEE IN WRITING TO DISTRIBUTE, AND
THE INDENTURE TRUSTEE UPON RECEIPT OF SUCH INSTRUCTIONS SHALL DISTRIBUTE, THE
AMOUNT OF SUCH EXCESS TO THE PAYING AGENT FOR DISTRIBUTION TO THE DEPOSITOR IN
ACCORDANCE WITH SECTION 5.2 OF THE TRUST AGREEMENT.  THE INDENTURE TRUSTEE
HEREBY RELEASES, ON EACH PAYMENT DATE, ITS SECURITY INTEREST IN, TO AND UNDER
RESERVE ACCOUNT PROPERTY DISTRIBUTED TO THE DEPOSITOR PURSUANT TO THIS
SECTION 3.6.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
SERVICER SHALL INSTRUCT THE INDENTURE TRUSTEE TO APPLY, AND THE INDENTURE
TRUSTEE UPON RECEIPT OF SUCH INSTRUCTIONS SHALL APPLY, THE AMOUNT OF SUCH EXCESS
IN THE RESERVE ACCOUNT TO THE COLLECTION ACCOUNT FOR APPLICATION TO AVAILABLE
FUNDS PURSUANT TO SECTION 3.5(D).


 


(E)                                  IF THE CLASS A NOTE BALANCE AND ALL OTHER
AMOUNTS OWING OR TO BE DISTRIBUTED HEREUNDER OR UNDER THE INDENTURE TO THE
CLASS A NOTEHOLDERS, THE INSURER AND THE CLASS B NOTEHOLDERS HAVE BEEN PAID IN
FULL AND THE TRUST HAS BEEN TERMINATED, ANY REMAINING RESERVE ACCOUNT PROPERTY
SHALL BE DISTRIBUTED TO THE DEPOSITOR IN ACCORDANCE WITH SECTION 5.2 OF THE
TRUST AGREEMENT.


 


SECTION 3.7.                                PREFUNDING ACCOUNT.


 


(A)                                  THE TRUST SHALL ESTABLISH, OR SHALL CAUSE
TO BE ESTABLISHED, ON OR BEFORE THE CLOSING DATE, AND SHALL MAINTAIN IN THE NAME
OF THE INDENTURE TRUSTEE AT AN ELIGIBLE INSTITUTION (WHICH SHALL INITIALLY BE
THE INDENTURE TRUSTEE) A SEGREGATED TRUST ACCOUNT DESIGNATED AS THE PREFUNDING
ACCOUNT (THE “PREFUNDING ACCOUNT”).  THE PREFUNDING ACCOUNT SHALL BE HELD IN
TRUST FOR THE BENEFIT OF THE INSURER AND THE NOTEHOLDERS.  THE PREFUNDING
ACCOUNT SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF THE INDENTURE TRUSTEE;
PROVIDED, HOWEVER, THAT THE SERVICER MAY MAKE DEPOSITS TO AND DIRECT THE
INDENTURE TRUSTEE IN WRITING TO MAKE WITHDRAWALS FROM THE PREFUNDING ACCOUNT IN
ACCORDANCE WITH THIS AGREEMENT AND THE INDENTURE.  ALL MONIES DEPOSITED FROM
TIME TO TIME IN THE PREFUNDING ACCOUNT PURSUANT TO THIS AGREEMENT SHALL BE HELD
BY THE INDENTURE TRUSTEE AS PART OF THE TRUST PROPERTY AND SHALL BE APPLIED AS
PROVIDED IN THIS AGREEMENT.  ALL DEPOSITS TO AND WITHDRAWALS FROM THE PREFUNDING
ACCOUNT SHALL BE MADE ONLY UPON THE TERMS AND CONDITIONS OF THE TRANSACTION
DOCUMENTS.


 


(B)                                 ALL AMOUNTS HELD IN THE PREFUNDING ACCOUNT
SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, RULES AND REGULATIONS, BE
INVESTED, AS DIRECTED IN WRITING BY THE SERVICER, BY THE BANK OR TRUST COMPANY
THEN MAINTAINING THE PREFUNDING ACCOUNT IN ELIGIBLE INVESTMENTS THAT MATURE NOT
LATER THAN THE BUSINESS DAY PRECEDING THE PAYMENT DATE FOLLOWING THE COLLECTION
PERIOD TO WHICH SUCH AMOUNTS RELATE.  ALL SUCH ELIGIBLE INVESTMENTS SHALL BE
HELD TO MATURITY.  IF

 

33

--------------------------------------------------------------------------------


 


THE PREFUNDING ACCOUNT IS NO LONGER TO BE MAINTAINED AT THE INDENTURE TRUSTEE,
THE SERVICER SHALL, WITH THE INDENTURE TRUSTEE’S ASSISTANCE AS NECESSARY, CAUSE
THE PREFUNDING ACCOUNT TO BE MOVED TO AN ELIGIBLE INSTITUTION WITHIN TEN
(10) BUSINESS DAYS (OR SUCH LONGER PERIOD NOT TO EXCEED THIRTY (30) CALENDAR
DAYS AS TO WHICH EACH RATING AGENCY AND THE INSURER (PROVIDED THAT NO INSURER
DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING) MAY CONSENT).  THE SERVICER SHALL
PROMPTLY NOTIFY THE INDENTURE TRUSTEE, THE INSURER (PROVIDED THAT NO INSURER
DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING) AND THE OWNER TRUSTEE OF ANY
CHANGE IN THE ACCOUNT NUMBER OR LOCATION OF THE PREFUNDING ACCOUNT.


 


(C)                                  ON THE CLOSING DATE, THE TRUST WILL DEPOSIT
AN AMOUNT EQUAL TO THE INITIAL PREFUNDING ACCOUNT AMOUNT FROM THE AGGREGATE
PROCEEDS OF THE SALE OF THE NOTES INTO THE PREFUNDING ACCOUNT.  THE TRUST SHALL
CAUSE THE SERVICER TO NOTIFY THE INSURER AND THE INDENTURE TRUSTEE FIVE
(5) BUSINESS DAYS PRIOR TO ANY PROPOSED PURCHASE OF ADDITIONAL CONTRACTS, SUCH
NOTICE TO CONTAIN (I) A CONTRACT SCHEDULE LISTING THE RELEVANT INFORMATION FOR
SUCH ADDITIONAL CONTRACTS, (II) THE ADDITIONAL PURCHASE PRICE AND (III) THE
PROPOSED ADDITIONAL CONTRACT PURCHASE DATE.  DURING THE PREFUNDING PERIOD,
UNLESS THE INDENTURE TRUSTEE, ON SUCH PROPOSED ADDITIONAL CONTRACT PURCHASE
DATE, HAS ACTUAL KNOWLEDGE OF THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT,
THE INDENTURE TRUSTEE SHALL TRANSFER THE ADDITIONAL PURCHASE PRICE FOR SUCH
ADDITIONAL CONTRACTS FROM THE PREFUNDING ACCOUNT TO SUCH ACCOUNT AS THE TRUST,
THROUGH THE SERVICER, MAY SPECIFY.


 


(D)                                 ON THE PREFUNDING ACCOUNT ENDING DATE, UPON
DIRECTION FROM THE SERVICER, THE INDENTURE TRUSTEE SHALL TRANSFER 97.0% OF THE
EXCESS PREFUNDING AMOUNT TO THE CLASS A NOTE PAYMENT ACCOUNT AND THE REMAINING
3.0% OF THE EXCESS PREFUNDING AMOUNT TO THE CLASS B NOTE PAYMENT ACCOUNT.  IF
THE AGGREGATE REMAINING AMOUNT IN THE PREFUNDING ACCOUNT IS: (I) $100,000 OR
LESS ON THE PREFUNDING ACCOUNT ENDING DATE, THE PORTION OF THE EXCESS PREFUNDING
AMOUNT PAYABLE TO THE CLASS A NOTES SHALL BE APPLIED TO REDUCE THE OUTSTANDING
PRINCIPAL AMOUNT OF THE CLASS OF CLASS A NOTES THEN ENTITLED TO RECEIVE
PRINCIPAL PAYMENTS ON THE CLASS A NOTES; AND (II) $100,000 OR GREATER, THE
PORTION OF THE EXCESS PREFUNDING AMOUNT PAYABLE TO CLASS A NOTES SHALL BE PAID
PRO RATA TO EACH CLASS OF CLASS A NOTES BASED ON THE OUTSTANDING PRINCIPAL
BALANCE OF EACH CLASS OF CLASS A NOTES PRIOR TO GIVING EFFECT TO THE PAYMENT OF
PRINCIPAL ON THAT PAYMENT DATE.  SUCH AMOUNTS SHALL BE PAID IN ACCORDANCE WITH
SECTION 2.8(B)(I) OF THE INDENTURE.


 


SECTION 3.8.                                STATEMENTS TO NOTEHOLDERS.


 


(A)                                  ON OR PRIOR TO EACH DETERMINATION DATE, THE
SERVICER SHALL PROVIDE TO THE INDENTURE TRUSTEE (WITH COPIES TO THE INSURER, THE
RATING AGENCIES AND EACH PAYING AGENT) FOR THE INDENTURE TRUSTEE TO FORWARD TO
EACH NOTEHOLDER OF RECORD AS OF THE MOST RECENT RECORD DATE UPON A WRITTEN
REQUEST FROM ANY SUCH NOTEHOLDER, A STATEMENT WHICH SHALL SET FORTH AT LEAST THE
FOLLOWING INFORMATION AS TO THE NOTES (TO THE EXTENT APPLICABLE) WITH RESPECT TO
THE DISTRIBUTION TO BE MADE ON SUCH PAYMENT DATE:


 

(I)                                     THE AMOUNT OF SUCH DISTRIBUTION
ALLOCABLE TO TOTAL NOTE INTEREST;

 

(II)                                  THE AMOUNT OF SUCH DISTRIBUTION ALLOCABLE
TO INTEREST, OVERDUE INTEREST AND INTEREST ON OVERDUE INTEREST FOR EACH CLASS OF
CLASS A NOTES;

 

34

--------------------------------------------------------------------------------


 

(III)                               THE AMOUNT OF SUCH DISTRIBUTION ALLOCABLE TO
PRINCIPAL ON EACH CLASS OF CLASS A NOTES AND THE CLASS B NOTES;

 

(IV)                              THE TOTAL SERVICING FEE FOR THE PRECEDING
COLLECTION PERIOD;

 

(V)                                 THE CLASS A NOTE BALANCE AND THE NOTE FACTOR
RELATING TO EACH CLASS OF CLASS A NOTES, IN EACH CASE AS OF THE CLOSE OF
BUSINESS ON THE LAST DAY OF THE PRECEDING COLLECTION PERIOD (AFTER GIVING EFFECT
TO PAYMENTS ALLOCATED TO PRINCIPAL REPORTED UNDER CLAUSE (C) ABOVE);

 

(VI)                              THE POOL BALANCE AS OF THE CLOSE OF BUSINESS
ON THE LAST DAY OF THE PRECEDING COLLECTION PERIOD;

 

(VII)                           THE RESERVE ACCOUNT AMOUNT ON SUCH PAYMENT DATE
(AFTER GIVING EFFECT TO ALL DEPOSITS TO OR WITHDRAWALS FROM THE RESERVE ACCOUNT
ON SUCH PAYMENT DATE);

 

(VIII)                        THE AGGREGATE PURCHASE AMOUNT OF PURCHASED
CONTRACTS, IF ANY, WITH RESPECT TO THE PRECEDING COLLECTION PERIOD;

 

(IX)                                THE NUMBER AND AGGREGATE PRINCIPAL BALANCE
OF CONTRACTS THAT WERE 31-59 DAYS, 60-89 DAYS OR 90 DAYS OR MORE DELINQUENT AS
OF THE LAST DAY OF THE PRECEDING COLLECTION PERIOD;

 

(X)                                   CUMULATIVE NET LOSS RATE INFORMATION WITH
RESPECT TO THE PRECEDING COLLECTION PERIODS; AND

 

(XI)                                PRIOR TO THE PREFUNDING ACCOUNT ENDING DATE,
THE PREFUNDING ACCOUNT BALANCE AND THE CAPITALIZED INTEREST AMOUNT.

 


(B)                                 WITHIN 150 DAYS AFTER THE CLOSING DATE AND
EACH ADDITIONAL CONTRACT PURCHASE DATE, THE SERVICER SHALL PROVIDE, OR SHALL
CAUSE TO BE PROVIDED, TO THE INDENTURE TRUSTEE AND THE INSURER A NOTICE
INDICATING WHICH CONTRACT FILES, IF ANY, DO NOT CONTAIN A CERTIFICATE OF TITLE
OR OTHER EVIDENCE IN LIEU OF A CERTIFICATE OF TITLE.


 


SECTION 3.9.                                CONTROL OF SECURITIES ACCOUNTS; THE
SECURITIES INTERMEDIARY.


 


(A)                                  WELLS FARGO BANK, NATIONAL ASSOCIATION
AGREES TO ACT AS SECURITIES INTERMEDIARY HEREUNDER (IN SUCH CAPACITY, THE
“SECURITIES INTERMEDIARY”) AND THE SECURITIES INTERMEDIARY REPRESENTS, WARRANTS
AND COVENANTS AS FOLLOWS:


 

(I)                                     WITH RESPECT TO ANY OF THE COLLATERAL
THAT IS A BOOK-ENTRY SECURITY, SUCH COLLATERAL HAS BEEN CREDITED TO THE
INDENTURE TRUSTEE’S SECURITIES ACCOUNT BY ACCURATE BOOK ENTRY.

 

(II)                                  THE SECURITIES INTERMEDIARY WILL COMPLY
WITH ALL “ENTITLEMENT ORDERS” (AS SUCH TERM IS DEFINED IN SECTION 8-102 OF THE
RELEVANT UCC) OF THE INDENTURE TRUSTEE,

 

35

--------------------------------------------------------------------------------


 

WITHOUT FURTHER CONSENT OF THE TRUST, AND SHALL NOT ACCEPT ENTITLEMENT ORDERS
FROM ANY OTHER PERSON EXCEPT AS AUTHORIZED BY THE INDENTURE TRUSTEE.

 

(III)                               THE SECURITIES INTERMEDIARY HAS RECEIVED NO
NOTICE OF, AND HAS NO KNOWLEDGE OF ANY “ADVERSE CLAIM” (AS SUCH TERM IS DEFINED
IN THE RELEVANT UCC) AS TO THE COLLATERAL.

 

(IV)                              THE SECURITIES INTERMEDIARY WAIVES ANY LIEN,
CLAIM OR ENCUMBRANCE IN FAVOR OF THE SECURITIES INTERMEDIARY IN THE COLLATERAL.

 

(V)                                 THE SECURITIES INTERMEDIARY IS A “SECURITIES
INTERMEDIARY” AS SUCH TERM IS DEFINED IN SECTION 8-102(A)(14) OF THE RELEVANT
UCC AND IN THE ORDINARY COURSE OF ITS BUSINESS MAINTAINS “SECURITIES ACCOUNTS”
FOR OTHERS, AS SUCH TERMS ARE USED IN SECTION 8-501 OF THE RELEVANT UCC.

 

(VI)                              THE SECURITIES INTERMEDIARY IS NOT A “CLEARING
CORPORATION,” AS SUCH TERM IS DEFINED IN SECTION 8-102(A)(5) OF THE RELEVANT
UCC.

 


(B)                                 ANY SECURITIES INTERMEDIARY HEREUNDER SHALL
BE, AND THE SECURITIES INTERMEDIARY HEREBY REPRESENTS AND WARRANTS THAT IT IS AS
OF THE DATE HEREOF AND SHALL BE, FOR SO LONG AS IT IS THE SECURITIES
INTERMEDIARY HEREUNDER, A CORPORATION OR NATIONAL BANKING ASSOCIATION THAT IN
THE ORDINARY COURSE OF ITS BUSINESS MAINTAINS SECURITIES ACCOUNTS FOR OTHERS AND
IS ACTING IN THAT CAPACITY HEREUNDER.  ANY SECURITIES INTERMEDIARY HEREUNDER
SHALL, AND THE SECURITIES INTERMEDIARY DOES, AGREE WITH THE PARTIES HERETO THAT
EACH ACCOUNT SHALL BE AN ACCOUNT TO WHICH FINANCIAL ASSETS MAY BE CREDITED AND
UNDERTAKE TO TREAT THE INDENTURE TRUSTEE AS ENTITLED TO EXERCISE RIGHTS THAT
COMPRISE SUCH FINANCIAL ASSETS.  ANY SECURITIES INTERMEDIARY HEREUNDER SHALL,
AND THE SECURITIES INTERMEDIARY DOES, AGREE WITH THE PARTIES HERETO THAT EACH
ITEM OF PROPERTY CREDITED TO EACH ACCOUNT SHALL BE TREATED AS A “FINANCIAL
ASSET” AS DEFINED IN SECTION 8-102 OF THE RELEVANT UCC.  ANY SECURITIES
INTERMEDIARY HEREUNDER SHALL, AND THE SECURITIES INTERMEDIARY DOES, ACKNOWLEDGE
THAT THE “SECURITIES INTERMEDIARY’S JURISDICTION” AS DEFINED IN THE RELEVANT UCC
OF THE SECURITIES INTERMEDIARY WITH RESPECT TO THE COLLATERAL, SHALL BE THE
STATE OF NEW YORK.  ANY SECURITIES INTERMEDIARY HEREUNDER SHALL, AND THE
SECURITIES INTERMEDIARY DOES, REPRESENT AND COVENANT THAT IT IS NOT AND WILL NOT
BE (AS LONG AS IT IS THE SECURITIES INTERMEDIARY HEREUNDER) A PARTY TO ANY
AGREEMENT IN RESPECT OF THE COLLATERAL THAT IS INCONSISTENT WITH THE PROVISIONS
OF THIS AGREEMENT.  ANY SECURITIES INTERMEDIARY HEREUNDER SHALL, AND THE
SECURITIES INTERMEDIARY DOES, COVENANT THAT IT WILL NOT TAKE ACTION INCONSISTENT
WITH THE PROVISIONS OF THIS AGREEMENT APPLICABLE TO IT.  ANY SECURITIES
INTERMEDIARY HEREUNDER SHALL, AND THE SECURITIES INTERMEDIARY DOES, AGREE THAT
ANY ITEM OF PROPERTY CREDITED TO ANY ACCOUNT SHALL NOT BE SUBJECT TO ANY
SECURITY INTEREST, LIEN, OR RIGHT OF SETOFF IN FAVOR OF IT OR ANYONE CLAIMING
THROUGH IT (OTHER THAN THE INDENTURE TRUSTEE).


 


(C)                                  IT IS THE INTENT OF THE INDENTURE TRUSTEE
AND THE TRUST THAT EACH OF THE RESERVE ACCOUNT, THE COLLECTION ACCOUNT AND THE
PREFUNDING ACCOUNT SHALL BE A SECURITIES ACCOUNT AS TO WHICH THE INDENTURE
TRUSTEE AND NOT THE TRUST IS THE “ENTITLEMENT HOLDER” (WITHIN THE MEANING OF
SECTION 8-102(A)(7) OF THE RELEVANT UCC).  NONETHELESS, (I) ANY SECURITIES
INTERMEDIARY HEREUNDER SHALL AGREE TO COMPLY WITH ENTITLEMENT ORDERS ORIGINATED
BY THE INDENTURE TRUSTEE WITHOUT FURTHER CONSENT BY THE TRUST, AND (II) THE
SECURITIES INTERMEDIARY AGREES THAT SO LONG AS IT

 

36

--------------------------------------------------------------------------------


 


IS THE SECURITIES INTERMEDIARY HEREUNDER, IT WILL COMPLY WITH ENTITLEMENT ORDERS
ORIGINATED BY THE INDENTURE TRUSTEE WITHOUT FURTHER CONSENT BY THE TRUST.  ANY
SECURITIES INTERMEDIARY HEREUNDER SHALL COVENANT THAT IT WILL NOT AGREE WITH ANY
PERSON OR ENTITY OTHER THAN THE INDENTURE TRUSTEE THAT IT WILL COMPLY WITH
ENTITLEMENT ORDERS ORIGINATED BY SUCH PERSON OR ENTITY, AND THE SECURITIES
INTERMEDIARY HEREBY COVENANTS THAT IT WILL NOT AGREE WITH ANY PERSON OR ENTITY
OTHER THAN THE INDENTURE TRUSTEE THAT IT WILL COMPLY WITH ENTITLEMENT ORDERS
ORIGINATED BY SUCH PERSON OR ENTITY.


 


(D)                                 NOTHING HEREIN SHALL IMPLY OR IMPOSE UPON
THE SECURITIES INTERMEDIARY ANY DUTY OR OBLIGATIONS OTHER THAN THOSE EXPRESSLY
SET FORTH HEREIN AND THOSE APPLICABLE TO A SECURITIES INTERMEDIARY UNDER THE
RELEVANT UCC (AND THE SECURITIES INTERMEDIARY SHALL BE ENTITLED TO ALL OF THE
PROTECTIONS AVAILABLE TO A SECURITIES INTERMEDIARY UNDER THE RELEVANT UCC). 
WITHOUT LIMITING THE FOREGOING, NOTHING HEREIN SHALL IMPLY OR IMPOSE UPON THE
SECURITIES INTERMEDIARY ANY DUTIES OF A FIDUCIARY NATURE.


 


(E)                                  THE SECURITIES INTERMEDIARY MAY AT ANY TIME
RESIGN BY NOTICE TO THE INDENTURE TRUSTEE AND MAY AT ANY TIME BE REMOVED BY
NOTICE FROM THE INDENTURE TRUSTEE; PROVIDED, HOWEVER, THAT IT SHALL BE THE
RESPONSIBILITY OF THE INDENTURE TRUSTEE TO APPOINT A SUCCESSOR SECURITIES
INTERMEDIARY AND TO CAUSE THE ACCOUNTS TO BE ESTABLISHED AND MAINTAINED WITH
SUCH SUCCESSOR SECURITIES INTERMEDIARY IN ACCORDANCE WITH THE TERMS HEREOF; AND
THE RESPONSIBILITIES AND DUTIES OF THE RETIRING SECURITIES INTERMEDIARY
HEREUNDER SHALL REMAIN IN EFFECT UNTIL ALL OF THE COLLATERAL CREDITED TO THE
ACCOUNTS HELD BY SUCH RETIRING SECURITIES INTERMEDIARY HAVE BEEN TRANSFERRED TO
SUCH SUCCESSOR.  ANY CORPORATION INTO WHICH THE SECURITIES INTERMEDIARY MAY BE
MERGED OR CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY CORPORATION
RESULTING FROM SUCH MERGER, CONSOLIDATION OR CONVERSION TO WHICH THE SECURITIES
INTERMEDIARY SHALL BE A PARTY, SHALL BE THE SUCCESSOR OF THE SECURITIES
INTERMEDIARY HEREUNDER, WITHOUT THE EXECUTION OR FILING OF ANY FURTHER ACT ON
THE PART OF THE PARTIES HERETO OR SUCH SECURITIES INTERMEDIARY OR SUCH SUCCESSOR
CORPORATION.


 


SECTION 3.10.                         POLICY MATTERS.


 


(A)                                  THE INDENTURE TRUSTEE HEREBY AGREES ON
BEHALF OF THE CLASS A NOTEHOLDERS (AND EACH CLASS A NOTEHOLDER, BY ITS
ACCEPTANCE OF ITS CLASS A NOTES, SHALL AGREE) FOR THE BENEFIT OF THE INSURER,
THAT THE INDENTURE TRUSTEE SHALL RECOGNIZE THAT TO THE EXTENT THE INSURER MAKES
A PAYMENT UNDER THE POLICY, EITHER DIRECTLY OR INDIRECTLY (BY PAYING THROUGH THE
INDENTURE TRUSTEE) TO THE CLASS A NOTEHOLDERS, THE INSURER WILL BE ENTITLED TO
BE SUBROGATED TO THE RIGHTS OF THE CLASS A NOTEHOLDERS TO THE EXTENT OF SUCH
PAYMENT MADE UNDER THE POLICY.  ANY RIGHTS OF SUBROGATION ACQUIRED BY THE
INSURER AS A RESULT OF ANY PAYMENT MADE UNDER THE POLICY SHALL, IN ALL RESPECTS,
BE SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT
IN FULL OF ALL AMOUNTS DUE UNDER THE CLASS A NOTES.


 


(B)                                 THE INDENTURE TRUSTEE, FOR ITSELF AND ON
BEHALF OF THE NOTEHOLDERS, HEREBY AGREES THAT THE INSURER MAY AT ANY TIME DURING
THE CONTINUATION OF ANY PROCEEDING RELATING TO A FINAL ORDER, PROVIDED THAT NO
INSURER DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, DIRECT ALL MATTERS
RELATING TO SUCH FINAL ORDER, INCLUDING, WITHOUT LIMITATION, THE DIRECTION OF
ANY APPEAL OF ANY ORDER RELATING TO SUCH FINAL ORDER AND THE POSTING OF ANY
SURETY, SUPERSEDEAS OR PERFORMANCE BOND PENDING ANY SUCH APPEAL.  IN ADDITION
AND WITHOUT LIMITATION OF THE FOREGOING, THE INSURER SHALL BE SUBROGATED, TO THE
EXTENT OF ANY PAYMENTS MADE UNDER THE POLICY RELATING TO A FINAL

 

37

--------------------------------------------------------------------------------


 


ORDER, TO THE RIGHTS OF THE DEPOSITOR, THE SERVICER, THE SELLER, THE TRUST, THE
INDENTURE TRUSTEE AND THE CLASS A NOTEHOLDERS IN THE CONDUCT OF ANY PREFERENCE
CLAIM RELATING TO A FINAL ORDER, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OF
ANY PARTY TO ANY ADVERSARIAL PROCEEDING OR ACTION WITH RESPECT TO ANY COURT
ORDER ISSUED IN CONNECTION WITH ANY SUCH PREFERENCE CLAIM; PROVIDED, THAT SUCH
SUBROGATION RIGHTS SHALL REMAIN SUBJECT TO THE LAST SENTENCE OF PARAGRAPH (A) OF
THIS SECTION 3.10.


 


ARTICLE IV


 


THE DEPOSITOR


 


SECTION 4.1.                                REPRESENTATIONS AND WARRANTIES OF
THE DEPOSITOR.


 

The Depositor makes the following representations and warranties on which the
Trust shall be deemed to have relied in accepting the Trust Property.  The
representations and warranties speak as of the execution and delivery of this
Agreement and as of each Additional Contract Purchase Date and shall survive the
sale, transfer, assignment and conveyance of the Trust Property to the Trust
pursuant to this Agreement and the pledge of the Trust Property to the Indenture
Trustee pursuant to the Indenture:

 


(A)                                  ORGANIZATION AND GOOD STANDING.  THE
DEPOSITOR HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AS A CORPORATION IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, HAS THE POWER, AUTHORITY
AND LEGAL RIGHT TO OWN ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS SUCH
PROPERTIES ARE CURRENTLY OWNED AND SUCH BUSINESS IS CURRENTLY CONDUCTED, AND HAS
THE POWER, AUTHORITY AND LEGAL RIGHT TO ACQUIRE, OWN AND SELL THE CONTRACTS.


 


(B)                                 DUE QUALIFICATION.  THE DEPOSITOR IS DULY
QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION IN GOOD STANDING AND HAS
OBTAINED ALL NECESSARY LICENSES AND APPROVALS IN EACH JURISDICTION IN WHICH THE
FAILURE TO SO QUALIFY OR TO OBTAIN SUCH LICENSES AND APPROVALS WOULD, IN THE
REASONABLE JUDGMENT OF THE DEPOSITOR, MATERIALLY AND ADVERSELY AFFECT THE
PERFORMANCE BY THE DEPOSITOR OF ITS OBLIGATIONS UNDER, OR THE VALIDITY OR
ENFORCEABILITY OF, THIS AGREEMENT, THE INDENTURE, THE TRUST AGREEMENT, ANY OF
THE OTHER TRANSACTION DOCUMENTS, THE CONTRACTS OR THE NOTES.


 


(C)                                  POWER AND AUTHORITY.  THE DEPOSITOR HAS THE
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.  THE
DEPOSITOR HAS THE POWER AND AUTHORITY TO SELL, ASSIGN, TRANSFER AND CONVEY THE
PROPERTY TO BE TRANSFERRED TO AND DEPOSITED WITH THE TRUST AND HAS DULY
AUTHORIZED SUCH TRANSFER AND DEPOSIT BY ALL NECESSARY CORPORATE ACTION, AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH THE DEPOSITOR IS A PARTY HAVE BEEN DULY AUTHORIZED BY THE
DEPOSITOR BY ALL NECESSARY CORPORATE ACTION.


 


(D)                                 VALID TRANSFER; BINDING OBLIGATION.  THIS
AGREEMENT EFFECTS A VALID SALE, TRANSFER, ASSIGNMENT AND CONVEYANCE TO THE TRUST
OF THE CONTRACTS AND THE OTHER TRUST PROPERTY ENFORCEABLE AGAINST CREDITORS OF
AND PURCHASERS FROM THE DEPOSITOR.  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH THE DEPOSITOR IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE DEPOSITOR, ENFORCEABLE AGAINST THE DEPOSITOR IN ACCORDANCE
WITH THEIR TERMS,

 

38

--------------------------------------------------------------------------------


 


SUBJECT, AS TO ENFORCEABILITY, TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, CONSERVATORSHIP, RECEIVERSHIP, LIQUIDATION AND OTHER SIMILAR
LAWS AND TO GENERAL EQUITABLE PRINCIPLES.


 


(E)                                  NO VIOLATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE DEPOSITOR OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH THE DEPOSITOR IS A PARTY, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THE FULFILLMENT OF THE TERMS
HEREOF AND THEREOF WILL NOT CONFLICT WITH, RESULT IN A BREACH OF ANY OF THE
TERMS AND PROVISIONS OF OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME
OR BOTH) A DEFAULT UNDER THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE
DEPOSITOR OR ANY MATERIAL INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER
INSTRUMENT TO WHICH THE DEPOSITOR IS A PARTY OR BY WHICH THE DEPOSITOR IS BOUND
OR TO WHICH ANY OF ITS PROPERTIES ARE SUBJECT, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN UPON ANY OF ITS PROPERTIES PURSUANT TO THE TERMS OF ANY
SUCH INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER INSTRUMENT (OTHER
THAN PURSUANT TO THIS AGREEMENT), OR VIOLATE ANY LAW, ORDER, RULE OR REGULATION
APPLICABLE TO THE DEPOSITOR OR ITS PROPERTIES OF ANY FEDERAL OR STATE REGULATORY
BODY, COURT, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL INSTRUMENTALITY HAVING
JURISDICTION OVER THE DEPOSITOR OR ANY OF ITS PROPERTIES.


 


(F)                                    NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS
OR INVESTIGATIONS PENDING, OR, TO THE KNOWLEDGE OF THE DEPOSITOR, THREATENED,
AGAINST THE DEPOSITOR BEFORE ANY COURT, REGULATORY BODY, ADMINISTRATIVE AGENCY
OR OTHER TRIBUNAL OR GOVERNMENTAL INSTRUMENTALITY HAVING JURISDICTION OVER THE
DEPOSITOR OR ITS PROPERTIES (I) ASSERTING THE INVALIDITY OF THIS AGREEMENT, THE
INDENTURE, THE TRUST AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS TO WHICH
THE DEPOSITOR IS A PARTY, OR THE NOTES, (II) SEEKING TO PREVENT THE ISSUANCE OF
THE NOTES OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE INDENTURE, THE TRUST AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS TO WHICH THE DEPOSITOR IS A PARTY, (III) SEEKING ANY DETERMINATION OR
RULING THAT, IN THE REASONABLE JUDGMENT OF THE DEPOSITOR, WOULD MATERIALLY AND
ADVERSELY AFFECT THE PERFORMANCE BY THE DEPOSITOR OF ITS OBLIGATIONS UNDER, OR
THE VALIDITY OR ENFORCEABILITY OF, THIS AGREEMENT, THE INDENTURE, THE TRUST
AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS TO WHICH THE DEPOSITOR IS A
PARTY, THE CONTRACTS OR THE NOTES, OR (IV) THAT, IN THE REASONABLE JUDGMENT OF
THE DEPOSITOR, WOULD ADVERSELY AFFECT THE FEDERAL OR APPLICABLE TAX STATE
INCOME, EXCISE, FRANCHISE OR SIMILAR TAX ATTRIBUTES OF THE NOTES OR THE TRUST.


 


SECTION 4.2.                                LIABILITY OF DEPOSITOR; INDEMNITIES.


 


(A)                                  THE DEPOSITOR SHALL BE LIABLE IN ACCORDANCE
HEREWITH ONLY TO THE EXTENT OF THE OBLIGATIONS SPECIFICALLY UNDERTAKEN BY THE
DEPOSITOR UNDER THIS AGREEMENT.


 


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION IN ANY
TRANSACTION DOCUMENT, THE DEPOSITOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
THE TRUST, THE OWNER TRUSTEE IN ITS INDIVIDUAL CAPACITY AND THE INDENTURE
TRUSTEE FROM AND AGAINST ANY TAXES THAT MAY AT ANY TIME BE ASSERTED AGAINST ANY
SUCH PERSON WITH RESPECT TO, AND AS OF THE DATE OF, THE TRANSFER OF THE
CONTRACTS AND ADDITIONAL CONTRACTS TO THE TRUST OR THE ISSUANCE AND ORIGINAL
SALE OF THE NOTES, INCLUDING ANY SALES, GROSS RECEIPTS, GENERAL CORPORATION,
TANGIBLE PERSONAL PROPERTY, PRIVILEGE OR LICENSE TAXES (BUT, IN THE CASE OF THE
TRUST, NOT INCLUDING ANY TAXES ASSERTED WITH RESPECT TO OWNERSHIP OF THE
CONTRACTS AND ADDITIONAL CONTRACTS OR FEDERAL OR OTHER APPLICABLE TAX STATE
INCOME TAXES ARISING

 

39

--------------------------------------------------------------------------------


 


OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS), AND ALL COSTS AND EXPENSES IN DEFENDING AGAINST SUCH TAXES.


 


(C)                                  NOTWITHSTANDING ANY OTHER PROVISION IN ANY
TRANSACTION DOCUMENT, THE DEPOSITOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
THE TRUST, THE OWNER TRUSTEE IN ITS INDIVIDUAL CAPACITY, THE INDENTURE TRUSTEE
AND THE NOTEHOLDERS FROM AND AGAINST ANY LOSS, LIABILITY OR EXPENSE INCURRED BY
REASON OF (I) THE DEPOSITOR’S WILLFUL MISFEASANCE, BAD FAITH OR NEGLIGENCE IN
THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY OR BY REASON OF A RECKLESS DISREGARD OF ITS
OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY AND (II) THE DEPOSITOR’S VIOLATION OF FEDERAL OR STATE
SECURITIES LAWS IN CONNECTION WITH THE REGISTRATION OR THE SALE OF THE NOTES AND
(III) ANY ACTION TAKEN, OR FAILED TO BE TAKEN, BY THE DEPOSITOR IN RESPECT OF
ANY PORTION OF THE TRUST PROPERTY.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION IN ANY
TRANSACTION DOCUMENT, THE DEPOSITOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
THE OWNER TRUSTEE IN ITS INDIVIDUAL CAPACITY AND THE INDENTURE TRUSTEE AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM AND AGAINST ALL COSTS,
EXPENSES, UNPAID FEES, LOSSES, CLAIMS, DAMAGES AND LIABILITIES ARISING OUT OF OR
INCURRED IN CONNECTION WITH THE ACCEPTANCE OR PERFORMANCE OF THE TRUSTS AND
DUTIES CONTAINED HEREIN AND IN THE TRUST AGREEMENT, IN THE CASE OF THE OWNER
TRUSTEE, AND IN THE INDENTURE, IN THE CASE OF THE INDENTURE TRUSTEE, EXCEPT TO
THE EXTENT THAT SUCH COST, EXPENSE, LOSS, CLAIM, DAMAGE OR LIABILITY (I) SHALL
BE DUE TO THE WILLFUL MISFEASANCE, BAD FAITH OR GROSS NEGLIGENCE (EXCEPT FOR
ERRORS IN JUDGMENT) OF THE OWNER TRUSTEE OR THE INDENTURE TRUSTEE, AS
APPLICABLE, (II) IN THE CASE OF THE OWNER TRUSTEE, SHALL ARISE FROM THE BREACH
BY THE OWNER TRUSTEE OF ANY OF ITS REPRESENTATIONS OR WARRANTIES IN ITS
INDIVIDUAL CAPACITY SET FORTH IN THE TRUST AGREEMENT, (III) IN THE CASE OF THE
INDENTURE TRUSTEE, SHALL ARISE FROM THE BREACH BY THE INDENTURE TRUSTEE OF ANY
OF ITS REPRESENTATIONS AND WARRANTIES SET FORTH IN THE INDENTURE OR (IV) RELATES
TO ANY TAX OTHER THAN THE TAXES WITH RESPECT TO WHICH EITHER THE DEPOSITOR OR
THE SERVICER SHALL BE REQUIRED TO INDEMNIFY THE OWNER TRUSTEE OR THE INDENTURE
TRUSTEE, AS APPLICABLE.


 


(E)                                  THE DEPOSITOR SHALL PAY ANY AND ALL TAXES
LEVIED OR ASSESSED UPON ALL OR ANY PART OF THE OWNER TRUST ESTATE.


 

Indemnification under this Section 4.2 shall survive the resignation or removal
of the Owner Trustee or the Indenture Trustee and the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation.  If the Depositor shall have made any indemnity payments pursuant
to this Section 4.2 and the Person to or on behalf of whom such payments are
made thereafter shall collect any of such amounts from others, such Person shall
promptly repay such amounts to the Depositor, without interest.

 


SECTION 4.3.                                MERGER OR CONSOLIDATION OF, OR
ASSUMPTION OF THE OBLIGATIONS OF, DEPOSITOR.


 

Any Person (a) into which the Depositor shall be merged or consolidated,
(b) resulting from any merger, conversion or consolidation to which the
Depositor shall be a party or (c) that shall succeed by purchase and assumption
to all or substantially all of the business of the Depositor, which Person in
any of the foregoing cases executes an agreement of assumption to

 

40

--------------------------------------------------------------------------------


 

perform every obligation of the Depositor under this Agreement, shall be the
successor to the Depositor under this Agreement without the execution or filing
of any other document or any further act on the part of any of the parties to
this Agreement; provided, however, that (i) the Depositor shall have delivered
to the Owner Trustee and the Indenture Trustee an Officer’s Certificate and an
Opinion of Counsel each stating that such merger, conversion, consolidation or
succession and such agreement of assumption comply with this Section 4.3 and
(ii) the Depositor shall have delivered to the Owner Trustee and the Indenture
Trustee an Opinion of Counsel either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements and amendments
thereto have been authorized and filed that are necessary to fully preserve and
protect the interest of the Trust and the Indenture Trustee, respectively, in
the Contracts and the other Trust Property, and reciting the details of such
filings, or (B) stating that, in the opinion of such counsel, no such action
shall be necessary to fully preserve and protect such interest.  The Depositor
shall provide notice of any merger, conversion, consolidation or succession
pursuant to this Section 4.3 to the Rating Agencies.  Notwithstanding anything
herein to the contrary, the execution of the foregoing agreement of assumption
and compliance with clauses (i) and (ii) above shall be conditions to the
consummation of the transactions referred to in clauses (a), (b) and (c) above.

 


SECTION 4.4.                                LIMITATION ON LIABILITY OF DEPOSITOR
AND OTHERS.


 


(A)                                  NEITHER THE DEPOSITOR NOR ANY OF THE
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS OF THE DEPOSITOR SHALL BE UNDER ANY
LIABILITY TO THE TRUST OR THE NOTEHOLDERS FOR ANY ACTION TAKEN OR FOR REFRAINING
FROM THE TAKING OF ANY ACTION PURSUANT TO THIS AGREEMENT OR FOR ERRORS IN
JUDGMENT; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT PROTECT THE DEPOSITOR
OR ANY SUCH PERSON AGAINST ANY LIABILITY THAT WOULD OTHERWISE BE IMPOSED BY
REASON OF WILLFUL MISFEASANCE OR BAD FAITH IN THE PERFORMANCE OF DUTIES OR BY
REASON OF RECKLESS DISREGARD OF OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT, OR
BY REASON OF NEGLIGENCE IN THE PERFORMANCE OF DUTIES UNDER THIS AGREEMENT
(EXCEPT FOR ERRORS IN JUDGMENT).  THE DEPOSITOR, AND ITS DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS, MAY RELY IN GOOD FAITH ON THE ADVICE OF COUNSEL OR ON ANY
DOCUMENT OF ANY KIND PRIMA FACIE PROPERLY EXECUTED AND SUBMITTED BY ANY PERSON
IN RESPECT OF ANY MATTERS ARISING UNDER THIS AGREEMENT.


 


(B)                                 THE DEPOSITOR SHALL NOT BE UNDER ANY
OBLIGATION TO APPEAR IN, PROSECUTE OR DEFEND ANY LEGAL ACTION THAT SHALL NOT BE
INCIDENTAL TO ITS OBLIGATIONS UNDER THIS AGREEMENT AND THAT IN ITS OPINION MAY
INVOLVE IT IN ANY EXPENSE OR LIABILITY.


 


SECTION 4.5.                                DEPOSITOR MAY OWN CLASS A NOTES.


 

The Depositor, and any Affiliate of the Depositor, may, in its individual or any
other capacity, become the owner or pledgee of Class A Notes with the same
rights as it would have if it were not the Depositor or an Affiliate of the
Depositor, except as otherwise expressly provided herein (including in the
definition of Class A Note Balance) or in the other Transaction Documents. 
Except as otherwise expressly provided herein (including the definition of
Class A Note Balance) or in the other Transaction Documents, Class A Notes so
owned by or pledged to the Depositor or such Affiliate shall have an equal and
proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority or distinction as among the
Class A Notes.

 

41

--------------------------------------------------------------------------------


 


SECTION 4.6.                                COVENANTS OF THE DEPOSITOR.


 

The Depositor hereby covenants and agree that, so long as any Note is
outstanding, it shall:

 


(A)                                  NOT COMMINGLE ITS ASSETS WITH THOSE OF ANY
OTHER PERSON;


 


(B)                                 MAINTAIN SEPARATE RECORDS, FINANCIAL
STATEMENTS AND BOOKS OF ACCOUNT FROM THOSE OF ANY OTHER PERSON;


 


(C)                                  HOLD MEETINGS AS APPROPRIATE TO AUTHORIZE
ALL ACTION ON BEHALF OF THE DEPOSITOR AND OBSERVE ALL OF ITS OTHER
ORGANIZATIONAL FORMALITIES;


 


(D)                                 NOT BECOME INVOLVED IN THE DAY TO DAY
MANAGEMENT OF ANY OTHER PERSON;


 


(E)                                  OPERATE SO AS NOT TO BE SUBSTANTIVELY
CONSOLIDATED WITH ANY OTHER PERSON;


 


(F)                                    MAINTAIN ITS ASSETS SEPARATELY FROM ANY
OTHER PERSON (INCLUDING THROUGH THE MAINTENANCE OF A SEPARATE BANK ACCOUNT);


 


(G)                                 HOLD ITSELF OUT AS A SEPARATE ENTITY FROM
ANY OTHER PERSON, SHALL CONDUCT BUSINESS IN ITS OWN NAME ON ITS OWN STATIONARY,
INVOICES AND CHECKS, AND SHALL CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS
SEPARATE IDENTITY;


 


(H)                                 EXCEPT AS IS EXPRESSLY SET FORTH IN THE
ADMINISTRATION AGREEMENT, PAY FROM ITS ASSETS ALL OBLIGATIONS AND INDEBTEDNESS
OF ANY KIND INCURRED BY IT, AND SHALL NOT PAY FROM ITS ASSETS ANY OBLIGATIONS OR
INDEBTEDNESS OF ANY OTHER PERSON;


 


(I)                                     PAY SALARIES OF ITS EMPLOYEES, IF ANY,
FROM ITS OWN FUNDS, AND FAIRLY ALLOCATE ANY EXPENSES SHARED WITH AN AFFILIATE;


 


(J)                                     NOT GUARANTEE OR BECOME OBLIGATED FOR
THE DEBTS OF ANY OTHER PERSON OR HOLD OUT ITS CREDIT AS BEING AVAILABLE TO
SATISFY THE OBLIGATIONS OF OTHERS;


 


(K)                                  NOT ACQUIRE OBLIGATIONS OR SECURITIES OF
ITS MEMBERS OR ITS AFFILIATES;


 


(L)                                     ALLOCATE FAIRLY AND REASONABLY ANY
OVERHEAD FOR SHARED OFFICE SPACE;


 


(M)                               MAINTAIN ADEQUATE CAPITAL AND A SUFFICIENT
NUMBER OF EMPLOYEES (WHICH MAY BE ZERO) IN LIGHT OF ITS CONTEMPLATED BUSINESS
ACTIVITIES; AND


 


(N)                                 INSURE THAT ANY FINANCIAL TRANSACTION
BETWEEN THE DEPOSITOR AND ANY OF ITS AFFILIATES BE ON ARM’S LENGTH, COMMERCIALLY
REASONABLE TERMS.

 

42

--------------------------------------------------------------------------------


 


ARTICLE V


 


MISCELLANEOUS


 


SECTION 5.1.                                AMENDMENT.


 


(A)                                  THIS AGREEMENT MAY BE AMENDED FROM TIME TO
TIME BY THE SELLER, THE SERVICER, THE DEPOSITOR AND THE TRUST, WITH THE CONSENT
OF THE INDENTURE TRUSTEE AND THE INSURER (PROVIDED THAT NO INSURER DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING), BUT WITHOUT THE CONSENT OF ANY OF THE
NOTEHOLDERS, TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION IN
THIS AGREEMENT THAT MAY BE INCONSISTENT WITH ANY OTHER PROVISIONS IN THIS
AGREEMENT OR ANY OFFERING DOCUMENT USED IN CONNECTION WITH THE INITIAL OFFER AND
SALE OF THE NOTES OR TO ADD, CHANGE OR ELIMINATE ANY OTHER PROVISIONS WITH
RESPECT TO MATTERS OR QUESTIONS ARISING UNDER THIS AGREEMENT THAT ARE NOT
INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH
AMENDMENT SHALL NOT, AS EVIDENCED BY AN OPINION OF COUNSEL, WHICH MAY BE BASED
ON AN OFFICER’S CERTIFICATE OF THE SELLER, THE SERVICER, THE DEPOSITOR OR THE
TRUST DELIVERED TO THE OWNER TRUSTEE, THE INDENTURE TRUSTEE AND THE INSURER,
MATERIALLY AND ADVERSELY AFFECT THE INTERESTS OF ANY NOTEHOLDER.  ANY SUCH
AMENDMENT SHALL BE DEEMED NOT TO MATERIALLY AND ADVERSELY AFFECT THE INTERESTS
OF ANY NOTEHOLDER IF THE RATING AGENCY CONDITION IS SATISFIED OR THE PERSON
REQUESTING THE AMENDMENT OBTAINS AN OPINION OF COUNSEL SATISFACTORY TO THE
INDENTURE TRUSTEE AND THE OWNER TRUSTEE TO THAT EFFECT.


 


(B)                                 THIS AGREEMENT MAY ALSO BE AMENDED FROM TIME
TO TIME BY THE SELLER, THE SERVICER, THE DEPOSITOR, THE TRUST AND THE INSURER
(PROVIDED THAT NO INSURER DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND IF
SO, PROVIDED FURTHER THAT SUCH AMENDMENT SHALL NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE INSURER), WITH THE CONSENT OF THE INDENTURE TRUSTEE AND THE
HOLDERS OF NOTES EVIDENCING NOT LESS THAN 51% OF THE CLASS A NOTE BALANCE, FOR
THE PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING IN ANY MANNER OR ELIMINATING
ANY OF THE PROVISIONS OF THIS AGREEMENT, OR OF MODIFYING IN ANY MANNER THE
RIGHTS OF THE NOTEHOLDERS; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT SHALL
(I) INCREASE OR REDUCE IN ANY MANNER THE AMOUNT OF, OR ACCELERATE OR DELAY THE
TIMING OF, OR CHANGE THE ALLOCATION OR PRIORITY OF, COLLECTIONS ON OR IN RESPECT
OF THE CONTRACTS OR DISTRIBUTIONS THAT ARE REQUIRED TO BE MADE FOR THE BENEFIT
OF THE NOTEHOLDERS OR CHANGE THE NOTE RATE OF ANY CLASS OF CLASS A NOTES, OR THE
REQUIRED RESERVE ACCOUNT AMOUNT, WITHOUT THE CONSENT OF ALL ADVERSELY AFFECTED
NOTEHOLDERS (II) REDUCE THE PERCENTAGE REQUIRED TO CONSENT TO ANY SUCH
AMENDMENT, WITHOUT THE CONSENT OF ALL ADVERSELY AFFECTED NOTEHOLDERS OR
(III) ADVERSELY AFFECT THE RATING OF THE NOTES BY THE RATING AGENCIES WITHOUT
THE CONSENT OF THE HOLDERS OF NOTES EVIDENCING NOT LESS THAN 66-2/3% OF THE
CLASS A NOTE BALANCE.


 


(C)                                  PRIOR TO THE EXECUTION OF ANY AMENDMENT OR
CONSENT PURSUANT TO SECTION 5.1(B), THE SERVICER SHALL PROVIDE WRITTEN
NOTIFICATION OF THE SUBSTANCE OF SUCH AMENDMENT OR CONSENT TO EACH RATING AGENCY
AND THE INSURER.


 


(D)                                 PROMPTLY AFTER THE EXECUTION OF ANY
AMENDMENT OR CONSENT PURSUANT TO SECTION 5.1(B), THE TRUST SHALL FURNISH WRITTEN
NOTIFICATION OF THE SUBSTANCE OF SUCH AMENDMENT OR CONSENT TO THE INDENTURE
TRUSTEE AND EACH OF THE RATING AGENCIES.  IT SHALL NOT BE NECESSARY FOR THE
CONSENT OF THE NOTEHOLDERS PURSUANT TO SECTION 5.1(B) TO APPROVE THE PARTICULAR
FORM OF ANY PROPOSED AMENDMENT OR CONSENT, BUT IT SHALL BE SUFFICIENT IF SUCH
CONSENT SHALL APPROVE THE

 

43

--------------------------------------------------------------------------------


 


SUBSTANCE THEREOF.  THE MANNER OF OBTAINING SUCH CONSENTS (AND ANY OTHER
CONSENTS OF THE NOTEHOLDERS PROVIDED FOR IN THIS AGREEMENT) AND OF EVIDENCING
THE AUTHORIZATION OF THE EXECUTION THEREOF BY THE NOTEHOLDERS SHALL BE SUBJECT
TO SUCH REASONABLE REQUIREMENTS AS THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE
MAY PRESCRIBE.


 


(E)                                  PRIOR TO THE EXECUTION OF ANY AMENDMENT
PURSUANT TO THIS SECTION 5.1, THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE SHALL
BE ENTITLED TO RECEIVE AND RELY UPON (I) AN OPINION OF COUNSEL STATING THAT THE
EXECUTION OF SUCH AMENDMENT (A) IS AUTHORIZED OR PERMITTED BY THIS AGREEMENT,
(B) WILL NOT MATERIALLY ADVERSELY AFFECT THE FEDERAL OR ANY APPLICABLE TAX STATE
INCOME OR FRANCHISE TAXATION OF ANY OUTSTANDING NOTE OR ANY HOLDER THEREOF AND
(C) WILL NOT CAUSE THE TRUST TO BE TAXABLE AS A CORPORATION FOR FEDERAL OR ANY
APPLICABLE TAX STATE INCOME OR FRANCHISE TAX PURPOSES AND (II) AN OFFICER’S
CERTIFICATE OF THE SERVICER THAT ALL CONDITIONS PRECEDENT PROVIDED FOR IN THIS
AGREEMENT TO THE EXECUTION OF SUCH AMENDMENT HAVE BEEN COMPLIED WITH.  THE OWNER
TRUSTEE OR THE INDENTURE TRUSTEE MAY, BUT SHALL NOT BE OBLIGATED TO, ENTER INTO
ANY SUCH AMENDMENT WHICH AFFECTS SUCH OWNER TRUSTEE’S OR INDENTURE TRUSTEE’S OWN
RIGHTS, DUTIES OR IMMUNITIES UNDER THIS AGREEMENT OR OTHERWISE.


 


SECTION 5.2.                                PROTECTION OF TITLE OF TRUST.


 


(A)                                  THE DEPOSITOR OR THE SERVICER, OR BOTH,
SHALL AUTHORIZE AND FILE SUCH FINANCING STATEMENTS AND CAUSE TO BE AUTHORIZED
AND FILED SUCH CONTINUATION STATEMENTS, ALL IN SUCH MANNER AND IN SUCH PLACES AS
MAY BE REQUIRED BY LAW FULLY TO PRESERVE, MAINTAIN AND PROTECT THE INTEREST OF
THE TRUST AND THE INDENTURE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND THE
INSURER IN THE CONTRACTS AND THE PROCEEDS THEREOF.  THE DEPOSITOR OR THE
SERVICER, OR BOTH, SHALL DELIVER (OR CAUSE TO BE DELIVERED) TO THE OWNER TRUSTEE
AND THE INDENTURE TRUSTEE FILE-STAMPED COPIES OF, OR FILING RECEIPTS FOR, ANY
DOCUMENT FILED AS PROVIDED ABOVE AS SOON AS AVAILABLE FOLLOWING SUCH FILING.


 


(B)                                 THE DEPOSITOR SHALL NOT CHANGE (I) ITS NAME,
IDENTITY OR CORPORATE STRUCTURE IN ANY MANNER THAT WOULD MAKE ANY FINANCING
STATEMENT OR CONTINUATION STATEMENT FILED AGAINST THE DEPOSITOR BY THE DEPOSITOR
OR THE SERVICER IN ACCORDANCE WITH SECTION 5.2(A) SERIOUSLY MISLEADING WITHIN
THE MEANING OF SECTION 9-507 OF THE RELEVANT UCC OR (II) ITS JURISDICTION OF
ORGANIZATION, UNLESS, IN EACH CASE, IT SHALL HAVE GIVEN THE OWNER TRUSTEE AND
THE INDENTURE TRUSTEE AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE THEREOF AND
SHALL HAVE PROMPTLY FILED SUCH AMENDMENTS TO PREVIOUSLY FILED FINANCING
STATEMENTS OR CONTINUATION STATEMENTS OR SUCH NEW FINANCING STATEMENTS AS MAY BE
NECESSARY TO CONTINUE THE PERFECTION OF THE INTEREST OF THE TRUST AND THE
INDENTURE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND THE INSURER IN THE
CONTRACTS AND THE PROCEEDS THEREOF.


 


(C)                                  THE DEPOSITOR AND THE SERVICER SHALL GIVE
THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE AT LEAST SIXTY (60) DAYS’ PRIOR
WRITTEN NOTICE OF ANY RELOCATION OF ITS PRINCIPAL EXECUTIVE OFFICE OR CHANGE OF
ITS JURISDICTION OF FORMATION AND SHALL PROMPTLY FILE ANY SUCH AMENDMENT,
CONTINUATION STATEMENT OR ANY NEW FINANCING STATEMENT.  THE SERVICER SHALL AT
ALL TIMES MAINTAIN EACH OFFICE FROM WHICH IT SHALL SERVICE CONTRACTS, AND ITS
PRINCIPAL EXECUTIVE OFFICE, WITHIN THE UNITED STATES OF AMERICA.

 

44

--------------------------------------------------------------------------------


 


(D)                                 THE SERVICER SHALL MAINTAIN ACCOUNTS AND
RECORDS AS TO EACH CONTRACT ACCURATELY AND IN SUFFICIENT DETAIL TO PERMIT
(I) THE READER THEREOF TO KNOW AT ANY TIME THE STATUS OF SUCH CONTRACT,
INCLUDING PAYMENTS AND RECOVERIES MADE AND PAYMENTS OWING (AND THE NATURE OF
EACH) AND (II) RECONCILIATION BETWEEN PAYMENTS OR RECOVERIES ON (OR WITH RESPECT
TO) EACH CONTRACT AND THE AMOUNTS FROM TIME TO TIME DEPOSITED IN THE COLLECTION
ACCOUNT AND THE RESERVE ACCOUNT IN RESPECT OF SUCH CONTRACT.


 


(E)                                  THE SERVICER SHALL MAINTAIN ITS COMPUTER
SYSTEMS SO THAT, FROM AND AFTER THE TIME OF THE TRANSFER OF THE CONTRACTS TO THE
TRUST PURSUANT TO THIS AGREEMENT, THE SERVICER’S MASTER COMPUTER RECORDS
(INCLUDING ANY BACK-UP ARCHIVES) THAT REFER TO A CONTRACT SHALL INDICATE CLEARLY
THE INTEREST OF THE TRUST AND THE INDENTURE TRUSTEE IN SUCH CONTRACT AND THAT
SUCH CONTRACT IS OWNED BY THE TRUST AND HAS BEEN PLEDGED TO THE INDENTURE
TRUSTEE PURSUANT TO THE INDENTURE.  INDICATION OF THE TRUST’S AND THE INDENTURE
TRUSTEE’S INTEREST IN A CONTRACT SHALL BE DELETED FROM OR MODIFIED ON THE
SERVICER’S COMPUTER SYSTEMS WHEN, AND ONLY WHEN, SUCH CONTRACT SHALL HAVE BEEN
PAID IN FULL OR REPURCHASED BY THE DEPOSITOR OR PURCHASED BY THE SERVICER.


 


(F)                                    IF AT ANY TIME THE DEPOSITOR OR THE
SERVICER SHALL PROPOSE TO SELL, GRANT A SECURITY INTEREST IN OR OTHERWISE
TRANSFER ANY INTEREST IN ANY MOTOR VEHICLE RETAIL INSTALLMENT SALE CONTRACT OR
SECURITY INTEREST AND PROMISSORY NOTE TO ANY PROSPECTIVE PURCHASER, LENDER OR
OTHER TRANSFEREE, THE SERVICER SHALL GIVE TO SUCH PROSPECTIVE PURCHASER, LENDER
OR OTHER TRANSFEREE COMPUTER TAPES, COMPACT DISKS, RECORDS OR PRINT-OUTS
(INCLUDING ANY RESTORED FROM BACK-UP ARCHIVES) THAT, IF THEY SHALL REFER IN ANY
MANNER WHATSOEVER TO ANY CONTRACT, SHALL INDICATE CLEARLY THAT SUCH CONTRACT HAS
BEEN SOLD AND IS OWNED BY THE TRUST AND HAS BEEN PLEDGED TO THE INDENTURE
TRUSTEE (UNLESS SUCH CONTRACT HAS BEEN PAID IN FULL OR REPURCHASED BY THE
DEPOSITOR OR PURCHASED BY THE SERVICER).


 


(G)                                 THE SERVICER SHALL PERMIT THE OWNER TRUSTEE,
THE INDENTURE TRUSTEE AND THEIR RESPECTIVE AGENTS AT ANY TIME DURING NORMAL
BUSINESS HOURS TO INSPECT, AUDIT AND MAKE COPIES OF AND ABSTRACTS FROM THE
SERVICER’S RECORDS REGARDING ANY CONTRACT.


 


(H)                                 UPON REQUEST, THE SERVICER SHALL FURNISH TO
THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE, WITHIN TEN (10) BUSINESS DAYS, A
LIST OF ALL CONTRACTS (BY CONTRACT NUMBER AND NAME OF OBLIGOR) THEN HELD AS PART
OF THE TRUST, TOGETHER WITH A RECONCILIATION OF SUCH LIST TO THE CONTRACT
SCHEDULE AND TO EACH OF THE MONTHLY SERVICER REPORTS FURNISHED BEFORE SUCH
REQUEST INDICATING REMOVAL OF CONTRACTS FROM THE TRUST.


 


(I)                                     THE SERVICER SHALL DELIVER TO THE OWNER
TRUSTEE AND THE INDENTURE TRUSTEE:


 

(I)                                     PROMPTLY AFTER THE EXECUTION AND
DELIVERY OF EACH AMENDMENT TO ANY FINANCING STATEMENT, AN OPINION OF COUNSEL
EITHER (A) STATING THAT, IN THE OPINION OF SUCH COUNSEL, ALL FINANCING
STATEMENTS AND CONTINUATION STATEMENTS HAVE BEEN AUTHORIZED AND FILED THAT ARE
NECESSARY FULLY TO PRESERVE AND PROTECT THE INTEREST OF THE TRUST AND THE
INDENTURE TRUSTEE IN THE CONTRACTS, AND RECITING THE DETAILS OF SUCH FILINGS OR
REFERRING TO PRIOR OPINIONS OF COUNSEL IN WHICH SUCH DETAILS ARE GIVEN, OR
(B) STATING THAT, IN THE OPINION OF SUCH COUNSEL, NO SUCH ACTION SHALL BE
NECESSARY TO PRESERVE AND PROTECT SUCH INTEREST; AND

 

45

--------------------------------------------------------------------------------


 

(II)                                  WITHIN NINETY (90) DAYS AFTER THE
BEGINNING OF EACH CALENDAR YEAR (BEGINNING WITH THE YEAR 2006), AN OPINION OF
COUNSEL, DATED AS OF A DATE DURING SUCH 90-DAY PERIOD, EITHER (A) STATING THAT,
IN THE OPINION OF SUCH COUNSEL, ALL FINANCING STATEMENTS AND CONTINUATION
STATEMENTS HAVE BEEN AUTHORIZED AND FILED THAT ARE NECESSARY FULLY TO PRESERVE
AND PROTECT THE INTEREST OF THE TRUST AND THE INDENTURE TRUSTEE IN THE
CONTRACTS, AND RECITING THE DETAILS OF SUCH FILINGS OR REFERRING TO PRIOR
OPINIONS OF COUNSEL IN WHICH SUCH DETAILS ARE GIVEN, OR (B) STATING THAT, IN THE
OPINION OF SUCH COUNSEL, NO SUCH ACTION SHALL BE NECESSARY TO PRESERVE AND
PROTECT SUCH INTEREST.

 

Each Opinion of Counsel referred to in clause (i)(A) or (i)(B) above shall
specify any action necessary (as of the date of such opinion) to be taken in the
following year to preserve and protect such interest.

 


SECTION 5.3.                                GOVERNING LAW.


 

This Agreement shall be construed in accordance with the laws of the State of
New York, without reference to its conflict of law provisions, and the
obligations, rights and remedies of the parties under this Agreement shall be
determined in accordance with such laws.

 


SECTION 5.4.                                NOTICES.


 

All demands, notices and other communications under this Agreement shall be in
writing, personally delivered, sent by telecopier, overnight courier or mailed
by certified mail, return receipt requested, and shall be deemed to have been
duly given upon receipt (a) in the case of the Seller, at the following address:
675 Bering Drive, Suite 710, Houston, Texas 77057 Attention: Bennie Duck, (b) in
the case of the Depositor, at the following address: 675 Bering Drive,
Suite 710, Houston, Texas 77057 Attention: Bennie Duck, (c) in the case of the
Servicer, at the following address: 675 Bering Drive, Suite 710, Houston, Texas
77057, Attention: Bennie Duck, (d) in the case of the Owner Trustee, at the
related Corporate Trust Office, (e) in the case of the Indenture Trustee, at the
related Corporate Trust Office, (f) in the case of Moody’s, at the following
address: Moody’s Investors Service, Inc., 99 Church Street, 4th Floor, New York,
New York 10007, ServicerReports@moodys.com, Attn: Yan Yan, with an additional
copy to Moody’s Investors Service, Inc., 99 Church Street, 4th Floor, New York,
New York 10007, Attn: ABS Monitoring Department, and (g) in the case of S&P, if
available electronically, at Servicer_reports@sandp.com, and if not available
electronically, at the following address: Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., 55 Water Street, 43rd Floor, New
York, New York 10041, Attention: ABS Surveillance Group, and (h) in the case of
the Insurer, at the following address:  MBIA Insurance Corporation, 113 King
Street, Armonk, New York 10504, Attention: Insured Portfolio Management,
Structured Finance.

 


SECTION 5.5.                                SEVERABILITY OF PROVISIONS.


 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement,
or of the Notes, or the rights of the Holders thereof.

 

46

--------------------------------------------------------------------------------


 


SECTION 5.6.                                ASSIGNMENT.


 

Notwithstanding anything to the contrary contained herein this Agreement may not
be assigned by the Depositor or the Servicer without the prior written consent
of the Trust, the Indenture Trustee and the Holders of Notes evidencing not less
than 66-2/3% of the Class A Note Balance.

 


SECTION 5.7.                                FURTHER ASSURANCES.


 

The Depositor and the Servicer agree to do and perform, from time to time, any
and all acts and to execute any and all further instruments required or
reasonably requested by the Owner Trustee or the Indenture Trustee more fully to
effect the purposes of this Agreement, including, without limitation, the
execution of any financing statements or continuation statements relating to the
Contracts for filing under the provisions of the Relevant UCC of any applicable
jurisdiction.

 


SECTION 5.8.                                NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the Owner
Trustee, the Indenture Trustee, the Insurer or the Noteholders, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges provided in this Agreement are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided by law.

 


SECTION 5.9.                                THIRD-PARTY BENEFICIARIES.


 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto, the Noteholders and their respective successors and permitted assigns. 
Except as otherwise provided in Section 4.2 and this Article V, no other Person
shall have any right or obligation hereunder.  The parties hereto hereby
acknowledge and consent to the pledge of this Agreement by the Trust to the
Indenture Trustee for the benefit of the Noteholders and the Insurer pursuant to
the Indenture.  The Insurer is an express third party beneficiary of this
Agreement and is entitled to enforce the provisions hereof as if a party hereto.

 


SECTION 5.10.                         ACTIONS BY NOTEHOLDERS.


 


(A)                                  WHEREVER IN THIS AGREEMENT A PROVISION IS
MADE THAT AN ACTION MAY BE TAKEN OR A NOTICE, DEMAND OR INSTRUCTION GIVEN BY THE
NOTEHOLDERS, SUCH ACTION, NOTICE OR INSTRUCTION MAY BE TAKEN OR GIVEN BY ANY
NOTEHOLDER, AS APPLICABLE, UNLESS SUCH PROVISION REQUIRES A SPECIFIC PERCENTAGE
OF THE NOTEHOLDERS.


 


(B)                                 ANY REQUEST, DEMAND, AUTHORIZATION,
DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACT BY A NOTEHOLDER SHALL BIND SUCH
NOTEHOLDER AND EVERY SUBSEQUENT HOLDER OF SUCH NOTE ISSUED UPON THE REGISTRATION
OF TRANSFER THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF IN RESPECT OF
ANYTHING DONE OR OMITTED TO BE DONE BY THE OWNER TRUSTEE, THE INDENTURE TRUSTEE
OR THE SERVICER IN RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH ACTION IS
MADE UPON SUCH NOTE.

 

47

--------------------------------------------------------------------------------


 


SECTION 5.11.                         COUNTERPARTS.


 

For the purpose of facilitating the execution of this Agreement and for other
purposes, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
all of which counterparts shall constitute but one and the same instrument.

 


SECTION 5.12.                         [RESERVED].


 


SECTION 5.13.                         NO BANKRUPTCY.


 


(A)                                  THE OWNER TRUSTEE, THE INDENTURE TRUSTEE
AND THE SERVICER EACH COVENANTS AND AGREES THAT, PRIOR TO THE DATE WHICH IS ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL SECURITIES ISSUED BY THE
TRUST, WHICH SECURITIES WERE RATED BY ANY NATIONALLY RECOGNIZED STATISTICAL
RATING ORGANIZATION, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST, OR KNOWINGLY OR INTENTIONALLY COOPERATE OR ENCOURAGE ANY
OTHER PERSON IN INSTITUTING AGAINST, THE DEPOSITOR ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR OTHER
PROCEEDINGS UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW.


 


(B)                                 THE OWNER TRUSTEE, THE INDENTURE TRUSTEE,
THE SERVICER AND THE DEPOSITOR EACH COVENANTS AND AGREES THAT, PRIOR TO THE DATE
WHICH IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL SECURITIES ISSUED
BY THE TRUST, WHICH SECURITIES WERE RATED BY ANY NATIONALLY RECOGNIZED
STATISTICAL RATING ORGANIZATION, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY
OTHER PERSON IN INSTITUTING AGAINST, OR KNOWINGLY OR INTENTIONALLY COOPERATE OR
ENCOURAGE ANY OTHER PERSON IN INSTITUTING AGAINST, THE TRUST ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR OTHER
PROCEEDINGS UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW.


 


(C)                                  THIS SECTION 5.13 SHALL SURVIVE THE
RESIGNATION OR REMOVAL OF THE OWNER TRUSTEE UNDER THE TRUST AGREEMENT AND THE
INDENTURE TRUSTEE UNDER THE INDENTURE AND SHALL SURVIVE THE TERMINATION OF THE
TRUST AGREEMENT AND THE INDENTURE.


 


SECTION 5.14.                         LIMITATION OF LIABILITY OF OWNER TRUSTEE
AND INDENTURE TRUSTEE.


 


(A)                                  NOTWITHSTANDING ANYTHING CONTAINED HEREIN
OR CONTEMPLATED HEREBY TO THE CONTRARY, THIS AGREEMENT HAS BEEN SIGNED BY THE
OWNER TRUSTEE NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS OWNER
TRUSTEE OF THE TRUST, AND IN NO EVENT SHALL THE OWNER TRUSTEE IN ITS INDIVIDUAL
CAPACITY HAVE ANY LIABILITY FOR THE REPRESENTATIONS, WARRANTIES, COVENANTS,
AGREEMENTS OR OTHER OBLIGATIONS OF THE TRUST HEREUNDER OR IN ANY OF THE
CERTIFICATES, NOTICES OR AGREEMENTS DELIVERED PURSUANT HERETO OR CONTEMPLATED
HEREBY, AS TO ALL OF WHICH RECOURSE SHALL BE HAD SOLELY TO THE ASSETS OF THE
TRUST.  FOR ALL PURPOSES OF THIS AGREEMENT, THE OWNER TRUSTEE (AS SUCH AND IN
ITS INDIVIDUAL CAPACITY) SHALL BE SUBJECT TO, AND ENTITLED TO THE BENEFITS OF,
THE TERMS AND PROVISIONS OF THE TRUST AGREEMENT.


 


(B)                                 NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THIS AGREEMENT HAS BEEN ACCEPTED BY THE INDENTURE TRUSTEE NOT IN
ITS INDIVIDUAL CAPACITY BUT SOLELY AS INDENTURE TRUSTEE, AND IN NO EVENT SHALL
THE INDENTURE TRUSTEE IN ITS INDIVIDUAL CAPACITY HAVE ANY LIABILITY FOR THE
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS OF THE
TRUST

 

48

--------------------------------------------------------------------------------


 


HEREUNDER OR IN ANY OF THE CERTIFICATES, NOTICES OR AGREEMENTS DELIVERED
PURSUANT HERETO, AS TO ALL OF WHICH RECOURSE SHALL BE HAD SOLELY TO THE ASSETS
OF THE TRUST.


 


SECTION 5.15.                         CERTAIN RIGHTS OF THE INSURER.


 

So long as no Insurer Default shall have occurred and be continuing, the Insurer
shall have the right to exercise all rights, including voting rights, which the
Class A Noteholders are entitled to exercise pursuant to this Sale and
Allocation Agreement, without any consent of such Class A Noteholders; provided,
however, that the foregoing shall not apply to the rights of the Class A
Noteholders set forth in the proviso to paragraph (b) of Section 5.1 of this
Agreement.

 


SECTION 5.16.                         OPTIONAL REDEMPTION.


 

If, as of the last day of any Collection Period, the Pool Balance is less than
or equal to 15% of the sum of (a) the aggregate Principal Balances of all of the
Contracts as of the Initial Cutoff Date and (b) the sum, for each Additional
Contract Cutoff Date, of the Aggregate Principal Balances of all Contracts that
became Additional Contracts on such Additional Contract Cutoff Date, the
Depositor shall have the option to purchase from the Issuer, on the following
Payment Date, the Owner Trust Estate, other than the Collection Account, the
Class A Note Payment Account, the Class B Note Payment Account, the Prefunding
Account and the Reserve Account.  To exercise such option, the Depositor shall
notify in writing the Owner Trustee, the Indenture Trustee, the Issuer and the
Insurer no later than fifteen (15) days prior to the Payment Date on which such
repurchase is to be effected (the “Prepayment Date”) and shall deposit into the
Collection Account on the Business Day preceding such Payment Date an amount
equal to the aggregate Purchase Amount for the Contracts, plus the appraised
value of any other Trust Property, other than the Collection Account, the
Class A Note Payment Account, the Class B Note Payment Account, the Prefunding
Account or the Reserve Account, such value to be determined by an appraiser
mutually agreed upon by the Servicer, the Trust, the Indenture Trustee and the
Insurer; provided, however, that the Depositor shall not be permitted to
exercise such option unless the amount to be deposited in the Collection Account
pursuant to this Section 5.16 plus all amounts on deposit in the Collection
Account, the Class A Note Payment Account, the Class B Note Payment Account, the
Prefunding Account and the Reserve Account are at least equal to the sum of the
Class A Note Balance and the Class B Note Balance plus all accrued but unpaid
interest (including any overdue interest) on each Class of Class A Notes plus
all amounts due the Insurer under the Insurance Agreement and the Policy plus
all amounts due to the Owner Trustee, the Indenture Trustee, the Custodian, the
Servicer and the Back-up Servicer under the Transaction Documents (the
“Redemption Price”).  Such amount shall be paid in accordance with
Section 3.5(d).  Such payment amount, plus, to the extent necessary, all amounts
in the Collection Account, the Class A Note Payment Account, the Class B Note
Payment Account, the Prefunding Account and the Reserve Account, shall be used
to make payments in full to the Noteholders and the Insurer in the manner set
forth in Article III of this Agreement.

 


SECTION 5.17.                         SUBORDINATION.


 

Any obligations of the Depositor under this Agreement are obligations solely of
the Depositor and will not constitute a claim against the Depositor to the
extent that the Depositor does not have funds sufficient to make payment of such
obligations.  In furtherance of and not in

 

49

--------------------------------------------------------------------------------


 

derogation of the foregoing, each party to this Agreement, by entering into or
accepting this Agreement, acknowledges and agrees that it has no right, title or
interest in or to the Other Assets of the Depositor.  To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, any party to this Agreement either (i) asserts an interest or claim
to, or benefit from, Other Assets, or (ii) is deemed to have any such interest,
claim to, or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Bankruptcy Code or any successor
provision having similar effect under the Bankruptcy Code), then such party
further acknowledges and agrees that any such interest, claim or benefit in or
from Other Assets is and will be expressly subordinated to the indefeasible
payment in full, which, under the terms of the relevant documents relating to
the securitization or conveyance of such Other Assets, are entitled to be paid
from, entitled to the benefits of, or otherwise secured by such Other Assets
(whether or not any such entitlement or security interest is legally perfected
or otherwise entitled to a priority of distributions or application under
applicable law, including insolvency laws, and whether or not asserted against
the Depositor), including the payment of post-petition interest on such other
obligations and liabilities.  This subordination provision will be deemed a
subordination provision within the meaning of Section 510(a) of the Bankruptcy
Code.  Each party to this Agreement further acknowledges and agrees that no
adequate remedy at law exists for a breach of this Section 5.17 and the terms of
this Section 5.17 may be enforced by an action for specific performance.  The
provisions of this Section 5.17 will be for the third party benefit of those
entitled to rely thereon and will survive the termination of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sale and Allocation
Agreement to be duly executed by their respective officers, thereunto duly
authorized, all as of the day and year first above written.

 

 

FIRST INVESTORS SERVICING
CORPORATION, as Servicer

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FIRST INVESTORS AUTO OWNER TRUST
2005-A

 

 

 

By:

WELLS FARGO DELAWARE TRUST
COMPANY, not in its individual capacity
but solely as Owner Trustee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FIRST INVESTORS AUTO FUNDING CORPORATION, as Depositor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Indenture Trustee and
Securities Intermediary

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Contract Schedule

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Location of Contract Files

 

 

ABS Custody Vault

751 Kasota Avenue

MAC N9328-011

Minneapolis, MN 55414

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Perfection Representations, Warranties and Covenants

 

In addition to the representations, warranties and covenants contained in this
Agreement, the Depositor hereby represents, warrants, and covenants to the Trust
as follows on the Closing Date and on each Additional Contract Purchase Date on
which the Trust purchases Contracts, in each case only with respect to the
Collateral sold to the Trust on the Closing Date or the relevant Additional
Contract Purchase Date, as applicable:

 

General

 

1.             The Agreement creates a valid and continuing security interest
(as defined in the Relevant UCC Section 9-102) in the Collateral in favor of the
Trust, which security interest is prior to all other Liens, except as set forth
below and is enforceable as such against creditors of and purchasers from and
assignees of the Trust.

 

2.             Each Contract constitutes “tangible chattel paper” and not
“electronic chattel paper” within the meaning of the Relevant UCC Section 9-102.

 

3.             The Depositor has taken or will take all steps necessary actions
with respect to the Contracts to perfect the security interest of the Trust in
the Contracts .

 

Creation

 

1.             The Depositor owns and has good and marketable title to the
Collateral, free and clear of any Lien, claim or encumbrance of any Person,
excepting only tax liens, some mechanics’ liens and other liens that arise by
the operation of law, in each case on any of the Financed Vehicles and arising
solely as a result of an action or omission of the related Obligor.

 

Perfection

 

1.             The Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Collateral
granted to the Trust hereunder.

 

2.             With respect to Collateral that constitutes tangible chattel
paper, such tangible chattel paper is in the possession of the Custodian.  All
financing statements filed or to be filed against the Depositor in favor of the
Trust in connection with this Agreement describing the Collateral contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party.”

 

Priority

 

1.             Other than the security interest granted to the Trust pursuant to
this Agreement, the Depositor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed

 

3-1

--------------------------------------------------------------------------------


 

any of the Collateral.  Neither the Seller nor the Depositor has authorized the
filing of, or is aware of any financing statements against either the Seller or
the Depositor that includes a description of the Collateral and proceeds related
thereto other than any financing statement:  (i) relating to the transfer of the
Contracts by the Seller to the Depositor under the Contribution Agreement;
(ii) relating to the sale of the Contracts by the Depositor to the Trust under
this Agreement; (iii) relating to the security interest granted to the Indenture
Trustee by the Trust under the Indenture; or (iv) that has been terminated or
amended to reflect a release of the Collateral.

 

2.             Neither the Seller nor the Depositor is aware of any judgment,
ERISA or tax lien filings against either the Seller or the Depositor.

 

3.             None of the tangible chattel paper that constitutes or evidences
the Contracts has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Depositor, the Trust
or the Indenture Trustee.

 

Survival of Perfection Representations

 

1.             Notwithstanding any other provision of this Agreement, the
Contribution Agreement, the Indenture or any other Transaction Document, the
Perfection Representations, Warranties and Covenants contained in this
Schedule shall be continuing, and remain in full force and effect until such
time as all obligations under this Sale and Allocation Agreement, the
Contribution Agreement and the Indenture have been finally and fully paid and
performed.

 

No Waiver

 

1.             The parties hereto: (i) shall not, without obtaining a
confirmation of the then-current rating of the Class A Notes (without giving
effect to the Policy), waive any of the Perfection Representations, Warranties
or Covenants; (ii) shall provide the Rating Agencies with prompt written notice
of any breach of the Perfection Representations, Warranties or Covenants, and
shall not, without obtaining a confirmation of the then-current rating of the
Class A Notes (without giving effect to the Policy) as determined after any
adjustment or withdrawal of the ratings following notice of such breach) waive a
breach of any of the Perfection Representations, Warranties or Covenants.

 

3-2

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Monthly Servicer Report

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

[Reserved]

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Credit Policy

 

INDIRECT UNDERWRITING GUIDELINES

 

1.             Stability

 

A.            Residence

 

1.             The residence information may be obtained from the credit
application or dealer. Verification can be obtained from the credit bureau or a
direct check (phone verification), or other form of electronic \(Internet)
verification, if needed.

2.             Full amount of rent/mortgage will be used when calculating
applicant’s debt ratio.  Rent can be split under the following circumstances:

a.             Lease agreement is provided proving our applicant is not the only
person on the lease (or verbal verification).

b.             Applicant can provide proof that they are not liable for the
mortgage payment (or verbal verification). (example: mortgage in spouse’s name
only)

3.             A minimum household allowance of $300.00 will be calculated for
all applicants who own their own home free and clear.

 

B.            Employment

 

1.             All applicants must have a one-year employment history at current
job.  If less than one year on current job, they must have been on their
previous job for one year with no more than a 90 day gap.

2.             Self-employed applicants must have been in business for at least
3 years.  All self-employed applicants must provide previous two-year
professionally prepared tax returns with all applicable schedules.  Only income
on line 31 will be counted.  On an as needed basis, we will add depreciation
from schedules C & E to line 31.  Tax returns must be approved by the CCO or
Funding Manager.

3.             All military personnel must rank E-6 or above.  E-5’s are
accepted with a minimum of 5 years of service.

4.             All employment must be verified.  If there are no POI exceptions
in the file, we will waive employment verification on all Premier, Adv +, 1, and
2 deals.

5.             If POI has been waived, only current employment will be verified
regardless of time on job.

 

--------------------------------------------------------------------------------


 

6.             In the case of married applicants, the residence and employment
guidelines must apply to at least the applicant with the majority of the income.

 

2.             Income

 

A.            $2,500 gross monthly income.  Only income from the primary job
will be accepted unless applicant has been employed on the secondary job for at
least one year and is verified.  Permanent sources of income (pension, social
security, etc.) may be included as part of the minimum requirement. 
Non-permanent sources of income such as child support and alimony should be
included in the minimum income calculation if the customer can prove it is
received on a monthly basis.  (example:  6 consecutive bank statements with
child support deposits or documentation that it is paid through a state or local
agency)

 

B.            For married applicants, at least one must make a minimum of
$1,500  income with a household minimum of $2,500.

 

C.            All sources and amounts of income included in the budget analysis
must be verified (ADV 1,2,3,4)

 

D.            No POI is required on indirect loans Premier +, Adv 1, and Adv 2
deals unless the customer is self-employed.

 

E.             If self employed, POI can be waived on indirect loans, premier
and  + tiers if the following conditions are met:

 

1.             Five years or more self-employed (must be able to validate using
bureau)

2.             No bankruptcies, foreclosures, or repossessions within the past
three years

3.             Must have open auto paid as agreed for past 24 months or auto
paid out within last 6 months that was paid as agreed over last 24 months of
loan.

4.             New loan payment is not more than 25% greater than most recent
paid auto

 

F.             Acceptable sources of income verification may included:

 

1.             Retirement income – award letter, direct deposits or 1040.

2.             Social Security – Award statement, direct deposit, or most recent
W2.

3.             Alimony/child support – Current bank statement clearly
identifying an alimony or child support deposit, a current stub or voucher from
a state or local agency, or a copy of the divorce decree and recent bank
statement with a deposit amount that matches court ordered amount.

4.             Disability Income – must have a permanent disability and be
verified by award letter or settlement letter.

 

C-2

--------------------------------------------------------------------------------


 

5.             Rental Income – schedule E from tax returns.  Copy of lease is
not sufficient to substantiate rental income.

6.             Check stubs – Computer generated or typed which identifies the
applicant by name or social security number and provides enough data to
reasonably calculate the applicant’s monthly income

7.             W-2 statements are acceptable through March 31st of each year.

8.             Tax returns – we will only accept tax returns on self employed
applicants.  See previous page for details.

9.             Military personnel must provide L.E.S. statement.

10.           Commissioned sales person with less than 3 months on the job with
similar experience (selling the same type of product for another company). We
should ask for a current paystub (current employer) and a copy of the YTD
paystub or W2 from the previous employer proving similar income. (This will be
the income that we use to calculate the monthly income.) In some cases we may
need the prior years 1040’s. These would be required on people in Real Estate,
Insurance Sales, etc.  These need to be reviewed by a Funding Supervisor/Manager
or a Credit Manager prior to funding.

 

a.             Commissioned sales person with less than 3 months on the job,
with no prior experience with the type of product they are selling.  These deals
should be turned down.  We have no way to estimate what type of commission they
may or may not make.  The only exception to this rule is, if their base pay
(before commission) is enough for them to still meet our debt ratio
requirements.

 

b.             Commissioned sales person with more than 3 months on the job, but
the paystub we are looking at is from January, February or the middle of March. 
We should ask these people for a copy of the prior years W2 (which will give us
a more accurate reflection of their true monthly average.)

 

G.            Handwritten stubs, paystubs without identifying information, and
paystubs over 45 days old are not acceptable (see exception authority list).  On
all accepted forms of POI we should be aware of potential fraud and investigate
irregularities.  Following are some things to look at on a stub that may be
indicators of fraud:

 

1)             Different fonts or type settings

2)             Items that don’t line up

3)             Limited information on the paystub with questionable
verifications.  (example:  verification only available by cell phone)

4)             Unclear print

5)             Math on gross/net calculations that does not make sense

 

H.            Applicants that receive income on a net (versus gross) basis,
i.e., social security or permanent disability, will have their monthly income
grossed up by 125% to

 

C-3

--------------------------------------------------------------------------------


 

estimate a gross income figure. e.g.: $1,500 monthly social security income
would equal $1,875 gross income ($1,500 x 125% - $1,875). This is used for debt
ratio calculation only.

 

I.              If an applicant states on their credit application that they
make $2500.00 or above, but when the contract comes in for funding, the income
verifies for less than $2500.00 but more than $2400.00, we will honor the
original approval, tier, advance, rate and term.  The Loan Officer will be
required to make a note in the file.

 

3.             Debt Ratio

 

A.

 

 

 

Tier

 

Monthly Income

 

VIP Discount

 

Advantage 4

 

Advantage 3

 

Advantage 2

 

Adv Prem,+, 1

 

 

 

DTI

 

PTI

 

DTI

 

PTI

 

DTI

 

PTI

 

DTI

 

PTI

 

DTI

 

PTI

 

$2400-$4499

 

45

 

15

 

45

 

15

 

45

 

18

 

50

 

20

 

50

 

20

 

$4500 or higher

 

45

 

15

 

45

 

20

 

50

 

20

 

55

 

20

 

55

 

20

 

 

B.            Items included in debt ratio:

 

1.             Mortgage or rental expense minimum of $300 including applicants
that live with relatives.

2.             Any applicants that resides in a mobile home will be charged an
additional $150.00 for lot rent.

3.             All installment payments listed on credit bureaus and credit
applications.

4.             All revolving payments listed on credit bureaus and credit
applications.

5.             Child support or alimony payments.

6.             Any judgments, tax liens, student loans, I-9’s or R-9’s that are
in repayment.

7.             Estimated payment(s) equal to 2% of the outstanding balance of
I-9, R-9, and judgements totaling more than $5000 that are less than 4 years old
and are not included in bankruptcy unless in a non-garnishment state (TX, NC,
SC, and PA).

8.             Estimated payment(s) equal to 2% of the outstanding balance of
liens and I-5 and I-9 rated student loans totaling more than $5000 that are less
than 7 years old and are not included in bankruptcy.

9.             Physical damage insurance is $125.00 for all applicants.

10.           In the event our verifications department verifies the down
payment was paid by a credit card, our loan officer will re-calculate the debt
ratio by taking 3% of the down payment and add it to the debt ratio screen.

11.           Student loans that do not indicate a payment will be calculated at
1.5% to determine the payment.

 

C-4

--------------------------------------------------------------------------------


 

C.            Items excluded from debt ratio:

 

1.             Any debt with less than 6 months remaining.

2.             Any I-4 accounts that have not been updated in two years, the
exception are mortgages and car loans, which require a direct check.

3.             Collections, R5, I5 and any charge offs with no activity in the
last 24 months.  These will be excluded in non-garnishment states (TX, NC, SC,
and PA) regardless of age.

 

4.             Maximum Loan/Payment Amount

 

A.            $50,000 new or used on Premier, Adv +, and 1 with CEO/CFO
approval.

 

B.            $40,000 new or used on all others, exceptions above $40,000
allowed with CEO/CFO approval

 

5.             Credit History

 

A.            All applicants must have a credit file with either CSC, TRW or TU
credit bureau agencies for at least two years.  Positive credit activity with
the last 48 months is required unless the applicant has a discharged bankruptcy.

 

B.            Positive credit activity (at least one good trade line) can be
accepted if included in the credit bureau file or obtained by a direct check
with a bank or credit union.  Note lot dealer in-house finance company direct
checks are not acceptable.

 

C.            All open installment accounts must be rated I-1 at the time of
loan approval.

 

D.            Applicants currently enrolled in Consumer Credit Counseling
Services (CCCS) must have either written or verbal verification confirming that
at least 50% of the repayment schedule has been completed.  All verbal
verifications must be properly documented in the originations system.

 

E.             No second units for individual applicants w/o CCO approval.
No third units for married couples w/o CCO approval. 
If either of the above is indicated, dealer must provide proof of trade or
payoff.

 

FOR APPLICANTS WITH CREDIT BUREAU SCORES OF 620+ TO QUALIFY UNDER 620 PREMIER
PROGRAM:

 

F.             Minimum of 48 months in file

 

G.            No installment loans more than 3 times 30 in the past 12 months

 

H.            Revolving balances must be less than $20,000

 

C-5

--------------------------------------------------------------------------------


 

I.              Revolving balances must be less than 20% of annual net income

 

J.             Must have paid as agreed installment in the past 24 months

 

K.            Must have less than 6 inquiries in the past 6 months (excluding
the past 7 days from application date).  All auto inquiries that occur within 7
days of one another will count as one.  The inquiry must clearly be an auto
inquiry.  If the inquiry is not recognizable as a dealer or lender, it is not
assumed to be an auto inquiry.  If there are more than 3 groupings of auto
inquiries within the past 6 months, the deal will not qualify under the 620
Premier Program.

 

L.             No currently past due accounts of any type.

 

6.             Bankruptcy

 

A.            All chapter 7 bankruptcies must be discharged or verified past
date of creditor objections with none filed. All Chapter 13 bankruptcies must be
discharged or confirmed completed and awaiting discharge. If Credit bureau does
not indicate the date of discharge, applicant must provide a copy of the
discharge.

 

B.            Dismissed bankruptcies will not be considered until 12 months
after the dismissal date.

 

7.             Repossessions

 

A.            Repossessions must be 18 months old or have 12 months of paid as
agreed auto credit since the date of the most recent repossession, unless
included in bankruptcy.

 

B.            No multiple repossessions.

 

8.             Foreclosures

 

All foreclosures must be included in bankruptcy. If not included in bankruptcy,
must be three years old or have no deficiency balance.

 

9.             Child Support

 

All child support obligations must be current.

 

10.          Tax Liens

 

All tax liens in excess of $5000 less than 7 years old must be released or in
written repayment agreement with evidence that at least three payments have been
made.  If unreleased tax liens total more than 20% of the applicants gross
income; they must be

 

C-6

--------------------------------------------------------------------------------


 

treated as an exception, regardless of repayment agreement.  No exceptions will
be made if repayment is past due.

 

11.          Tax Liabilities

 

Self employed customers who show taxes owed on 2 years most recent tax returns
will be required to prove paid or in repayment if they exceed $5000 annually. 
If total tax liabilities each year exceed 20% of applicant’s gross income; they
must be treated as an exception and approved by the CCO, regardless of repayment
agreement.

 

12.          Judgments

 

All applicants with judgments that exceed 20% of their gross annual income must
be paid or included in bankruptcy unless in a non-garnishment state (TX, NC, SC,
and PA). If less than 20% see Debt Ratio C. Item 6.

 

13.          Down Payment

 

See current pricing guide.

 

14.          Home Phone

 

All applicants must have a verifiable home phone in their primary residence or
cell phone.  Home phones must have been previously installed.  New phones
installed solely for the purpose of obtaining an auto loan will not be
accepted.  Cell phones must be on a monthly or long term plan.  Pre-paid cell
phones are not acceptable.  When a phone bill is required, there can not be a
cut-off notice listed on the bill.  If a cut off notice is listed this will be a
funding exception. Cell phones should be in the applicant’s name, spouse’s name,
or part of a family plan.  For verification of land lines and cell phones
contacting the customer at the number or getting a voicemail or answering
machine that clearly identifies our customers is sufficient verification.

 

15.          Exceptions

 

There are 3 levels of exceptions – Low, medium, and high.  Low-risk exceptions
would be allowed on an unlimited basis.  2 lows are equal to 1 medium and must
be reviewed by someone with medium level authority (see exception authority
list).  High-risk exceptions would be limited to 1 per app/contract.  A
combination of 1 medium risk and 1 high-risk exception per app/contract would be
acceptable.  A total of 3 exceptions or more must be approved by someone with
high level authority (see exception list).

 

•              Low-risk exceptions would be exceptions that do not impact
advance, or the customer’s stability or ability to repay the loan.

 

C-7

--------------------------------------------------------------------------------


 

•              Medium-risk exceptions would be exceptions that have marginal
impact on advance, or the customer’s stability or ability to repay the loan.

 

•              High-risk exceptions would be any exception that materially
impacts advance, or the customer’s stability or ability to repay the loan.

 

16.          Joint Applicants

 

A.            All applicants of legal age will be given the same consideration
when applying jointly for an auto loan, regardless of marital status, shared
last name, gender or prior joint credit history.

 

B.            One licensed driver is acceptable as long as there is no
suspension or revocation of the other borrower’s license and there is only one
open auto.

 

17.          Override Policy

 

Lowside-  Any applicant that has a Custom Score below 170Bk/170NBk core,
160Bk/160NBk Farragut or Beacon/Emperica/Fico score below 530 can only be
approved by the CCO.  In order to be approved, the applicant has to meet either
the Credit Bureau Score or the Custom Score, but cannot fail both.  These
applicants will be priced at the lowest tier available on either the Bk or the
Non Bk scorecard.  These deals will be limited to 5% of total monthly fundings
and they will be monitored in Asset Quality to insure adequate performance.

 

18.          Minimum Beacon / Empirica / Fico

 

A.            450 for VIP Discount deals.  Must have a prior BK to qualify.

 

B.            530 for all other deals.

 

C.            620 for 620 Premier Pricing Program

 

19.          Advance

 

A.            See pricing guide for advance limits.

 

B.            FIFS will allow for cost of equipment added to new vehicles if the
equipment is an allowable add in the NADA Guide, and the equipment has been
verified with the customer.

 

20.          Vehicles

 

A.            On indirect loans, vehicles up to 5 model years old only.

 

B.            No vehicles that will be used for business will be financed.

 

C-8

--------------------------------------------------------------------------------


 

C.            No current model year vehicles with more than 30,000 miles will be
accepted.

 

Miles

 

Advance

1-6,000

 

 

See current pricing guide

6,001-15,000

 

 

Reduce current pricing guide by 10%

15,001-30,000

 

 

Reduce current pricing guide by 15%

 

D.            Terms

 

1.             See current rate sheets.

 

C-9

--------------------------------------------------------------------------------


 

DIRECT UNDERWRITING GUIDELINES

 

4.             Stability

 

C.            Residence

 

4.             The residence information may be obtained from the credit
application or dealer. Verification can be obtained from the credit bureau or a
direct check (phone verification), or other form of electronic (Internet)
verification, if needed.

5.             Full amount of rent/mortgage will be used when calculating
applicant’s debt ratio.  Rent can be split under the following circumstances:

a.             Lease agreement is provided proving our applicant is not the only
person on the lease (or verbal verification).

c.             Applicant can provide proof that they are not liable for the
mortgage payment (or verbal verification). (example: mortgage in spouse’s name
only)

6.             A minimum household allowance of $300.00 will be calculated for
all applicants who own their own home free and clear.

 

D.            Employment

 

7.             All applicants must have a one-year employment history at current
job.  If less than one year on current job, they must have been on their
previous job for one year with no more than a 90 day gap.

8.             Self-employed applicants must have been in business for at least
3 years.  All self-employed applicants must provide previous two-year
professionally prepared tax returns with all applicable schedules.  Only income
on line 31 will be counted.  On an as needed basis, we will add depreciation
from schedules C & E to line 31.  Tax returns must be approved by the CCO or
Funding Manager.

9.             All military personnel must rank E-6 or above.  E-5’s are
accepted with a minimum of 5 years of service.

10.           All employment must be verified.  If the customer has more than 12
months on their job and there are no POI exceptions in the file, we will waive
employment verification on all Tier A and B.

11.           If POI has been waived, only current employment will be verified
regardless of time on job.

12.           In the case of married applicants, the residence and employment
guidelines must apply to at least the applicant with the majority of the income.

 

C-10

--------------------------------------------------------------------------------


 

5.             Income

 

E.             $2,500 gross monthly income.  Only income from the primary job
will be accepted unless applicant has been employed on the secondary job for at
least one year and is verified.  Permanent sources of income (pension, social
security, etc.) may be included as part of the minimum requirement. 
Non-permanent sources of income such as child support and alimony should be
included in the minimum income calculation if the customer can prove it is
received on a monthly basis.  (example:  6 consecutive bank statements with
child support deposits or documentation that it is paid through a state or local
agency)

 

F.             For married applicants, at least one must make a minimum of
$1,500  income with a household minimum of $1,500.

 

G.            All sources and amounts of income included in the budget analysis
must be verified (Tier C & D)

 

H.            No POI is required on direct loan Tier A and Tier B deals unless
the customer is self-employed.

 

E.             If self employed, POI can be waived on direct loan Tier A if the
following conditions are met:

 

1.             Five years or more self-employed (must be able to validate using
bureau)

2.             No bankruptcies, foreclosures, or repossessions within the past
three years

3.             Must have open auto paid as agreed for past 24 months or auto
paid out within last 6 months that was paid as agreed over last 24 months of
loan.

4.             New loan payment is not more than 25% greater than most recent
paid auto

 

F.             On Farragut Direct loans, spouses’ income will be used.  The
spouse will be required to complete a credit application and provide acceptable
proof of income, but will not be required to sign the contract.

 

G.            Acceptable sources of income verification may included:

 

11.           Retirement income – award letter, direct deposits or 1040.

12.          Social Security – award statement, direct deposit, or most recent
W2

13.          Alimony/child support – Current bank statement clearly identifying
an alimony or child support deposit, a current stub or voucher from a state or
local agency, or a copy of the divorce decree and recent bank statement with a
deposit amount that matches court ordered amount.

 

C-11

--------------------------------------------------------------------------------


 

14.           Disability Income – must have a permanent disability and be
verified by award letter or settlement letter.

15.           Rental Income – schedule E from tax returns.  Copy of lease is not
sufficient to substantiate rental income.

16.          Check stubs – computer generated or typed which must identify the
applicant by name or social security number and provides enough data to
reasonably calculate the applicant’s monthly income.

17.           W-2 statements are acceptable through March 31st of each year.

18.           Tax returns – we will only accept tax returns on self employed
applicants.  See previous page for details.

19.           Military personnel must provide L.E.S. statement.

20.           Commissioned sales person with less than 3 months on the job with
similar experience (selling the same type of product for another company). We
should ask for a current paystub (current employer) and a copy of the YTD
paystub or W2 from the previous employer proving similar income. (This will be
the income that we use to calculate the monthly income.) In some cases we may
need the prior years 1040’s. These would be required on people in Real Estate,
Insurance Sales, etc.  These need to be reviewed by a Funding Supervisor/Manager
or a Credit Manager prior to funding.

 

c.             Commissioned sales person with less than 3 months on the job,
with no prior experience with the type of product they are selling.  These deals
should be turned down.  We have no way to estimate what type of commission they
may or may not make.  The only exception to this rule is, if their base pay
(before commission) is enough for them to still meet our debt ratio
requirements.

 

d.             Commissioned sales person with more than 3 months on the job, but
the paystub we are looking at is from January, February or the middle of March. 
We should ask these people for a copy of the prior years W2 (which will give us
a more accurate reflection of their true monthly average.

 

H.            Handwritten stubs, paystubs without identifying information, and
paystubs over 45 days old are not acceptable (see exception authority list).  On
all accepted forms of POI we should be aware of potential fraud and investigate
irregularities.  Following are some things to look at on a stub that may be
indicators of fraud:

 

1)            Different fonts or type settings

2)            Items that don’t line up

3)            Limited information on the paystub with questionable
verifications. (example: verification only available by cell phone)

4)            Unclear print

 

C-12

--------------------------------------------------------------------------------


 

5)            Math on gross/net calculations that don’t make sense

 

3.             A. Debt Ratio

 

 

 

Farr D Tier

 

Farr C Tier

 

Farr B Tier

 

Farr A Tier

 

Monthly Income

 

DTI

 

PTI

 

DTI

 

PTI

 

DTI

 

PTI

 

DTI

 

PTI

 

$2400-$4499

 

45

 

20

 

50

 

20

 

50

 

20

 

50

 

20

 

$4500 or higher

 

45

 

20

 

50

 

20

 

55

 

20

 

55

 

20

 

 

B.            Add 10% to DTI cap above if application meets following three
conditions:

 

1.             Current estimated or verified rate on the loan to be refinance is
16% or greater

2.             Income of at least $2500 monthly

3.             PTI of 15% or less

 

E.             Items included in debt ratio:

 

12.           Mortgage or rental expense minimum of $300 including applicants
that live with relatives.

13.           Any applicants that resides in a mobile home will be charged an
additional $150.00 for lot rent.

14.           All installment payments listed on credit bureaus and credit
applications.

15.           All revolving payments listed on credit bureaus and credit
applications.

16.           Child support or alimony payments.

17.           Any judgments, tax liens, student loans, I-9’s or R-9’s that are
in repayment.

18.           Estimated payment(s) equal to 2% of the outstanding balance of
I-9, R-9, and judgements totaling more than $5000 that are less than 4 years old
and are not included in bankruptcy unless in a non-garnishment state (TX, NC,
SC, and PA).

19.           Estimated payment(s) equal to 2% of the outstanding balance of
liens and I-5 and I-9 rated student loans totaling more than $5000 that are less
than 7 years old and are not included in bankruptcy.

20.           Physical damage insurance is $125.00 for all applicants.

21.           In the event our Verifax department verifies the down payment was
paid by a credit card, our loan officer will re-calculate the debt ratio by
taking 3% of the down payment and add it to the debt ratio screen.

22.           Student loans that do not indicate a payment will be calculated at
1.5% to determine the payment.

 

F.             Items excluded from debt ratio:

 

21.           Any debt with less than 6 months remaining.

 

C-13

--------------------------------------------------------------------------------


 

22.           Any I-4 accounts that have not been updated in two years, the
exception are mortgages and car loans, which require a direct check.

23.           Collections, R5, I5 and any charge offs with no activity in the
last 24 months.  These will be excluded in non-garnishment states (TX, NC, SC,
and PA) regardless of age.

24.           Maximum Loan/Payment Amount

 

C.            $50,000 new or used on Tier A & B with CEO/CFO approval.

 

D.            $40,000 new or used on all others, exceptions above $40,000
allowed with CEO/CFO approval

 

25.          Credit History

 

F.             All applicants must have a credit file with either CSC, TRW or TU
credit bureau agencies for at least two years.  Positive credit activity with
the last 48 months is required unless the applicant has a discharged bankruptcy.

 

G.            Positive credit activity (at least one good trade line) can be
accepted if included in the credit bureau file or obtained by a direct check
with a bank or credit union.  Note lot dealer in-house finance company direct
checks are not acceptable.

 

H.            All open installment accounts must be rated I-1 at the time of
loan approval.

 

I.              Applicants currently enrolled in Consumer Credit Counseling
Services (CCCS) must have either written or verbal verification confirming that
at least 50% of the repayment schedule has been completed.  All verbal
verifications must be properly documented in the originations system.

 

J.             Second units for individuals and third units for married couples
are acceptable if they are replacing an open auto.

 

K.            If the applicant has a 620+ beacon score, there will be no minimum
custom score.  The deal will score as a Tier A.

 

26.          Bankruptcy

 

A.            All chapter 7 bankruptcies must be discharged or verified past
date of creditor objections with none filed. All Chapter 13 bankruptcies must be
discharged or confirmed completed and awaiting discharge. If Credit bureau does
not indicate the date of discharge, applicant must provide a copy of the
discharge.

 

B.            Dismissed bankruptcies will not be considered until 12 months
after the dismissal date.

 

C-14

--------------------------------------------------------------------------------


 

27.          Repossessions

 

C.            Repossessions must be 18 months old or have 12 months of paid as
agreed auto credit since the date of the most recent repossession, unless
included in bankruptcy.

 

D.            No multiple repossessions.

 

28.          Foreclosures

 

All foreclosures must be included in bankruptcy. If not included in bankruptcy,
must be three years old or have no deficiency balance.

 

29.          Child Support

 

All child support obligations must be current.

 

30.          Tax Liens

 

All tax liens in excess of $5000 less than 7 years old must be released or in
written repayment agreement with evidence that at least three payments have been
made.  If unreleased tax liens total more than 20% of the applicants gross
income; they must be treated as an exception, regardless of repayment
agreement.  No exceptions will be made if repayment is past due.

 

31.          Tax Liabilities

 

Self employed customers who show taxes owed on 2 years most recent tax returns
will be required to prove paid or in repayment if they exceed $5000 annually. 
If total tax liabilities each year exceed 20% of applicant’s gross income; they
must be treated as an exception and approved by the CCO, regardless of repayment
agreement.

 

32.          Judgments

 

All applicants with judgments that exceed 20% of their gross annual income must
be paid or included in bankruptcy unless in a non-garnishment state (TX, NC, SC,
and PA). If less than 20% see Debt Ratio C. Item 6.

 

33.          Down Payment

 

See current pricing guide.

 

34.          Home Phone

 

All applicants must have a verifiable home phone in their primary residence or
cell phone.  Home phones must have been previously installed.  New phones
installed solely

 

C-15

--------------------------------------------------------------------------------


 

for the purpose of obtaining an auto loan will not be accepted.  Cell phones
must be on a monthly or long term plan.  Pre-paid cell phones are not
acceptable.  When a phone bill is required, there can not be a cut-off notice
listed on the bill.  If a cut off notice is listed this will be a funding
exception. Cell phones should be in the applicant’s name, spouse’s name, or part
of a family plan.  For verification of land lines and cell phones contacting the
customer at the number or getting a voicemail or answering machine that clearly
identifies our customers is sufficient verification.

 

35.          Exceptions

 

There are 3 levels of exceptions – Low, medium, and high.  Low-risk exceptions
would be allowed on an unlimited basis.  2 lows are equal to 1 medium and must
be reviewed by someone with medium level authority (see exception authority
list).  High-risk exceptions would be limited to 1 per app/contract.  A
combination of 1 medium risk and 1 high-risk exception per app/contract would be
acceptable.  A total of 3 exceptions or more must be approved by someone with
high level authority (see exception list).

 

•              Low-risk exceptions would be exceptions that do not impact
advance, or the customer’s stability or ability to repay the loan.

 

•              Medium-risk exceptions would be exceptions that have marginal
impact on advance, or the customer’s stability or ability to repay the loan.

 

•              High-risk exceptions would be any exception that materially
impacts advance, or the customer’s stability or ability to repay the loan.

 

36.          Joint Applicants

 

A.            All applicants of legal age will be given the same consideration
when applying jointly for an auto loan, regardless of marital status, shared
last name, gender or prior joint credit history.

 

B.            One licensed driver is acceptable as long as there is no
suspension or revocation of the other borrower’s license and there is only one
open auto.

 

37.          Override Policy

 

Lowside-  Any applicant that has a Custom Score below 160 or
Beacon/Emperica/Fico score below 530 can only be approved by the CCO.  In order
to be approved, the applicant has to meet either the Credit Bureau Score or the
Custom Score, but cannot fail both.  These applicants will be priced at the
lowest tier available These deals will be limited to 5% of total monthly
fundings and they will be monitored in Asset Quality to insure adequate
performance.

 

C-16

--------------------------------------------------------------------------------


 

38.          Advance

 

C.            If the current advance is 155% or less of the current value the
application would qualify without validating the original line 5 advance (tests
show that 97% of current advances within this range originally had a 130% or <
original line 5 advance).

 

B.            If current advance is 156% to 190% of the current value, the
application will qualify without validating the original line 5 advance if the
application meets the following two conditions:

 

1.             Current estimated or verified rate on the loan to be refinanced
is 16% or greater

2.             Customer has a bureau score of 620 or higher

 

E.             If the current advance is 156% to 209% of the current value then
the original line 5 advance will be calculated.

 

•              If the original line 5 advance is 130% or less the application
would qualify.

 

•              If the original line 5 advance is > 130% the application would
not qualify.

 

•              A sample test showed that there is a 91% correlation coefficient
between line 5 and line 3 advances.

 

F.             If the current advance is 210% or more of the current value the
application would not qualify.

 

39.          Vehicles

 

E.             Vehicles up to 5 model years old are acceptable. On an exception
basis, 6 & 7-year-old vehicles are acceptable as long as there is no mileage
deduction.  These must be approved by the Chief Credit Officer.

 

F.             No vehicles that will be used for business will be financed.

 

G.            Mileage caps as follows:

 

Curr Model (not in book)

 

 

30,000 max

1 and 2 year old

 

 

60,000 max

3 and 4 year old

 

 

75,000 max

5 year old

 

 

90,000 max

 

H.            No current model year vehicles with more than 30,000 miles will be
accepted.

 

I.              Terms

 

C-17

--------------------------------------------------------------------------------


 

Direct loans qualify for a term equal to the remaining term on original loan.
The Loan Officer can approve 3-month extensions.  An additional 3-month
extension (6 months total) can be approved by the CCO on an exception basis. 
Any term extensions beyond 6 months would require CEO/CFO.

 

C-18

--------------------------------------------------------------------------------


 

Exhibit D

 

[Reserved]

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Originator Agreement

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

Form Of Additional Contract Assignment

 

For value received, in accordance with the Sale and Allocation Agreement (the
“Sale and Allocation Agreement”), dated as of May 5, 2005, by and among First
Investors Financial Services, Inc., First Investors Servicing Corporation, First
Investors Auto Funding Corporation, Wells Fargo Bank, National Association and
First Investors Auto Owner Trust 2005-A (the “Purchaser”) the undersigned does
hereby sell, transfer, assign and otherwise convey unto the Purchaser, without
recourse (subject to the obligations in the Sale and Allocation Agreement) all
right, title and interest of the Seller in and to (i) the Additional Contracts
listed on Schedule 1 hereto, (ii) all amounts received on or in respect of such
Additional Contracts after the Additional Cutoff Date related thereto; (iii) the
security interests in the Financed Vehicles related thereto; (iv) any proceeds
from claims on or refunds of premiums with respect to extended warranties or
physical damage, theft, credit life and credit disability insurance policies
relating to the Financed Vehicles or the related Obligors with respect to such
Additional Contracts; (v) any Liquidation Proceeds with respect to such
Additional Contracts; (vi) the Contract Files with respect to such Additional
Contracts; (vii) rights under the Contribution Agreement to cause the Seller to
purchase such Additional Contracts affected materially and adversely by breaches
of the representations and warranties of the Seller made in the Contribution
Agreement; (viii) rights under the Servicing Agreement to cause the Servicer to
purchase such Additional Contracts affected materially and adversely by breaches
of the representations and warranties of the Servicer made in the Servicing
Agreement; and (ix) and all present and future claims, demands, causes of action
and choses in action in respect of any or all of the foregoing and all payments
on or under and all proceeds of every kind and nature whatsoever in respect of
any or all of the foregoing, including all proceeds of the conversion thereof,
voluntary or involuntary, into cash or other liquid property, all cash proceeds,
accounts, accounts receivable, notes, drafts, acceptances, chattel paper,
checks, deposit accounts, insurance proceeds, condemnation awards, rights to
payment of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing.

 

All provisions of the Sale and Allocation Agreement are incorporated herein by
reference.  All capitalized terms not defined herein shall have the meanings set
forth in the Sale and Allocation Agreement.

 

In consideration for the conveyance of the Additional Contracts to the
Purchaser, Purchaser shall pay to the Seller, contemporaneously with the
execution of this Additional Contract Assignment, cash in the amount of
$                 .

 

The Depositor does hereby make each of the representations and warranties
referred to in Section 2.2 of the Sale and Allocation Agreement with respect to
this Agreement with full force and effect as if fully set forth herein.  The
Depositor does hereby certify that each of the

 

F-1

--------------------------------------------------------------------------------


 

conditions precedent set forth in Section 2.1(f) of the Sale and Allocation
Agreement has been satisfied.

 

This Additional Contract Assignment shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Additional Contract
Assignment to be executed by its officer thereunto duly authorized, as of
                            , 200[  ].

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

F-2

--------------------------------------------------------------------------------


 

Schedule 1

to

Additional Contract Assignment

Dated

          , 200[  ]

 

List of Additional Contracts

 

--------------------------------------------------------------------------------